EXHIBIT 10.2

TERM LOAN CREDIT AGREEMENT

dated as of February 7, 2014,

among

CHRYSLER GROUP LLC,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

 

 

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED and GOLDMAN SACHS LENDING PARTNERS LLC,

as Joint Lead Arrangers

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED, GOLDMAN SACHS LENDING PARTNERS LLC, MORGAN STANLEY

SENIOR FUNDING, INC., CITIGROUP GLOBAL MARKETS INC., UBS SECURITIES LLC

and BARCLAYS BANK PLC,

as Joint Bookrunners

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Syndication Agent

GOLDMAN SACHS LENDING PARTNERS LLC, MORGAN STANLEY SENIOR FUNDING,

INC., CITIBANK, N.A., UBS SECURITIES LLC, BARCLAYS BANK PLC, ROYAL BANK OF

CANADA, DEUTSCHE BANK SECURITIES INC., CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, THE ROYAL BANK OF SCOTLAND PLC, SOCIÉTÉ GÉNÉRALE, INTESA

SANPAOLO S.P.A. – NEW YORK BRANCH and BANCO DO BRASIL, ACTING THROUGH

ITS NEW YORK BRANCH,

as Documentation Agents

 

 

US$1,750,000,000 Senior Secured Term Loan Credit Facility

 

 



--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS AND INTERPRETATION

     1   

1.1. Definitions

     1   

1.2. Accounting Terms; Accounting Changes; Pro Forma Calculations

     58   

1.3. Interpretation, Etc

     59   

1.4. Classification of Loans and Borrowings

     60   

1.5. Incorporation by Reference

     60   

SECTION 2. LOANS

     60   

2.1. Loans

     60   

2.2. [Reserved]

     61   

2.3. [Reserved]

     61   

2.4. Pro Rata Shares; Obligations Several

     62   

2.5. Use of Proceeds

     62   

2.6. Evidence of Debt; Register; Notes

     62   

2.7. Interest on Loans

     63   

2.8. Conversion/Continuation

     64   

2.9. Default Interest

     65   

2.10. Fees

     65   

2.11. Scheduled Installments; Repayment on Maturity Date

     65   

2.12. Voluntary Prepayments

     66   

2.13. Mandatory Prepayments

     67   

2.14. Application of Prepayments

     69   

2.15. General Provisions Regarding Payments

     70   

2.16. Ratable Sharing

     71   

2.17. Making or Maintaining Eurodollar Rate Loans

     72   

2.18. Increased Costs; Capital Adequacy

     74   

2.19. Taxes; Withholding, Etc

     76   

2.20. Obligation to Mitigate

     79   

2.21. [Reserved]

     80   

2.22. Replacement of Lenders

     80   

2.23. [Reserved]

     81   

2.24. [Reserved]

     81   

2.25. Extension Offers

     81   

SECTION 3. CONDITIONS PRECEDENT

     81   

3.1. Closing Date

     81   

3.2. Each Credit Extension

     85   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     85   

4.1. No Change

     86   

4.2. Existence

     86   

4.3. Power; Authorization; Enforceable Obligations

     86   

4.4. No Legal Bar

     87   

4.5. Litigation

     87   

4.6. No Default

     87   

4.7. Ownership of Property

     87   

 

i



--------------------------------------------------------------------------------

4.8. Intellectual Property

     87   

4.9. Federal Regulations

     88   

4.10. Labor Matters

     88   

4.11. ERISA

     88   

4.12. Investment Company Act

     89   

4.13. Subsidiaries; Pledged Equity; Joint Ventures

     89   

4.14. Collateral Documents

     90   

4.15. Environmental Matters

     90   

4.16. Accuracy of Information, etc

     91   

4.17. Taxes

     92   

4.18. Certain Documents

     92   

4.19. Use of Proceeds

     93   

4.20. Anti-Terrorism Laws; Anti-Corruption Laws

     93   

4.21. Solvency

     93   

SECTION 5. AFFIRMATIVE COVENANTS

     93   

5.1. Financial Statements; Borrowing Base Certificates

     93   

5.2. Compliance and Other Information

     95   

5.3. Maintenance of Existence; Payment of Obligations; Compliance with Law and
Specified Documents

     96   

5.4. Payments of Taxes

     97   

5.5. Maintenance of Property; Insurance

     97   

5.6. Notices

     97   

5.7. Additional Collateral, Etc

     99   

5.8. Environmental Laws

     102   

5.9. Inspection of Property; Books and Records; Discussions

     102   

5.10. Maintenance of Ratings

     103   

5.11. Interest Rate Protection

     103   

SECTION 6. NEGATIVE COVENANTS

     103   

6.1. Borrowing Base

     103   

6.2. Minimum Liquidity

     103   

6.3. Liens

     103   

6.4. Indebtedness

     103   

6.5. Restricted Payments

     103   

6.6. Fundamental Changes and Asset Sales

     104   

6.7. Negative Pledge

     107   

6.8. Transactions with Affiliates

     107   

6.9. Swap Agreements

     108   

6.10. Changes in Fiscal Periods

     108   

6.11. Clauses Restricting Subsidiary Distributions

     108   

6.12. Amendments to Related Agreements and Specified Documents

     109   

6.13. Repayments or Prepayments of Certain Indebtedness

     110   

6.14. Sales and Leasebacks

     110   

6.15. Conduct of Business

     111   

6.16. Activities of the Co-Issuer Subsidiary

     111   

 

ii



--------------------------------------------------------------------------------

SECTION 7. EVENTS OF DEFAULT

     111   

7.1. Events of Default

     111   

SECTION 8. AGENTS

     114   

8.1. Appointment of Agents

     114   

8.2. Powers and Duties

     114   

8.3. General Immunity

     115   

8.4. Agents Entitled to Act in Individual Capacity

     117   

8.5. Lenders’ Representations, Warranties and Acknowledgments

     117   

8.6. Right to Indemnity

     117   

8.7. Successor Administrative Agent and Collateral Agent

     118   

8.8. Collateral Documents and Obligations Guarantee

     119   

8.9. Tax Indemnification by the Lenders

     121   

8.10. Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim

     122   

SECTION 9. MISCELLANEOUS

     123   

9.1. Notices

     123   

9.2. Expenses

     125   

9.3. Indemnity

     126   

9.4. Set-Off

     127   

9.5. Amendments and Waivers

     127   

9.6. Successors and Assigns; Participations

     130   

9.7. Independence of Covenants

     134   

9.8. Survival of Representations, Warranties and Agreements

     134   

9.9. No Waiver; Remedies Cumulative

     134   

9.10. Marshalling; Payments Set Aside

     134   

9.11. Severability

     135   

9.12. Independent Nature of Lenders’ Rights

     135   

9.13. Headings

     135   

9.14. APPLICABLE LAW

     135   

9.15. CONSENT TO JURISDICTION

     135   

9.16. WAIVER OF JURY TRIAL

     136   

9.17. Confidentiality

     137   

9.18. Usury Savings Clause

     137   

9.19. Counterparts

     138   

9.20. Effectiveness; Entire Agreement

     138   

9.21. PATRIOT Act

     138   

9.22. Electronic Execution of Assignments

     139   

9.23. No Fiduciary Duty

     139   

9.24. Judgment Currency

     139   

9.25. Intercreditor Agreements

     140   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:   1.1A    Borrowing Base   1.1B    Disqualified Lenders   1.1C   
Excluded Dispositions   1.1D    Initial Subsidiary Guarantors   1.1E   
Marketing Investment Dealerships   1.1F    Mortgaged Property   1.1G   
Principal Trade Names   2.1    Commitments   4.3    Certain Consents,
Authorizations, Filings and Notices   4.5    Litigation   4.13(a)    Subsidiary
Guarantors and Pledged Equity   4.13(d)    Joint Ventures   4.14(a)    Financing
Statement Filings   4.14(b)(i)    Mortgage Filings   4.14(b)(ii)    Real
Property   4.17    Tax Matters   5.7(k)    Post-Closing Deliverables   6.6   
Fundamental Changes   9.1    Notices EXHIBITS:   A    Assignment Agreement   B
   Borrowing Base Certificate   C-1    Form of U.S. Tax Certificate (For
Non-U.S. Lenders that are not Partnerships)   C-2    Form of U.S. Tax
Certificate (For Non-U.S. Participants that are not Partnerships)   C-3    Form
of U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships)   C-4
   Form of U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships)   D
   Closing Date Certificate   E    Compliance Certificate   F   
Conversion/Continuation Notice   G    First Lien Intercreditor Agreement   H   
Funding Notice   I    Guarantee and Collateral Agreement   J    Intercompany
Note   K    Mortgage   L    Second Lien Intercreditor Agreement

 

iv



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT dated as of February 7, 2014, among CHRYSLER GROUP
LLC, a Delaware limited liability company (the “Company”); the LENDERS party
hereto; and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative Agent and
Collateral Agent.

The Lenders have agreed to make a term loan credit facility available to the
Company in an aggregate principal amount of US$1,750,000,000, consisting of
Tranche B Term Loans.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions. As used in this Agreement (including recitals hereto), the
following terms have the meanings specified below:

“956 Subsidiary” means any Subsidiary of the Company that is (i) a Foreign
Subsidiary that is a “controlled foreign corporation” within the meaning of
Section 957 of the Code, which, if it guaranteed the Obligations of the Company,
would result in deemed dividends to the Company or its owners pursuant to
Section 956 of the Code or (ii) a Subsidiary of a Subsidiary that is described
in clause (i) of this definition, which, if it guaranteed the Obligations of the
Company, would result in deemed dividends to the Company or its owners pursuant
to Section 956 of the Code.

“ABS Subsidiary” means a direct or indirect Canadian Subsidiary of the Company
that enters into asset-backed securities transactions with respect to vehicle
leases originated under the Gold Key Lease Program or any other similar program.

“Accounting Changes” means changes in accounting principles (including with
respect to accounting for leases as either operating leases or capital leases)
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants, the International Accounting Standards Board or
the SEC, as applicable.

“Acquisition Consideration” means, with respect to any acquisition, the purchase
consideration for such acquisition and all other payments by the Company or any
Subsidiary to the transferor, or any Affiliates thereof, in exchange for, or as
part of, or in connection with, such acquisition, whether paid in Cash or by
exchange of Equity Interests or of other properties and whether payable at or
prior to the consummation of such acquisition or deferred for payment at any
future time, whether or not any such future payment is subject to the occurrence
of any contingency, and including any and all payments representing any
assumptions of Indebtedness, “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of the Persons or assets acquired.



--------------------------------------------------------------------------------

“Additional Guarantor” means the Co-Issuer Subsidiary and each other Subsidiary
of the Company (other than any Excluded Subsidiary or Transparent Subsidiary).

“Additional Second Lien Intercreditor Agreement” means an intercreditor
agreement on terms substantially similar to the Second Lien Intercreditor
Agreement and reasonably satisfactory to the Administrative Agent and the
Collateral Agent.

“Additional Senior Second Lien Notes” means senior secured notes issued by the
Company and the Co-Issuer Subsidiary pursuant to any Additional Senior Second
Lien Notes Indenture.

“Additional Senior Second Lien Notes Documents” means any Additional Senior
Second Lien Notes Indenture and all other instruments, documents and agreements
delivered by or on behalf of any Credit Party pursuant to any Additional Senior
Second Lien Notes Indenture, including any instruments, documents and agreements
delivered in order to grant to, or perfect in favor of, the applicable
collateral agent, for the benefit of the holders of the applicable Additional
Senior Second Lien Notes, a Lien on any property of such Credit Party as
security for the obligations under the applicable Additional Senior Second Lien
Notes Indenture; provided that each such instrument, document or agreement
granting or perfecting any Lien on any property shall be in substantially the
same form as the comparable Senior Second Lien Notes Document and the terms of
all other instruments, documents and agreements delivered pursuant to any
Additional Senior Second Lien Notes Indenture, taken as a whole, shall not be
more restrictive of the Company and its Subsidiaries than the terms of the
comparable Senior Second Lien Notes Documents.

“Additional Senior Second Lien Notes Indenture” means any indenture entered into
by and among the Company, the Co-Issuer Subsidiary, the other Credit Parties
party thereto as guarantors, the trustee named therein, the collateral agent
named therein and any paying agent or registrar named therein, the covenants,
events of default, guarantees and other terms of which (other than interest
rate, call features and redemption premiums), taken as a whole, are not more
restrictive of the Company and its Subsidiaries than the terms of the Senior
Second Lien Notes Indenture.

“Adjusted Eurodollar Rate” means, for any Interest Period for a Eurodollar Rate
Loan, the rate per annum obtained by dividing (and rounding upwards, if
necessary, to the next 1/100 of 1%) (a) (i) the rate per annum determined by the
Administrative Agent to be the offered rate that appears on the page of the
Reuters Screen that displays an average British Bankers Association Interest
Settlement Rate (such page currently being LIBOR01 page) (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time in
its reasonable discretion for purposes of providing quotations of interest rates
applicable to US Dollar deposits in the London interbank market) for deposits
with a term equivalent to such Interest Period in US Dollars, determined as of
approximately 11:00 a.m. (London, England time) on the Interest Rate
Determination Date for such Interest Period, or (ii) in the event the rate
referenced in the preceding clause (i) does not appear on such page or if the
Reuters Screen shall cease to be available, the rate per annum determined by the
Administrative Agent to be the offered rate on

 

2



--------------------------------------------------------------------------------

such other page or other service that displays an average British Bankers
Association Interest Settlement Rate (or on any successor or substitute screen
provided by Reuters, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such screen,
as determined by the Administrative Agent from time to time in its reasonable
discretion for purposes of providing quotations of interest rates applicable to
US Dollar deposits in the London interbank market) for deposits with a term
equivalent to such Interest Period in US Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, by
(b) an amount equal to (i) one minus (ii) the Applicable Reserve Requirement;
provided that, notwithstanding the foregoing, in the case of Tranche B Term
Loans, the Adjusted Eurodollar Rate shall at no time be less than 0.75% per
annum.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder and under the other Credit Documents, and its successors
in such capacity as provided in Section 8. Unless the context requires
otherwise, the term “Administrative Agent” shall include any Affiliate or
foreign branch of JPMCB through which JPMCB shall perform any of its obligations
in such capacity hereunder.

“Adverse Proceeding” means any action, suit, proceeding, hearing or
investigation, in each case whether administrative, judicial or otherwise, by or
before any Governmental Authority or any arbitrator, that is pending or, to the
knowledge of the Company or any Subsidiary, threatened (in a written
communication received by the Company or such Subsidiary) against or affecting
the Company or any Subsidiary or any property of the Company or any Subsidiary.

“Affected Lender” as defined in Section 2.17(b).

“Affected Loans” as defined in Section 2.17(b).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with the Person
specified; provided that for purposes of Section 6.8, the term “Affiliate” means
any Person (a) that directly or indirectly Controls or is under common Control
with the Company (other than through the Company), (b) that is a director or an
executive officer of the Company, (c) that directly or indirectly beneficially
owns Equity Interests in the Company representing more than 10% of the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests in the Company, (d) in which Fiat S.p.A. or, to
the knowledge of the Company, any other Person (other than the United States
Department of the Treasury) described in clause (c) directly or indirectly
(other than through the Company) beneficially owns Equity Interests representing
more than 10% of the aggregate ordinary voting power or the aggregate equity
value represented by the issued and outstanding Equity Interests in such Person
or (e) that directly or indirectly Controls or is under common Control with Fiat
S.p.A. or, to the knowledge of the Company, any other Person (other than the
United States Department of the Treasury) described in clause (c) (in each case,
other than through the Company).

 

3



--------------------------------------------------------------------------------

“Agent” means each of (a) the Administrative Agent, (b) the Collateral Agent,
(c) the Documentation Agents, (d) the Syndication Agent and (e) any other Person
appointed under the Credit Documents to serve in an agent or similar capacity.

“Aggregate Amounts Due” as defined in Section 2.16.

“Agreement” means this Term Loan Credit Agreement dated as of February 7, 2014,
as it may be further amended, restated, supplemented or otherwise modified from
time to time.

“Ally” means Ally Financial Inc.

“Ally Reimbursement Agreement” means the Ally Reimbursement Agreement, dated as
of May 19, 2011, between Ally Financial Inc., U.S. Dealer Automotive Receivables
Transaction LLC and the Company, as amended, supplemented or modified from time
to time.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Company or its Subsidiaries from time to time concerning or
relating to bribery or corruption, including, as applicable, the United States
Foreign Corrupt Practices Act of 1977, as amended, and the U.K. Bribery Act
2010.

“Anti-Terrorism Law” means any applicable Requirement of Law relating to money
laundering or financing terrorism, including, as applicable, Executive Order
No. 13224 (effective September 24, 2001), the PATRIOT Act, the Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act of
1970”, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959),
the Trading With the Enemy Act of 1917 (50 U.S.C. §1 et seq.) and the law
administered by OFAC (each as from time to time in effect) and any similar
applicable laws in the United States of America relating to terrorism.

“Applicable Rate” means, for any day, with respect to any Tranche B Term Loan,
(a) 1.50% per annum, in the case of a Base Rate Loan, and (b) 2.50% per annum,
in the case of a Eurodollar Rate Loan. Nothing in this paragraph shall limit the
rights of the Administrative Agent or any Lender under Section 2.9 or Section 7.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic, marginal, special, supplemental, emergency or other reserves) are
required to be maintained by member banks with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors or other
applicable banking regulator. Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (a) any category of liabilities
that includes deposits by reference to which the applicable Adjusted Eurodollar
Rate or any other interest rate of a Loan is to be determined or (b) any
category of extensions of credit or other assets that includes Eurodollar Rate
Loans. A Eurodollar Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefit of credit for proration, exceptions or offsets that may be available
from time to time to the applicable Lender. The rate of interest on

 

4



--------------------------------------------------------------------------------

Eurodollar Rate Loans shall be adjusted automatically on and as of the effective
date of any change in the Applicable Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that the Company or any other Credit
Party provides to the Administrative Agent pursuant to any Credit Document or
the transactions contemplated thereby that is distributed to the Agents or the
Lenders by means of electronic communications pursuant to
Section 9.1(b).

“Arrangers” means JPMorgan, ML and GSLP, each in its capacity as a joint lead
arranger for the credit facilities established under this Agreement.

“Asset Sale” means any Disposition of property or series of related Dispositions
of property (other than any Excluded Disposition) that yields Net Cash Proceeds
to any one or more Group Members (valued at the initial principal amount thereof
in the case of noncash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other noncash proceeds) in excess of
(i) US$50,000,000 for any Disposition (or series of related Dispositions) or
(ii) US$100,000,000 in the aggregate for all Dispositions, together with the Net
Cash Proceeds of all Recovery Events, during any twelve month period (provided
that, with respect to clause (ii), (A) only such Net Cash Proceeds in excess of
US$100,000,000 shall be required to be applied in accordance with
Section 2.13(a), and (B) the terms “Disposition” and “Recovery Event” shall be
deemed to exclude any Disposition (or series of related Dispositions) and any
Recovery Event (or series of related Recovery Events), respectively, that yields
Net Cash Proceeds of less than US$5,000,000). The term “Asset Sale” shall not
include any issuance of Equity Interests by the Company or any event that
constitutes a Recovery Event.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit A, with such amendments or modifications
thereto as may be approved by the Administrative Agent.

“Assignment Effective Date” as defined in Section 9.6(b).

“Attributable Obligations” means, in respect of a Sale/Leaseback Transaction, as
at the time of determination, the present value (discounted at the interest rate
implicit in the transaction) of the total obligations of the lessee for rental
payments required to be paid during the remaining term of the lease included in
such Sale/Leaseback Transaction (including any period for which such lease has
been extended), determined in accordance with GAAP; provided, however, that if
such Sale/Leaseback Transaction results in a Capital Lease Obligation, the
amount of Indebtedness represented thereby shall be determined in accordance
with the definition of “Capital Lease Obligations”.

“Auburn Hills Agreement” means the Loan Agreement dated as of August 3, 2007,
between Auburn Hills Owner LLC, an indirect Wholly Owned Subsidiary of the
Company, and Citigroup Global Markets Realty Corp., relating to and secured by a
mortgage on the headquarters and technology center property located in Auburn
Hills, Michigan, and any Permitted Refinancing thereof.

 

5



--------------------------------------------------------------------------------

“Auto Finance Operating Agreement” means the Auto Finance Operating Agreement
dated as of April 30, 2009, between the Company (as assignee of Chrysler LLC)
and Ally (f/k/a GMAC LLC), and all other related documentation, each as amended,
supplemented or modified from time to time in accordance with Section 6.12.

“Available Liquidity” means, as of any date of determination, the sum of (a) the
aggregate amount of Balance Sheet Cash, Cash Equivalents and Marketable
Securities, in each case held by the Company and Group Members that are Wholly
Owned Subsidiaries, excluding any Restricted Cash, each as of such date, plus
(b) the aggregate amount of revolving commitments under the Existing Credit
Agreement and any Replacement Facility available for the making of revolving
loans on such date under the Existing Credit Agreement and any Replacement
Facility.

“Balance Sheet Cash” means cash, as it is included on the consolidated balance
sheet of the Company and its Subsidiaries in accordance with GAAP.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Base Rate” means, for any day, the rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus  1⁄2 of 1% and (c) the Adjusted Eurodollar Rate that
would be applicable to a Eurodollar Rate Loan with an Interest Period of one
month commencing on such day plus 1%; provided that, notwithstanding the
foregoing, in the case of Tranche B Term Loans, the Base Rate shall at no time
be less than 1.75% per annum. Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate
shall be effective on the effective day of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted Eurodollar Rate, as the case may
be.

“Base Rate Borrowing” means a Borrowing comprised of Loans that are Base Rate
Loans.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System.

“Bookrunners” means the Persons named on the cover page of this Agreement as
Joint Bookrunners, each in its capacity as a joint bookrunner for the credit
facilities established under this Agreement.

“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurodollar Rate Loans, as to which a single
Interest Period is in effect.

“Borrowing Base” means, as of any date of determination, the aggregate of the
Borrowing Base Amounts of the Eligible Collateral (determined by category of
Eligible

 

6



--------------------------------------------------------------------------------

Collateral in accordance with Schedule 1.1A), as the same may be amended from
time to time. The Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate delivered to Administrative Agent on
the Closing Date or pursuant to Section 5.1(c), as applicable.

“Borrowing Base Amounts” as defined in Schedule 1.1A.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit B.

“Borrowing Base Coverage Ratio” means, at any time, the ratio of the Borrowing
Base in effect at such time to the US Dollar Equivalent of the Outstanding
Amount of Covered Indebtedness at such time.

“Business” as defined in Section 4.15(b).

“Business Day” means any day other than a Saturday, Sunday or a day that is a
legal holiday under the laws of the State of New York or on which banking
institutions located in such State are authorized or required by law to remain
closed; provided that, with respect to all notices, determinations, fundings and
payments in connection with the Adjusted Eurodollar Rate or any Eurodollar Rate
Loan, such day is also a day for trading by and between banks in US Dollar
deposits in the London interbank market.

“Canadian Health Care Trust Notes” means the Unsecured Promissory Note-Tranche A
due June 30, 2017, the Unsecured Promissory Note-Tranche B due June 30, 2024 and
the Unsecured Promissory Note-Tranche C due June 30, 2024, each issued by
Chrysler Canada to the Auto Sector Retiree Health Care Trust.

“Canadian Subsidiary” means any Subsidiary organized under the laws of Canada or
any province thereof.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP;
provided that a take or pay obligation in any supply arrangement between such
Person and any supplier shall not constitute a Capital Lease Obligation for
purposes of this Agreement so long as such Person shall not have purchased for
or on behalf of such supplier the equipment or other property used by such
supplier to perform its obligations under such arrangement or otherwise financed
the purchase of such property by such supplier.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or Canadian government or
issued by any

 

7



--------------------------------------------------------------------------------

agency thereof and backed by the full faith and credit of the United States or
Canada, in each case maturing within one year following the date of acquisition;
(b) certificates of deposit, time deposits and eurodollar time deposits having
maturities of 12 months or less from the date of acquisition, banker’s
acceptances with maturities of 12 months or less and overnight bank deposits, in
each case issued by or constituting obligations of any commercial bank organized
under the laws of the United States or Canada or any state or province thereof
having combined capital and surplus of not less than US$500,000,000;
(c) commercial paper of an issuer rated at least “A-l” by S&P or “P-l” by
Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency in the United States or Canada, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within 13 months from the date of acquisition; (d) repurchase obligations of any
bank satisfying the requirements of clause (b) of this definition, having a term
of not more than 30 days, with respect to securities issued or fully guaranteed
or insured by the United States government; (e) repurchase obligations of a
broker-dealer that is (i) on the list of primary dealers maintained by the
Federal Reserve Bank of New York, as amended from time to time, and (ii) is
affiliated with a bank satisfying the requirements of clause (b) of this
definition, having a term of not more than 30 days, with respect to securities
issued or fully guaranteed or insured by the United States government;
(f) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, province, commonwealth or territory of
the United States or Canada, by any political subdivision or taxing authority of
any such state, province, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least “A-” by S&P or “A3” by Moody’s, or carrying an equivalent rating
by a nationally recognized rating agency; (g) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (b) of this
definition; (h) corporate notes and other debt instruments with maturities of
one year or less following the date of acquisition that are rated at least “A-”
by S&P or “A3” by Moody’s , or carrying an equivalent rating by a nationally
recognized rating agency; (i) money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated “AAA” by S&P and “Aaa” by Moody’s and (iii) have portfolio assets
of at least US$5,000,000,000; and (j) investments in any foreign equivalents of
the securities or other instruments described in clauses (a) through (i) above,
provided such investments made through in-country banks or trust companies shall
be made through banks or trust companies which (i) have combined capital and
surplus of not less than US$500,000,000 (or the foreign currency equivalent
thereof) and (ii) (A) if the debt securities of the applicable country are rated
“A-” or higher by one or more nationally recognized rating agencies, have
outstanding debt securities rated at least “A-” by one or more nationally
recognized rating agencies or (B) otherwise, have outstanding debt securities
rated no lower than the rating of the applicable country.

“Change in Tax Law” means any change in the applicable law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, in each case as related to the relevant
Tax.

“Change of Control” means the occurrence of any of the following events:
(a) prior to an IPO, any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act), other than the Permitted Holders, shall
become, or obtain rights (whether

 

8



--------------------------------------------------------------------------------

by means of warrants, options or otherwise) to become, the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of a percentage of the outstanding Voting Equity Interests in the
Company greater than the percentage of the outstanding Voting Equity Interests
in the Company then owned beneficially, directly or indirectly, by the Fiat
Group; (b) after an IPO, any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), other than the Permitted Holders,
shall become, or obtain rights (whether by means of warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of a percentage of the
outstanding Voting Equity Interests of the Company that is (i) greater than 25%
of the outstanding Voting Equity Interests of the Company and (ii) greater than
the percentage of the outstanding Voting Equity Interests of the Company then
owned beneficially, directly or indirectly, by the Fiat Group; or (c) a majority
of the board of directors of the Company shall cease to consist of Continuing
Directors.

“Chrysler Canada” means Chrysler Canada Inc., a corporation incorporated under
the Canada Business Corporations Act.

“Chrysler Canada Notes” means senior unsecured notes issued by Chrysler Canada
pursuant to any Chrysler Canada Notes Indenture and guaranteed on a secured
basis by any Credit Party.

“Chrysler Canada Notes Documents” means any Chrysler Canada Notes Indenture and
all other instruments, documents and agreements delivered by or on behalf of any
Credit Party pursuant to any Chrysler Canada Notes Indenture, including any
instruments, documents and agreements delivered in order to grant to, or perfect
in favor of, the applicable collateral agent, for the benefit of the holders of
the applicable Chrysler Canada Notes, a Lien on any property of such Credit
Party as security for the obligations under the applicable Chrysler Canada Notes
Indenture; provided that the terms of such instruments, documents and agreements
delivered pursuant to any Chrysler Canada Notes Indenture, taken as a whole,
shall not be more restrictive of the Company and its Subsidiaries, in any
material respect, than the terms of the comparable Senior Second Lien Notes
Documents.

“Chrysler Canada Notes Indenture” means any indenture entered into by and among
Chrysler Canada, any Subsidiaries party thereto as guarantors, the trustee named
therein and any other Person party thereto, the covenants, events of default,
guarantees and other terms of which (other than interest rate, call features and
redemption premiums), taken as a whole, are not more restrictive of the Company
and its Subsidiaries, in any material respect, than the terms of the Senior
Second Lien Notes Indenture.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche B Term Loans or
Loans of any other class established pursuant to the terms of this Agreement,
including pursuant to an Extension Agreement in accordance with Section 2.25,
(b) any Commitment, refers to whether such Commitment is a Tranche B Term Loan
Commitment or a Commitment of any other class established pursuant to the terms
of this Agreement, including pursuant to an Extension Agreement in accordance
with Section 2.25, and (c) any Lender, refers to whether such Lender has a Loan
or Commitment of a particular Class.

 

9



--------------------------------------------------------------------------------

“Closing Date” means the date on which the conditions specified in Section 3.1
have been satisfied (or waived in accordance with Section 9.5) and the Tranche B
Term Loans are made, which date is February 7, 2014.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit D.

“Code” means the Internal Revenue Code of 1986.

“Co-Issuer Subsidiary” means CG Co-Issuer Inc., a Delaware corporation and
Wholly Owned Subsidiary of the Company.

“Collateral” means all property of the Credit Parties, now owned or hereafter
acquired, in which a Credit Party has granted a Lien pursuant to any Credit
Document.

“Collateral Agent” means JPMCB, in its capacity as collateral agent for the
Secured Parties under the Credit Documents, and its successors in such capacity
as provided in Section 8.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Collateral Agent shall have received from the Company and each
Additional Guarantor either (i) a counterpart of the Guarantee and Collateral
Agreement duly executed and delivered on behalf of such Person or (ii) in the
case of any Person that becomes an Additional Guarantor after the Closing Date,
a supplement to the Guarantee and Collateral Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person;

(b) in the case of any Person that becomes an Additional Guarantor after the
Closing Date, the Administrative Agent shall have received (i) documents and
opinions of the type referred to in Sections 3.1(b) and 3.1(i) with respect to
such Additional Guarantor and (ii) a collateral questionnaire, in form
substantially identical to the Collateral Questionnaire, executed by a
Responsible Officer of such Additional Guarantor, together with all attachments
contemplated thereby;

(c) subject to Section 5.7(i), all Equity Interests owned by or on behalf of any
Credit Party shall have been pledged pursuant to the Guarantee and Collateral
Agreement and, in the case of Equity Interests in any Foreign Subsidiary, where
the Collateral Agent so requests in connection with the pledge of such Equity
Interests, a Foreign Pledge Agreement, and the Collateral Agent shall, to the
extent required by the Guarantee and Collateral Agreement or such Foreign Pledge
Agreement, have received certificates or other instruments representing all such
Equity Interests, together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank;

(d) (i) all indebtedness of the Company and each Subsidiary that is owing to any
Credit Party, to the extent in existence on the Closing Date, shall be evidenced
either by a promissory note or the Intercompany Note and, to the extent entered
into after the Closing Date, shall be evidenced by the Intercompany Note and
(ii) all indebtedness of any other Person in a

 

10



--------------------------------------------------------------------------------

principal amount of US$7,500,000 or more that is owing to any Credit Party shall
be evidenced by a promissory note and, in each case, shall have been pledged
pursuant to the Guarantee and Collateral Agreement, and the Collateral Agent
shall have received all such notes, together with undated instruments of
transfer with respect thereto endorsed in blank;

(e) all documents and instruments, including UCC financing statements, required
by applicable law or reasonably requested by the Collateral Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Collateral Documents and perfect such Liens to the extent required by, and with
the priority required by, the Collateral Documents shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or recording;

(f) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Material Real Estate Asset, duly executed and delivered by the
record owner of such Material Real Estate Asset, (ii) a policy or policies of
title insurance issued by a nationally recognized title insurance company
insuring the Lien of each Mortgage as a valid and enforceable Lien on the
Material Real Estate Asset described therein, free of any other Liens other than
Permitted Liens, together with such endorsements, coinsurance and reinsurance as
the Collateral Agent may reasonably request, (iii) if any Material Real Estate
Asset is located in an area determined by the Federal Emergency Management
Agency to have special flood hazards, evidence of such flood insurance as may be
required under applicable law, including Regulation H of the Board of Governors,
and (iv) such abstracts, existing surveys, appraisals, legal opinions and other
documents as the Collateral Agent may reasonably request with respect to any
such Mortgage or Material Real Estate Asset;

(g) with respect to each Deposit Account and each securities account maintained
by any Credit Party with any depositary bank or securities intermediary (other
than (i) any Deposit Account the funds in which are used, in the ordinary course
of business, solely for the payment of taxes, salaries and wages, workers’
compensation and similar expenses, (ii) check disbursement accounts,
(iii) Deposit Accounts the daily balance in which does not at any time exceed
US$1,000,000 for any such account or US$5,000,000 for all such accounts and
(iv) any Deposit Account or securities account the funds or securities in which
consist solely of amounts pledged or deposited under clause (f) (solely in
respect of the existing obligations identified on Schedule 6.3A to the
Disclosure Letter (and any renewal or replacement thereof permitted by such
clause (f)), (n), (s)(ii), (t) or (u) of the definition of Permitted Liens), the
Collateral Agent shall have received a counterpart, duly executed and delivered
by the applicable Credit Party and such depositary bank or securities
intermediary, as the case may be, of a Control Agreement; and

(h) each Credit Party shall have obtained all material consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Collateral Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal
opinions, consents, approvals or other deliverables with respect to, any
particular assets of the Credit Parties if, and for so long as, the Collateral
Agent, in consultation with the Company, determines that the cost of creating or

 

11



--------------------------------------------------------------------------------

perfecting such pledges or security interests in such assets, or obtaining such
title insurance, legal opinions, consents, approvals or other deliverables in
respect of such assets would be excessive in view of the benefits to be obtained
by the Lenders therefrom. Without limiting the foregoing, the Collateral Agent,
after consultation with the Administrative Agent, may grant extensions of time
for the creation and perfection of security interests in or the obtaining of
title insurance, legal opinions, consents, approvals or other deliverables with
respect to particular assets or the provision of any Obligations Guarantee by
any Subsidiary (including extensions beyond the Closing Date or in connection
with assets acquired, or Subsidiaries formed or acquired, after the Closing
Date) where it determines that such action cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
to be accomplished by this Agreement or the Collateral Documents. Without
limiting the foregoing, until the 90th day following the Closing Date (or, in
the case of paragraph (f) of this definition, until the 180th day following the
Closing Date), the failure to deliver any Real Estate Deliverable or
Post-Closing Deliverable shall not prevent the requirements of paragraphs
(b) through (h) of this definition from being satisfied so long as the Company
and its Subsidiaries shall be using commercially reasonable efforts to deliver
the Real Estate Deliverables and the Post-Closing Deliverables at the earliest
reasonably practicable time.

“Collateral Documents” means the Guarantee and Collateral Agreement, the Second
Lien Intercreditor Agreement, any Additional Second Lien Intercreditor
Agreements, the First Lien Intercreditor Agreement, any Permitted Additional
First Lien Intercreditor Agreement, the Mortgages, the Intellectual Property
Security Agreements, the Control Agreements, the Foreign Pledge Agreements, if
any, and all other instruments, documents and agreements delivered by or on
behalf of any Credit Party pursuant to this Agreement or any of the other Credit
Documents in order to grant to, or perfect in favor of, the Collateral Agent,
for the benefit of the Secured Parties, a Lien on any property of such Credit
Party as security for the Obligations.

“Collateral Questionnaire” means the Collateral Questionnaire delivered by the
Company pursuant to Section 3.1(f).

“Commitment” means a Tranche B Term Loan Commitment or a commitment of any other
Class established pursuant to the terms of this Agreement.

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is part of a group that includes the Company and that is treated as a single
employer under section 414(b) or (c) of the Code.

“Company” as defined in the preamble hereto.

“Compliance Certificate” means a Compliance Certificate duly executed by a
Responsible Officer, substantially in the form of Exhibit E.

“Confidential Information” as defined in Section 9.17.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures made by the Company and the Subsidiaries during such period that
are or should be included in “purchase of property, plant and equipment” or
similar items, or that should

 

12



--------------------------------------------------------------------------------

otherwise be capitalized, on a consolidated statement of cash flows of the
Company for such period prepared in conformity with GAAP; provided that
Consolidated Capital Expenditures shall not include any expenditures for
replacements and substitutions of fixed assets, capital assets or equipment to
the extent made with Net Cash Proceeds invested pursuant to Section 2.13(a) or
2.13(b).

“Consolidated Current Assets” means the total assets of the Company and the
Subsidiaries on a consolidated basis that may properly be classified as current
assets in conformity with GAAP, excluding Balance Sheet Cash and Cash
Equivalents.

“Consolidated Current Liabilities” means the total liabilities of the Company
and the Subsidiaries on a consolidated basis that may properly be classified as
current liabilities in conformity with GAAP, excluding the current portion of
Long-Term Indebtedness.

“Consolidated Excess Cash Flow” means, for any Fiscal Year, an amount equal to:

(a) the sum, without duplication, of:

(i) Net Income for such Fiscal Year, adjusted to exclude any gains or losses
attributable to Asset Sales and Recovery Events; plus

(ii) to the extent deducted in determining Net Income for such Fiscal Year,
total depreciation expense, total amortization expense and other noncash charges
and losses for such Fiscal Year (excluding any such noncash charge to the extent
that it represents an accrual or reserve for a potential cash item in any future
period); plus

(b) the Consolidated Working Capital Adjustment; minus

(c) the sum, without duplication, of:

(i) to the extent recognized in determining Net Income for such Fiscal Year, any
noncash gains for such Fiscal Year (excluding any such noncash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item in any prior period); plus

(ii) the sum, without duplication and only to the extent made from Internally
Generated Cash for such Fiscal Year, of: (A) the aggregate amount of
Consolidated Capital Expenditures made by the Company and the Subsidiaries
during such Fiscal Year, and (B) the aggregate amount of scheduled repayments
and mandatory prepayments of Indebtedness, excluding (1) any mandatory or
voluntary prepayments of Loans, (2) any mandatory prepayments of Indebtedness
under the Existing Credit Agreement, any Replacement Facility or any Permitted
Additional First Lien Debt resulting in a reduction of the amount of the
mandatory prepayment of Loans required pursuant to clause (iii) of
Section 2.13(d) or the last sentence of Section 2.13(d) and (3) any repayments
or prepayments of revolving extensions of credit (except to the extent that any
such prepayment or repayment is accompanied by a permanent reduction in the
related revolving commitments).

 

13



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, (a) the sum, without
duplication, of (i) the total interest expense whether or not paid in cash
(including imputed interest expense in respect of Capital Lease Obligations) of
the Company and the Subsidiaries for such period, determined on a consolidated
basis in conformity with GAAP, (ii) any interest, financing fees or other
financing costs becoming payable in Cash by the Company or any Subsidiary during
such period in respect of Indebtedness to the extent such interest, financing
fees or other financing costs shall have been capitalized rather than included
in total interest expense for such period in conformity with GAAP, (iii) all net
costs becoming payable in Cash by the Company or any Subsidiary during such
period under interest rate Swap Agreements relating to Indebtedness, and
(iv) amounts attributable to amortization of debt discounts or accrued interest
payable in kind for such period to the extent not included in total interest
expense for such period in conformity with GAAP, minus (b) the sum, without
duplication, of (i) to the extent included in such total interest expense for
such period, the sum of noncash amounts attributable to amortization or
write-off of capitalized interest, financing fees or other financing costs paid
in a previous period and (ii) to the extent included in such total interest
expense for such period, any acceleration of debt discount and associated debt
issuance costs, in each case attributable to the prepayment of the VEBA Note on
the Closing Date; provided that, to the extent any Credit Party shall incur any
Guarantee Obligations in respect of any Indebtedness of any joint venture (or
any holding company thereof) that is not a Subsidiary in reliance on clause
(n)(i) of the definition of the term “Permitted Indebtedness”, for so long as
such Guarantee Obligations remain outstanding, an amount of the Indebtedness of
such joint venture (or holding company thereof) equal to the amount of such
Guarantee Obligations shall be deemed to be Indebtedness of such Credit Party
for purposes of calculating Consolidated Interest Expense of the Company and the
Subsidiaries.

“Consolidated Net Income” means, for any period, the Net Income of the Company
and its Subsidiaries (excluding the Net Income of any Subsidiary designated as
an “Unrestricted Subsidiary” (or similar term) under the Senior Second Lien
Notes Indenture, any Additional Senior Second Lien Notes Indenture or any
Permitted Refinancing of the foregoing; provided, however, that Consolidated Net
Income shall not exclude such Net Income to the extent of the amount of
dividends or distributions or other payments that are actually paid by any
“Unrestricted Subsidiary” in Cash or Cash Equivalents (or to the extent
converted into Cash or Cash Equivalents) to the Company or a Subsidiary
designated as a “Restricted Subsidiary” (or similar term) under the Senior
Second Lien Notes Indenture, any Additional Senior Second Lien Notes Indenture
or any Permitted Refinancing of the foregoing in respect of such period)
calculated on a consolidated basis for such period; provided, however, that,
without duplication, (i) any net after-tax effect of extraordinary,
non-recurring or unusual gains or losses shall be excluded, (ii) any net
after-tax effect of income (loss) from disposed or discontinued operations to
the extent included in discontinued operations prior to consummation of the
disposition thereof and any net after-tax gains or losses on disposal of
disposed, abandoned or discontinued operations shall be excluded and (iii) any
net after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by the Company, shall be excluded.

“Consolidated Secured Debt” means, at any date, the amount of Consolidated Total
Debt secured by any Lien on any assets of the Company or any Subsidiary as of
such date.

 

14



--------------------------------------------------------------------------------

“Consolidated Senior Secured Debt” means, at any date, the amount of
Consolidated Total Debt secured by any Lien on any assets of the Company or any
Subsidiary as of such date; provided that the term “Consolidated Senior Secured
Debt” shall not include (a) any Indebtedness that is secured solely by Liens
that are junior to the Liens securing the Obligations and is subject to the
Second Lien Intercreditor Agreement, any Additional Second Lien Intercreditor
Agreement or another intercreditor agreement with the Collateral Agent on
substantially the same terms and (b) Indebtedness of any Foreign Subsidiary
(other than any Canadian Subsidiary) that constitutes Non-Recourse Debt.

“Consolidated Total Assets” means, at any date, with respect to any Person, the
amount set forth opposite the caption “total assets” (or any like caption) on
the most recent consolidated balance sheet (or the equivalent) of such Person
and its consolidated Subsidiaries.

“Consolidated Total Debt” means, as of any date, the aggregate principal amount
of Indebtedness of the Company and the Subsidiaries outstanding as of such date
that would be reflected on a balance sheet prepared as of such date on a
consolidated basis in conformity with GAAP (but without giving effect to any
election to value any Indebtedness at “fair value” or any other accounting
principle that results in the amount of any such Indebtedness (other than zero
coupon Indebtedness) as reflected on such balance sheet to be below the stated
principal amount of such Indebtedness); provided that the term “Consolidated
Total Debt” shall not include any Indebtedness of the ABS Subsidiaries or in
respect of the Gold Key Lease Program.

“Consolidated Working Capital” means, as of any date, the excess of
(a) Consolidated Current Assets of the Company and the Subsidiaries as of such
date over (b) Consolidated Current Liabilities of the Company and the
Subsidiaries as of such date.

“Consolidated Working Capital Adjustment” means, for any Fiscal Year, the amount
(which may be a negative number) by which Consolidated Working Capital as of the
beginning of such Fiscal Year exceeds (or is less than) Consolidated Working
Capital as of the end of such Fiscal Year. In calculating the Consolidated
Working Capital Adjustment for any Fiscal Year, there shall be excluded the
effect of any Material Acquisition made during such Fiscal Year; provided that
there shall be included with respect to any Material Acquisition made during
such Fiscal Year an amount (which may be a negative number) by which the
Consolidated Working Capital attributable to the Person or Persons acquired in
such Material Acquisition as of the time of such Material Acquisition exceeds
(or is less than) Consolidated Working Capital attributable to such Person or
Persons as of the end of such Fiscal Year.

“Continuing Directors” means the members of the board of directors of the
Company on the Closing Date, after giving effect to the transactions
contemplated hereby, and each other director of the Company that shall have been
(a) appointed pursuant to the provisions of the LLC Operating Agreement as in
effect on the date hereof (or a shareholders agreement giving effect to such
provisions of the LLC Operating Agreement in the event of a Corporate
Reorganization), (b) nominated for election or elected by a majority of the
then-Continuing Directors or by a Permitted Holder or (c) appointed by any
shareholder pursuant to any shareholders agreement to which the Company is a
party.

 

15



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies, or the dismissal or appointment of the management, of such Person,
whether through the ownership of Securities, by contract or otherwise. Without
limiting the foregoing, a Person shall be deemed to have Control (a) of any
general partnership or limited partnership of which such Person is a general
partner, (b) of any limited liability company of which such Person is a managing
member or manager or substantial equivalent thereto and (c) of any trust of
which such Person is the trustee; provided that such general partner, managing
member, manager (or substantial equivalent thereto) or trustee has the right to
exercise managerial power with respect to such Person, and not simply veto or
voting rights only as to major decisions. The words “Controlling”, “Controlled
by” and “under common Control with” shall have correlative meanings.

“Control Agreement” means, with respect to any Deposit Account or securities
account maintained by any Credit Party, a control agreement in form and
substance reasonably satisfactory to the Collateral Agent, duly executed and
delivered by such Credit Party and the depositary bank or the securities
intermediary, as the case may be, with which such account is maintained.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit F.

“Conversion Vehicle Wholesale Financing Program” means any program whereby a
financing company (including Ally or any of its affiliates) provides Wholesale
Financing to any Upfitter (i) for the sole purpose of financing the purchase by
such Upfitter of vehicles from the Company or one of its Subsidiaries,
(ii) pursuant to which such Upfitter stores, upfits and otherwise modifies such
vehicles, (iii) that is secured by such vehicles, (iv) pursuant to which the
Company or any of its Affiliates is obligated to repurchase such vehicles from
such Upfitter, and (v) that is repaid with the proceeds of such sale.

“Corporate Reorganization” means any transaction or series of transactions,
including through a merger or other creation of a holding company, for the
purpose of converting the Company from a limited liability company into a
corporation.

“Covered Indebtedness” means, at any time, the Outstanding Amount of (a) all
Credit Extensions under this Agreement, (b) all “Credit Extensions” under and as
defined in the Existing Credit Agreement, (c) all Indebtedness and other credit
extensions under any Replacement Facility, (d) any Permitted Additional First
Lien Debt, (e) any Permitted First Lien Non-Loan Exposure and (f) any Permitted
Additional First Lien Non-Loan Exposure.

“Credit Date” means the date of any Credit Extension.

 

16



--------------------------------------------------------------------------------

“Credit Document” means any of this Agreement, the Extension Agreements, the
Collateral Documents and, except for purposes of Section 9.5, the Notes, if any,
the Collateral Questionnaire and all other documents, certificates, instruments
or agreements executed and delivered by or on behalf of the Company or any other
Credit Party for the benefit of any Agent or any Lender in connection herewith
on or after the date hereof.

“Credit Extension” means the making of a Loan.

“Credit Parties” means the Company and each Subsidiary Guarantor; provided that,
a Transparent Subsidiary that is party to a Collateral Document shall be
considered a Credit Party for purposes of the following provisions: (i) the
definitions of Collateral, Material Unsecured Indebtedness and Non-Recourse
Debt, and (ii) Sections 3, 4, 5, 6.12, 7 and 8; provided further, that for the
avoidance of doubt such Transparent Subsidiary shall not be a Credit Party for
purposes of the definitions of Excluded Disposition, Excluded Subsidiaries or
Permitted Indebtedness.

“De Minimis Subsidiary” means any Subsidiary of the Company that is not a
Subsidiary Guarantor that has Consolidated Total Assets with a Net Book Value of
less than US$50,000,000.

“Default” means any of the events specified in Section 7.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Designated Additional Cash Management Obligations” obligations of the Company
or any Subsidiary in respect of banking, cash management (including, without
limitation, automated clearinghouse transactions), custody and other similar
services and company paid credit cards that permit employees to make purchases
on behalf of the Company or such Subsidiary, in each case that have been
designated by the Company as “Permitted First Lien Non-Loan Exposure” pursuant
to and for purposes of the Existing Credit Agreement Documents or any
Replacement Facility Documents.

“Designated Additional Swap Obligations” means all obligations of every nature
of the Company or any Subsidiary under each Swap Agreement, whether for interest
(including interest that, but for the filing of a petition in bankruptcy with
respect to the Company or such Subsidiary, as the case may be, would have
accrued on any such obligation, whether or not a claim is allowed against the
Company or such Subsidiary for such interest in the related bankruptcy
proceeding), payments for early termination of such Swap Agreement, fees,
expenses, indemnification or otherwise, in each case that have been designated
by the Company as “Permitted First Lien Non-Loan Exposure” pursuant to and for
purposes of the Existing Credit Agreement Documents or any Replacement Facility
Documents.

“Designated Cash Management Obligations” obligations of the Company or any
Subsidiary in respect of banking, cash management (including, without
limitation, automated clearinghouse transactions), custody and other similar
services and company paid credit cards

 

17



--------------------------------------------------------------------------------

that permit employees to make purchases on behalf of the Company or such
Subsidiary, in each case owed to any bank, financial institution, investment
bank or other entity that is a Lender or an Affiliate of a Lender or is, or was
on the Closing Date, an Agent, an Arranger or any Affiliate of any of the
foregoing that have been designated by the Company as Permitted First Lien
Non-Loan Exposure under the Guarantee and Collateral Agreement and have not
ceased to constitute Permitted First Lien Non-Loan Exposure under the provisions
of the Guarantee and Collateral Agreement; provided that no such obligations may
be designated by the Company as Permitted First Lien Non-Loan Exposure under the
Guarantee and Collateral Agreement or for the purposes of any Credit Document
and no such obligations shall constitute Obligations or Designated Cash
Management Obligations unless (a) the Liens created pursuant to the Collateral
Documents securing such obligations are permitted (or not prohibited) by the
terms of all Material Indebtedness of the Company and its Subsidiaries and
(b) either (i) no Existing Credit Agreement Documents or Replacement Facility
Documents shall be outstanding or (ii) none of the Existing Credit Agreement
Documents and the Replacement Facility Documents shall permit the designation of
any Permitted Additional First Lien Non-Loan Exposure (or similar obligations)
as secured obligations under, and no Permitted Additional First Lien Non-Loan
Exposure (or similar obligations) shall be secured by any Lien created pursuant
to, the Existing Credit Agreement Documents or any Replacement Facility
Documents.

“Designated Person” means any Person listed on an applicable Sanctions List.

“Designated SPEs” means Auburn Hills Mezzanine LLC and Auburn Hills Owner LLC.

“Designated Swap Obligations” means all obligations of every nature of the
Company or any Subsidiary under each Swap Agreement that (a) is with a
counterparty that is, or was on the Closing Date, an Agent, an Arranger or any
Affiliate of any of the foregoing, whether or not such counterparty shall have
been an Agent, an Arranger or any Affiliate of any of the foregoing at the time
such Swap Agreement was entered into, (b) is in effect on the Closing Date with
a counterparty that is a Lender or an Affiliate of a Lender as of the Closing
Date or (c) is entered into after the Closing Date with a counterparty that is a
Lender or an Affiliate of a Lender at the time such Swap Agreement is entered
into, whether for interest (including interest that, but for the filing of a
petition in bankruptcy with respect to the Company or such Subsidiary, as the
case may be, would have accrued on any such obligation, whether or not a claim
is allowed against the Company or such Subsidiary for such interest in the
related bankruptcy proceeding), payments for early termination of such Swap
Agreement, fees, expenses, indemnification or otherwise that have been
designated by the Company as Permitted First Lien Non-Loan Exposure under the
Guarantee and Collateral Agreement and have not ceased to constitute Permitted
First Lien Non-Loan Exposure under the provisions of the Guarantee and
Collateral Agreement; provided that no such obligations may be designated by the
Company as Permitted First Lien Non-Loan Exposure under the Guarantee and
Collateral Agreement or for the purposes of any Credit Document and no such
obligations shall constitute Obligations or Designated Swap Obligations unless
(i) the Liens created pursuant to the Collateral Documents securing such
obligations are permitted (or not prohibited) by the terms of all Material
Indebtedness of the Company and its Subsidiaries and (ii) either (A) no Existing
Credit Agreement Documents or Replacement Facility Documents shall be
outstanding or (B) none of the Existing Credit Agreement Documents and the
Replacement Facility Documents

 

18



--------------------------------------------------------------------------------

shall permit the designation of any Permitted Additional First Lien Non-Loan
Exposure (or similar obligations) as secured obligations under, and no Permitted
Additional First Lien Non-Loan Exposure (or similar obligations) shall be
secured by any Lien created pursuant to, the Existing Credit Agreement Documents
or any Replacement Facility Documents.

“Disclosure Letter” means the Disclosure Letter dated the Closing Date, duly
executed and delivered by the Company to the Administrative Agent and the
Lenders at the time this Agreement is executed and delivered.

“Disinterested Directors” means, with respect to any transaction, the
disinterested members (within the meaning of Section 144 of the Delaware General
Corporation Law with respect to a matter in which any member of the Fiat Group
has any interest) of the board of directors of the Company or any duly
constituted committee of the board of directors of the Company comprised only of
such disinterested directors.

“Disposition” means, with respect to any property, any sale, transfer or other
disposition thereof (and shall include the issuance of Equity Interests) (other
than the incurrence or grant of any Lien or the occurrence of any Recovery
Event); and the terms “Dispose” and “Disposed of” shall have correlative
meanings.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the occurrence of any condition or event, (a) matures or is mandatorily
redeemable (other than solely for Equity Interests in such Person that are not
otherwise Disqualified Equity Interests and Cash in lieu of fractional shares of
such Equity Interests), whether pursuant to a sinking fund obligation or
otherwise, (b) is redeemable at the option of the holder thereof (other than
solely for Equity Interests in such Person that do not constitute Disqualified
Equity Interests and Cash in lieu of fractional shares of such Equity
Interests), in whole or in part, or is required to be repurchased by the Company
or any Subsidiary, in whole or in part, at the option of the holder thereof or
(c) is or becomes convertible into or exchangeable, either mandatorily or at the
option of the holder thereof, for Indebtedness or any other Equity Interests
(other than solely for Equity Interests in such Person that do not constitute
Disqualified Equity Interests and Cash in lieu of fractional shares of such
Equity Interests), in each case, prior to the date that is 91 days after the
latest Maturity Date at the time of the issuance thereof, except, in the case of
clauses (a) and (b), as a result of a “change of control” or “asset sale”, so
long as any rights of the holders thereof upon the occurrence of such a change
of control or asset sale event are subject to the prior payment in full of all
Obligations.

“Disqualified Lender” means any Person set forth on Schedule 1.1B.

“Documentation Agents” means the Persons named on the cover page of this
Agreement as Documentation Agents, each in its capacity as a documentation agent
for the credit facilities established under this Agreement.

 

19



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“EBITDA” means, for any period, the Net Income of the Company and the
Subsidiaries determined on a consolidated basis under GAAP for such period
(1) increased (without duplication and to the extent deducted in determining Net
Income for such period) by: (a) income tax expense of the Company and the
Subsidiaries for such period; plus (b) net interest expense of the Company and
the Subsidiaries for such period, excluding interest expense related to finance
activities associated with a vehicle lease portfolio known as the Gold Key Lease
Program; plus (c) depreciation and amortization expense for plant, property and
equipment and amortization of intangibles and equipment on lease of the Company
and the Subsidiaries for such period, excluding depreciation and amortization
expense for vehicles held for lease; plus (d) pension, OPEB and other employee
benefit costs (in each case other than current service costs) of the Company and
the Subsidiaries; plus (e) nonrecurring restructuring expenses of the Company
and the Subsidiaries; plus (f) other financial expense of the Company and the
Subsidiaries, determined in accordance with the Company’s past practices; plus
(g) other unusual and infrequent costs, charges and expenses of the Company and
the Subsidiaries consistent in nature and scope with the Company’s past practice
or customary practice in the Company’s industry; and (2) decreased (without
duplication and to the extent included in determining Net Income for such
period) by: (a) income tax benefits of the Company and the Subsidiaries; plus
(b) any non-cash gains (net of non-cash losses to the extent not otherwise added
back pursuant to clause (1) above) increasing Net Income of the Company and the
Subsidiaries for such period, excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced EBITDA in any prior period; plus (c) restructuring income or gains of
the Company and the Subsidiaries for such period; plus (d) gains from asset
dispositions outside the ordinary course of business and other unusual and
infrequent income or gains of the Company and the Subsidiaries consistent in
nature and scope with the Company’s past practice or customary practice in the
Company’s industry; in each case under clauses (1) and (2) above determined on a
consolidated basis under GAAP. For purposes of this Agreement, EBITDA for any
period shall be adjusted on a pro forma basis to include any Material
Acquisition and any Material Disposition consummated by the Company or any
Subsidiary during such period in accordance with Section 1.2(c).

“EISA” means Energy Independence and Security Act of 2007 (Public Law 110-140;
42 U.S.C. 17013).

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds of any Lender being treated as a
single Eligible Assignee for all purposes hereof) and (b) any commercial bank,
insurance company, investment or mutual fund or other Person that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
that extends credit or buys commercial loans in the ordinary course of business;
provided that no natural person, Disqualified Lender, Credit Party or Affiliate
of any Credit Party shall be an Eligible Assignee.

“Eligible Collateral” as defined in Schedule 1.1A.

“Eligible P&E” as defined in Schedule 1.1A.

 

20



--------------------------------------------------------------------------------

“Eligible Real Estate” as defined in Schedule 1.1A.

“Eligible Value” as defined in Schedule 1.1A.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise) by any Governmental Authority or by or on
behalf of any other Person, arising (a) pursuant to or in connection with any
actual or alleged violation of any Environmental Law, (b) in connection with any
Hazardous Material or any actual or alleged Hazardous Materials Activity or
(c) in connection with any actual or alleged damage, injury, threat or harm to
the health and safety of any Person or to natural resources or the environment.

“Environmental Laws” means any and all foreign, Federal, state, provincial,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirements
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health as it relates to any
Materials of Environmental Concern, the environment or natural resources, as now
or may at any time hereafter be in effect.

“Environmental Permits” means any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or acquire any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Eurodollar Rate Borrowing” means a Borrowing comprised of Loans that are
Eurodollar Rate Loans.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means any event or condition set forth in Section 7.1.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Dispositions” means, collectively:

(a) Dispositions of inventory or receivables (including interests in lease
receivables) in the ordinary course of business;

(b) Dispositions of obsolete, worn out or surplus property, including leases
with respect to facilities that are temporarily not in use or pending their
disposition;

 

21



--------------------------------------------------------------------------------

(c) Dispositions of equipment and tooling between or among the Group Members in
the ordinary course of business;

(d) Dispositions of accounts receivable more than 90 days past due in connection
with the compromise, settlement or collection thereof on market terms;

(e) Dispositions of any Equity Interests of any JV Subsidiary in accordance with
the applicable joint venture agreement relating thereto;

(f) any Disposition of (i) any Subsidiary’s Equity Interests to the Company or
any Subsidiary Guarantor, or (ii) any Excluded Subsidiary’s (other than any
Excluded Subsidiary, the stock of which is pledged as Collateral) stock or
assets to the Company, any Subsidiary Guarantor or any other Excluded
Subsidiary;

(g) to the extent allowable under Section 1031 of the Code, any Disposition of
assets in exchange for other like property for use in a business of the Company
and its Subsidiaries;

(h) any Disposition of cash, Cash Equivalents or Marketable Securities in a
manner that is not prohibited by the terms of this Agreement or the other Credit
Documents;

(i) any Disposition by the Company or any of its Subsidiaries of any dealership
property or Equity Interests in a dealership Subsidiary to the operating
management of a dealership or any Disposition of property in connection with any
dealer optimization plan, in each case in the ordinary course of business;

(j) any Disposition of assets between or among the Credit Parties, any
Disposition of assets from any Transparent Subsidiary or Excluded Subsidiary to
a Credit Party, any Disposition of assets between or among Transparent
Subsidiaries and any Disposition of assets between or among Excluded
Subsidiaries;

(k) any Disposition under the Auto Finance Operating Agreement, the Gold Key
Lease Program, the Gelco Lease Program or the Conversion Vehicle Wholesale
Financing Program;

(1) the licensing and sublicensing of Intellectual Property or other general
intangibles to third persons in the ordinary course of business;

(m) any Disposition of Intellectual Property by a Group Member that such Group
Member, in its good faith judgment, has determined is no longer used in or
necessary for the conduct of its business;

(n) any Disposition that is provided for in the Specified Documents as in effect
on the date hereof;

(o) licensing of trade names for use in other industries;

(p) any Disposition necessary to effect a Corporate Reorganization;

 

22



--------------------------------------------------------------------------------

(q) any exchange of assets for assets related to a Similar Business of
comparable or greater value or usefulness to the business of the Company and its
Subsidiaries as a whole, as determined in good faith by the Company, which, in
the case of an exchange of assets with a fair value in excess of US$500,000,000,
shall be determined in good faith by the board of directors of the Company; and

(r) any Disposition of stock or assets listed on Schedule 1.1C.

“Excluded Subsidiary” means (a) any JV Subsidiary, (b) any 956 Subsidiary,
(c) any De Minimis Subsidiary, (d) any ABS Subsidiary, (e) any MID or
(f) Designated SPEs. For the avoidance of doubt, (i) each of CG EC 1 LLC and CG
EC 2 LLC shall be an Excluded Subsidiary and (ii) no Credit Party shall be an
Excluded Subsidiary.

“Excluded Tax” means any of (a) any branch profits Taxes imposed by the United
States of America (or similar Taxes imposed by a Non-US Jurisdiction), or
(b) Taxes imposed as a result of a present or former connection between the
Lender and the jurisdiction imposing such Taxes (other than a connection arising
solely from such Lender having executed, delivered, enforced, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to, this
Agreement).

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of June 21, 2013, as amended by the Assignment and Amendment dated as
of December 23, 2013, as it may be further amended, restated, supplemented or
otherwise modified from time to time in compliance with this Agreement.

“Existing Credit Agreement Document” means any “Credit Document” under and as
defined in the Existing Credit Agreement.

“Extending Lenders” as defined in Section 2.25(a).

“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Company, the
Administrative Agent and one or more Extending Lenders, effecting one or more
Extension Permitted Amendments and such other amendments hereto and to the other
Credit Documents as are contemplated by Section 2.25.

“Extension Offer” as defined in Section 2.25(a).

“Extension Permitted Amendment” means an amendment to this Agreement and the
other Credit Documents, effected in connection with an Extension Offer pursuant
to Section 2.25, providing for an extension of the Maturity Date applicable to
the Loans and/or Commitments of the Extending Lenders and, in connection
therewith, (a) an increase or decrease in the Applicable Rate with respect to
the Loans and/or Commitments of the Extending Lenders and/or (b) an increase or
decrease in the fees payable to, or the inclusion of new fees to be payable to,
the Extending Lenders.

“Extension Request Class” as defined in Section 2.25(a).

 

23



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date of
this Agreement and any regulations promulgated thereunder and any interpretive
guidance thereof issued by the relevant Governmental Authority, whether issued
before or after the date of this Agreement.

“Federal Funds Effective Rate” means, for any day, the rate per annum (expressed
as a decimal rounded upwards, if necessary, to the next 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the immediately preceding Business Day as so published on the
immediately succeeding Business Day, and (b) if no such rate is so published on
such immediately succeeding Business Day, the Federal Funds Effective Rate for
such day shall be the average rate charged to the Administrative Agent on such
day on such transactions as shall be reasonably determined by the Administrative
Agent.

“Fiat Group” means Fiat S.p.A. (which, for the avoidance of doubt, includes the
surviving entity of any internal reorganization, including redomiciliation,
involving Fiat S.p.A.) and any of its Affiliates (other than the Company or any
of its Subsidiaries).

“Financial Officer Certification” means, with respect to any consolidated
financial statements of any Person, a certificate of the chief financial officer
of such Person stating that such financial statements fairly present, in all
material respects, the consolidated financial position of such Person and its
Subsidiaries as of the dates indicated and the consolidated results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a consistent basis (except as otherwise disclosed in such
financial statements), subject to changes resulting from audit and normal
year-end adjustments.

“Financing Transactions” means the execution, delivery and performance by the
Company and each other Credit Party of the Credit Documents to which it is to be
a party, the creation of the Liens provided for in the Collateral Documents and,
in the case of the Company, the borrowing of Loans and the use of the proceeds
thereof.

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement dated as of the Closing Date, in substantially the form of Exhibit G,
among the “Original Collateral Agent” referred to therein, the Collateral Agent,
any “Additional Collateral Agent” referred to therein, the Company and the other
Grantors.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Company and the Subsidiaries ending
on December 31 of each calendar year.

“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-US law.

 

24



--------------------------------------------------------------------------------

“Foreign Plan” means each employee benefit plan (within the meaning of section
3(3) of ERISA, whether or not subject to ERISA) maintained or contributed to by
the Company or any Commonly Controlled Entity that is not subject to United
States law.

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, or in excess of the amount that would be permitted absent a waiver from a
Governmental Authority, (b) the failure to make the required contributions or
payments, under any applicable law, on or before the due date for such
contributions or payments, (c) the receipt of a notice by a Governmental
Authority relating to the intention to institute proceedings to terminate any
Foreign Plan or to appoint a trustee or similar official to administer any such
Foreign Plan, or alleging the insolvency of any such Foreign Plan, or the
occurrence of any event or condition that might constitute grounds under
applicable law for the termination of, or the appointment of a trustee to
administer, any Foreign Plan, (d) the incurrence of any liability in excess of
US$100,000,000 by the Company or any Subsidiary under applicable law on account
of the complete or partial termination of such Foreign Plan or the complete or
partial withdrawal of any participating employer therein, (e) the occurrence of
any act, omission or transaction that would reasonably be expected to result in
the incurrence of any liability by the Company or any Subsidiary, or the
imposition on the Company or any Subsidiary of any fine, excise tax or penalty
resulting from any noncompliance with any applicable law, in each case in excess
of US$100,000,000, (f) the assertion of a claim (other than routine claims for
benefits) against any Foreign Plan, or the assets thereof, or against the
Company or any Subsidiary in connection with any Foreign Plan, or (g) any other
event or condition with respect to a Foreign Plan that could result in material
liability of the Company or a Subsidiary.

“Foreign Pledge Agreement” means a pledge or charge agreement granting a Lien on
Equity Interests in a Foreign Subsidiary to secure the Obligations, governed by
the law of the jurisdiction of organization of such Foreign Subsidiary and in
form and substance reasonably satisfactory to the Collateral Agent.

“Foreign Pledgee” as defined in Schedule 1.1A.

“Foreign Pledgee Financial Statements” as defined in Schedule 1.1A.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Notice” means a notice substantially in the form of Exhibit H.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“Gelco Lease Program” means (i) a Sale/Leaseback Transaction pursuant to which
the Company and its Subsidiaries manufacture and sell vehicles to Gelco
Corporation (doing business as GE Fleet Services (“GE Fleet”)), which vehicles
are then leased to the Company pursuant to the terms of a lease for use by the
Company in its company car program in the ordinary course of business, as more
fully described in and pursuant to the terms of Master Lease Agreements dated
October 31, 2001, and November 30, 2007, by and between GE Fleet

 

25



--------------------------------------------------------------------------------

and Chrysler LLC, together with all related schedules thereto and servicing and
agency agreements or (ii) any similar program with Ally or another lender.

“GMAC Specified Documents” means, collectively, the Auto Finance Operating
Agreement and the Ally Reimbursement Agreement.

“Gold Key Lease Program” means (i) the program pursuant to which Chrysler
Financial Services Canada Inc. (“CFSC”) purchases, as agent and bare trustee for
Chrysler Canada, vehicles manufactured or distributed by Chrysler Canada from
dealerships with the proceeds of loans made to it by CFSC, and then leases such
vehicles, as agent and bare trustee for Chrysler Canada, to the customers of
CFSC, the lease payments (and related vehicles) of which are pledged to CFSC and
the proceeds thereof are used to repay any outstanding loans owing by Chrysler
Canada to CFSC, as more fully described in and pursuant to the terms of (A) that
certain Amended and Restated Gold Key Administration Agreement, dated as of
August 1, 2007, by and between Chrysler Canada and CFSC, and (B) that certain
Amended and Restated Loan Agreement dated as of December 31, 2002, between
Chrysler Canada and CFSC or (ii) any similar program with another lender, which
program is approved in advance in writing by the Requisite Lenders (in their
sole discretion).

“Governmental Authority” means any federal, state, municipal, national,
supranational or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with the United States of America, any
State thereof or the District of Columbia or a foreign entity or government.

“Governmental Authorization” means any permit, license, registration, approval,
exemption, authorization, plan, directive, binding agreement, consent order or
consent decree made to, or issued, promulgated or entered into by or with, any
Governmental Authority.

“Grantor” as defined in the Guarantee and Collateral Agreement.

“Group Members” means the collective reference to the Company and its
Subsidiaries other than (i) the JV Subsidiaries, (ii) the ABS Subsidiaries or
(iii) the MIDs.

“GSLP” means Goldman Sachs Lending Partners LLC.

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement to be executed by the Credit Parties substantially in the form of
Exhibit I, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person,

 

26



--------------------------------------------------------------------------------

whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Company in good faith.

“Guarantors” means the Company and each Subsidiary Guarantor.

“Hazardous Materials” means any chemical, material, waste or substance that is
prohibited, limited or regulated in any manner by any Governmental Authority or
that could pose a hazard to the health and safety of any Person or to the indoor
or outdoor environment.

“Hazardous Materials Activity” means any past, present, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender that are presently in effect or, to the extent
allowed by law, under such applicable laws that may hereafter be in effect and
that allow a higher maximum nonusurious interest rate than applicable laws now
allow.

“Historical Financial Statements” means (a) the audited consolidated balance
sheets as of December 31, 2011 and 2012, and the related consolidated statements
of operations, members’ equity (deficit) and cash flows of the Company and its
consolidated Subsidiaries for the Fiscal Years ended December 31, 2010, 2011 and
2012, and (b) the unaudited condensed consolidated balance sheets as of
March 31, 2013, June 30, 2013 and September 30, 2013 and the related condensed
consolidated statements of operations, members’ equity (deficit) and cash flows
of the Company and its consolidated Subsidiaries for the Fiscal Quarters and
portions of the Fiscal Year ended March 31, 2013, June 30, 2013 and
September 30, 2013.

 

27



--------------------------------------------------------------------------------

“Howard County Mortgages” means the First Lien Real Estate Mortgage Security
Agreement and Fixture Filing, dated as of February 11, 2010, by the Company in
favor of Howard County, Indiana, and the Pari Passu Real Estate Mortgage,
Security Agreement and Fixture Filing, dated as of February 11, 2010, by the
Company in favor of Howard County, Indiana.

“IFRS” means the International Financial Reporting Standards issued by the
International Accounting Standards Board in effect from time to time.

“Incremental Assumption Agreement” means the Incremental Assumption Agreement,
dated as of the date hereof, among the Company, Citibank, N.A., as
administrative agent, and the lenders party thereto, entered into under the
Existing Credit Agreement.

“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
Attributable Obligations of such Person, (f) all obligations of such Person,
contingent or otherwise, as an account party or applicant under or in respect of
acceptances, letters of credit, surety bonds or similar arrangements, (g) the
liquidation value of all redeemable preferred Equity Interests of such Person,
(h) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (g) above, (i) all obligations of the
kind referred to in clauses (a) through (h) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation and (j) for the purposes of Section 7.1(f) only, all
obligations of such Person in respect of Swap Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is directly liable therefor as a result of such Person’s ownership interest in
or other relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor. For
purposes of Section 6.3 and Section 6.4, the US Dollar Equivalent amount of
Indebtedness denominated in any currency other than US Dollars shall be
determined as of the date such Indebtedness is incurred or any commitment for
such Indebtedness is issued and the Company and its Subsidiaries shall not be
deemed to exceed any limit set forth in Section 6.3 or Section 6.4 solely as a
result of subsequent fluctuations in the exchange rate of currency. Indebtedness
shall not include vehicle guarantee depreciation programs of any Group Member,
or vehicle repurchase obligations or other risk-sharing arrangement with the
Company or any of its Subsidiaries including pursuant to dealer franchise
agreements or applicable law such as state dealer franchise laws.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including

 

28



--------------------------------------------------------------------------------

Environmental Claims), actions, judgments, suits, costs (including the costs of
any investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees, expenses and other charges
of counsel for the Indemnitees in connection with any investigative,
administrative or judicial proceeding or hearing commenced or threatened by any
Person (including by any Credit Party or any Affiliate thereof), whether or not
any such Indemnitee shall be designated as a party or a potential party thereto,
and any fees or expenses incurred by the Indemnitees in enforcing this
indemnity), whether direct, indirect, special or consequential and whether based
on any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (a) this Agreement or the other Credit Documents
or the transactions contemplated hereby or thereby (including the Lenders’
agreement to make Credit Extensions, the structuring, arrangement or syndication
of the credit facilities provided for herein by the Arrangers or the use or
intended use of the proceeds thereof, any amendments, waivers or consents with
respect to any provision of this Agreement or any of the other Credit Documents,
or any enforcement of any of the Credit Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Obligations Guarantee)), (b) any commitment letter, indemnity
letter or fee letter executed and delivered by any Agent, any Arranger, any
Bookrunner or any Lender to the Company, or any Affiliate thereof, with respect
to the transactions contemplated by this Agreement or (c) any Environmental
Claim or any Hazardous Materials Activity relating to or arising from, directly
or indirectly, any past or present activity, operation, land ownership, or
practice of the Company or any Subsidiary.

“Indemnified Taxes” means (a) Taxes imposed on or with respect to any payment
made by the Company or any other Credit Party under this Agreement or the other
Credit Documents and (b) Other Taxes, in each case other than Excluded Taxes.

“Indemnitee” as defined in Section 9.3(a).

“Initial Subsidiary Guarantor” means each Subsidiary listed on Schedule 1.1D
that is a party to the Guarantee and Collateral Agreement as a “Guarantor” and
“Grantor” thereunder.

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of section 4245 of ERISA.

“Installment” means, when used in respect of the Tranche B Term Loans or
Tranche B Term Borrowings, each payment of the principal amount thereof due
under Section 2.11(a) (including the payment due on the Tranche B Term Loan
Maturity Date).

“Intellectual Property” as defined in the Guarantee and Collateral Agreement.

“Intellectual Property Security Agreements” as defined in the Guarantee and
Collateral Agreement.

 

29



--------------------------------------------------------------------------------

“Intercompany Note” means a promissory note substantially in the form of
Exhibit J.

“Interest Coverage Ratio” means, as of any date of determination, the ratio, as
of the last day of the most recent Fiscal Quarter in respect of which financial
statements have been delivered to the Administrative Agent in accordance with
Section 5.1(a) or 5.1(b), of (a) EBITDA for the most recent period of four
consecutive Fiscal Quarters then ended to (b) Consolidated Interest Expense for
the most recent period of four consecutive Fiscal Quarters then ended.

“Interest Payment Date” means (a) with respect to any Loan that is a Base Rate
Loan, March 31, June 30, September 30 and December 31 of each year, commencing
on the first such date to occur after the Closing Date and (b) with respect to
any Loan that is a Eurodollar Rate Loan, the last day of each Interest Period
applicable to such Loan and, in the case of any Interest Period of longer than
three months’ duration, each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, in the case of any Eurodollar Rate Borrowing of any Class, 12
months thereafter if consented to by each Lender of such Class), as selected by
the Company in the applicable Funding Notice or Conversion/Continuation Notice;
provided that (a) if an Interest Period would otherwise end on a day that is not
a Business Day, such Interest Period shall be extended to the immediately
succeeding Business Day unless no succeeding Business Day occurs in such month,
in which case such Interest Period shall end on the immediately preceding
Business Day, (b) any Interest Period that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Business Day of the last calendar month of
such Interest Period and (c) notwithstanding anything to the contrary in this
Agreement, no Interest Period for a Eurodollar Rate Borrowing of any Class may
extend beyond the Maturity Date for Borrowings of such Class. For purposes
hereof, the date of a Eurodollar Rate Borrowing shall initially be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internally Generated Cash” means, with respect to any Fiscal Year, net Cash of
the Company and the Subsidiaries provided by activities of the Company and the
Subsidiaries during such year, excluding (a) Net Cash Proceeds of any Asset Sale
or any Recovery Event, (b) proceeds of any incurrence or issuance of
Indebtedness and (c) proceeds of any issuance or sale of Equity Interests in the
Company or any Subsidiary or any capital contributions to the Company or any
Subsidiary.

“Investment Grade Ratings Condition” means, as of date of determination, that
the Company shall have been assigned a public corporate family rating of not
less than Baa3

 

30



--------------------------------------------------------------------------------

from Moody’s, with stable or better outlook, and a public corporate credit
rating of not less than BBB- from S&P, with stable or better outlook, and such
ratings shall be in effect on such date.

“IPO” means the initial underwritten public offering of common Equity Interests
in the Company, representing at least 10% of the outstanding common Equity
Interests in the Company after giving effect to such offering, pursuant to an
effective registration statement filed with the SEC pursuant to the Securities
Act.

“JPMCB” as defined in the preamble hereto.

“JPMorgan” means J.P. Morgan Securities LLC.

“Judgment Currency” as defined in Section 9.24.

“JV Subsidiary” means any Subsidiary of a Group Member which is not a Wholly
Owned Subsidiary and the business and management of which is jointly controlled
by the holders of the Equity Interests thereof pursuant to customary joint
venture arrangements.

“Key Foreign Patents” as defined in the Guarantee and Collateral Agreement.

“Key Foreign Trademarks” as defined in the Guarantee and Collateral Agreement.

“Lender” means each Person listed on the signature pages hereto as a Lender, and
any other Person that shall have become a party hereto pursuant to an Assignment
Agreement, other than any such Person that shall have ceased to be a party
hereto pursuant to an Assignment Agreement.

“Lender Presentation” means the Lender Presentation dated January 30, 2014,
relating to the credit facility provided herein.

“Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Total Debt as of the last day of the most recent Fiscal Quarter
in respect of which financial statements have been delivered to the
Administrative Agent in accordance with Section 5.1(a) or 5.1(b), determined on
a pro forma basis to give effect to (i) any incurrence of Indebtedness on such
date of determination the incurrence of which is subject to compliance with the
Leverage Ratio and (ii) any incurrence or repayment or prepayment of
Indebtedness applicable to the calculation of the Leverage Ratio in a principal
amount exceeding US$50,000,000 after the last day of such Fiscal Quarter and on
or prior to such date of determination to (b) EBITDA for the most recent period
of four consecutive Fiscal Quarters in respect of which financial statements
have been delivered to the Administrative Agent in accordance with
Section 5.1(a) or 5.1(b).

“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
capital lease or other lease in the nature thereof) and any option, trust or
other preferential arrangement having the practical effect

 

31



--------------------------------------------------------------------------------

of any of the foregoing and (b) in the case of Securities, any purchase option,
call or similar right of a third party with respect to such Securities.

“LLC Operating Agreement” means the Third Amended and Restated Limited Liability
Company Operating Agreement, dated as of February 24, 2012, of the Company, as
amended by the First Amendment, dated as of July 27, 2012, and the Second
Amendment, dated as of January 21, 2014.

“Loan” means a Tranche B Term Loan or a loan of any other Class established
pursuant to the terms of this Agreement, including pursuant to an Extension
Agreement in accordance with Section 2.25.

“Long-Term Indebtedness” means any Indebtedness that, in conformity with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, Lenders having Tranche B Term Loan Exposure or Term Loan Exposure
of any other Class of Loans, as the case may be, representing more than 50% of
the Tranche B Term Loan Exposure or Term Loan Exposure of such other Class, as
the case may be, of all the Lenders of such Class at such time.

“Margin Stock” as defined in Regulation U of the Board of Governors.

“Marketable Securities” means, with respect to any Person, investments by such
Person in fixed income debt securities that have a determinable fair value, are
liquid and readily convertible into cash and have been assigned a public credit
rating from Moody’s of Baa3 or better with stable outlook and from S&P of BBB-
or better with stable outlook.

“Master Industrial Agreement” as defined in the Master Transaction Agreement.

“Master Transaction Agreement” means that certain Master Transaction Agreement,
dated as of April 30, 2009, among Fiat S.p.A., the Company, Chrysler LLC and the
other sellers party thereto.

“Material Acquisition” means any acquisition, or a series of related
acquisitions, whether by purchase, merger or otherwise, of Equity Interests in,
or all or substantially all of the assets of, or all or substantially all of the
assets constituting a business unit, division, product line or line of business
of, any Person, if the Acquisition Consideration therefor exceeds US$500,000,000
in the aggregate and for which separate financial statements in respect of such
Person or assets exist for the relevant period.

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, assets or financial condition of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Company or any other
Credit Party to fully and timely perform any of its material obligations under
the Credit Documents, (c) the legality, validity or enforceability against the
Company or any other Credit Party of this Agreement, any other Credit Document
(other than a Collateral Document) or, with respect to any material Collateral,
any Collateral

 

32



--------------------------------------------------------------------------------

Document to which it is a party or (d) the rights, remedies and benefits
available to, or conferred upon, any Agent, any Lender or any Secured Party
under this Agreement, any other Credit Document (other than a Collateral
Document) or, with respect to any material Collateral, any Collateral Document.

“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by the Company or any Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the total consideration therefor (determined on the basis
consistent with the term “Acquisition Consideration”) paid by the transferee
exceeds US$500,000,000.

“Material Environmental Amount” means US$50,000,000.

“Material Indebtedness” means Indebtedness (other than the Indebtedness under
the Credit Documents), or obligations in respect of one or more Swap Agreements,
of any Group Member in an aggregate principal amount of US$250,000,000 or more.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Group Member in respect of any Swap Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Company or any Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

“Material Junior Indebtedness” means (a) any secured Indebtedness of any Credit
Party (other than Indebtedness to the extent secured (i) by a Lien on any assets
which do not secure the Obligations or (ii) by a Lien pari passu with or senior
to the Lien on the assets securing the Obligations) having an aggregate
Outstanding Amount in excess of US$150,000,000 and (b) any Material Unsecured
Indebtedness.

“Material Real Estate Asset’’ means (a) each Mortgaged Property and (b) each
Real Estate Asset owned in fee by a Credit Party that, together with the
improvements thereon, has a Net Book Value of US$5,000,000 or more.

“Material Unsecured Indebtedness” means any unsecured Indebtedness of any Credit
Party having an aggregate Outstanding Amount in excess of US$150,000,000.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactive
substances, and any other materials or substances of any kind, whether or not
any such material or substance is defined as hazardous or toxic under any
Environmental Law, that is regulated pursuant to, or would reasonably be
expected to give rise to liability under, any Environmental Law.

“Maturity Date” means the Tranche B Term Loan Maturity Date or the maturity date
of any other Class of Loans established pursuant to the terms of this Agreement,
including pursuant to an Extension Agreement in accordance with Section 2.25, as
the context requires.

 

33



--------------------------------------------------------------------------------

“MID” means any Subsidiary of the Company whose sole business is operating an
automobile dealership and which is commonly referred to as a marketing
investment dealership. Each MID in existence on the Closing Date is set forth on
Schedule 1.1E.

“ML” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s” means Moody’s Investor Service, Inc., or any successor to its ratings
agency business.

“Mortgage” means each of the mortgages and deeds of trust made by the Company or
any Subsidiary Guarantor in favor of, or for the benefit of, the Collateral
Agent, substantially in the form of Exhibit K (with such changes thereto as
shall be advisable under the law of the jurisdiction in which such mortgage or
deed of trust is to be recorded).

“Mortgaged Property” means each property listed on Schedule 1.1F, and each real
property of the Company or a Subsidiary Guarantor that may be required to be
subjected to a Mortgage pursuant to Section 5.7(h).

“Multiemployer Plan” means a multiemployer plan as defined in section 4001(a)(3)
of ERISA.

“NAIC” means The National Association of Insurance Commissioners.

“Net Book Value” means, with respect to any asset of any Person (a) except in
the case of accounts receivable, the gross book value of such asset on the
balance sheet of such Person, minus depreciation or amortization in respect of
such asset on such balance sheet, and (b) in the case of accounts receivable,
the gross book value thereof minus any specific reserves attributable thereto,
each determined in accordance with GAAP.

“Net Cash Proceeds” means (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of Cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, consultants’ fees, finders’ fees,
brokers’ fees, advisory fees and other customary fees and expenses actually
incurred in connection therewith, (ii) amounts required to be applied to the
repayment of Indebtedness secured by a Lien permitted hereunder on any asset
which is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Credit Document, an Existing Credit Agreement Document, any
Replacement Facility Document, a Senior Second Lien Notes Document, any
Additional Senior Second Lien Notes Document, any Chrysler Canada Notes Document
or any documentation securing any Permitted Additional First Lien Debt),
(iii) taxes paid or reasonably estimated to be payable as a result thereof, and
(iv) in the case of an Asset Sale, a reasonable reserve required to be taken in
the applicable sale agreement for any payments (fixed or contingent)
attributable to the seller’s indemnities and representations and warranties to
the purchaser or seller’s retained liabilities in respect of such Asset Sale
undertaken in connection with such Asset Sale including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters and liabilities under indemnification obligations associated with such
Asset Sale (provided that upon release of any such reserve to the Company

 

34



--------------------------------------------------------------------------------

or any of its Subsidiaries, such amounts shall constitute Net Cash Proceeds and
shall be applied in accordance with Section 2.13(a) or (b), as applicable), and
(b) in connection with any incurrence of Indebtedness, the cash proceeds
received from such issuance or incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, consultants’ fees, finders’ fees, brokers’
fees, advisory fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

“Net Income” means, for any period, the net income (or loss) of the Company and
its Subsidiaries calculated on a consolidated basis for such period determined
in accordance with GAAP and before any reduction in respect of any Equity
Interests with preferential rights of payment of dividends or upon liquidation,
dissolution or winding up; provided that there shall be excluded (a) the
cumulative effect of a change in accounting principles during such period and
(b) the net income (or loss) for such period of any Person that is not a
Subsidiary or that is accounted for by the equity method of accounting;
provided, however that Net Income shall be increased by the amount of dividends
or distributions or other payments that are actually paid in Cash or Cash
Equivalents by such Person to the Company or a Subsidiary in respect of such
period.

“Non-Public Information” means information that has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-Recourse Debt” means Indebtedness of an Excluded Subsidiary (a) as to which
no Credit Party provides any Guarantee Obligation or credit support of any kind
or is directly or indirectly liable (as a guarantor or otherwise) and (b) which
does not provide any recourse against any of the assets or Equity Interests of
any Credit Party, except in each case to the extent permitted by clause (n) of
the definition of “Permitted Indebtedness”. Notwithstanding the foregoing, the
obligation to make capital contributions pursuant to the governing documents of
any JV Subsidiary shall not invalidate the status of the Indebtedness of such JV
Subsidiary classified as Non-Recourse Debt pursuant to the terms of this
definition.

“Non-US Jurisdiction” means any jurisdiction besides (i) the United States of
America and (ii) any political subdivision in or of the United States of
America.

“Non-US Lender” as defined in Section 2.19(c)(i).

“Note” means a promissory note issued to any Lender pursuant to Section 2.6(c).

“Obligations” means (a) all obligations of every nature of the Company and each
other Credit Party under this Agreement and the other Credit Documents, whether
for principal, interest (including interest that, but for the filing of a
petition in bankruptcy with respect to the Company or such other Credit Party,
would have accrued on any such obligation, whether or not a claim is allowed
against the Company or such other Credit Party for such interest in the related
bankruptcy proceeding), fees, expenses, indemnification or otherwise and (b) all
Permitted First Lien Non-Loan Exposure.

“Obligations Guarantee” means the guarantee of the Obligations created under
Article II of the Guarantee and Collateral Agreement.

 

35



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OPEB” means other post-employment benefits.

“Organizational Documents” means (a) with respect to any corporation or company,
its certificate or articles of incorporation, organization or association, as
amended, and its bylaws, as amended, (b) with respect to any limited
partnership, its certificate or declaration of limited partnership, as amended,
and its partnership agreement, as amended, (c) with respect to any general
partnership, its partnership agreement, as amended, and (d) with respect to any
limited liability company, its certificate of formation or articles of
organization, as amended, and its operating agreement, as amended. In the event
any term or condition of this Agreement or any other Credit Document requires
any Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or the other Credit
Documents.

“Outstanding Amount” means, as of any date of determination (a) with respect to
Indebtedness, the aggregate outstanding principal amount thereof, (b) with
respect to banker’s acceptances, letters of credit or letters of guarantee, the
aggregate undrawn, unexpired face amount thereof, plus the aggregate
unreimbursed drawn amount thereof, (c) with respect to hedging obligations, the
aggregate amount recorded by the Company or any Subsidiary as its net
termination liability thereunder calculated in accordance with the Company’s
customary accounting procedures, (d) with respect to cash management obligations
or guarantees, the aggregate maximum amount thereof (i) that the relevant cash
management provider is entitled to assert as such as agreed from time to time by
the Company or any Subsidiary and such provider or (ii) the principal amount of
the Indebtedness being guaranteed or, if less, the maximum amount of such
guarantee set forth in the relevant guarantee and (e) with respect to any other
obligations, the aggregate outstanding amount thereof.

“Participant Register” as defined in Section 9.6(g)(i).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Permitted Additional First Lien Debt” means Indebtedness of a Credit Party that
(a) has been designated by the Company to the Administrative Agent as “Permitted
Additional First Lien Debt” pursuant to a notice signed by a Responsible Officer
certifying that such Indebtedness meets the requirements of this definition,
(b) has a final maturity date not earlier than the latest Maturity Date in
effect at the time of such designation, (c) has a weighted

 

36



--------------------------------------------------------------------------------

average life to maturity equal to or greater than the greatest weighted average
life to maturity of any Class of Loans outstanding at the time of such
designation, (d) after giving effect to the incurrence (assuming for this
purpose that the Outstanding Amount thereof, in the case of a revolving facility
or line of credit, shall be deemed to be the maximum aggregate principal or face
amount of Indebtedness that can be outstanding at any one time under such
facility or line, irrespective of when such amount is or may actually be
incurred and, for the purpose, of this definition, all of which shall be deemed
to have been incurred at the time of such designation) and application of
proceeds thereof, the Borrowing Base Coverage Ratio is at least 1.10 to 1.00 and
(e) is subject to a Permitted Additional First Lien Intercreditor Agreement.

“Permitted Additional First Lien Intercreditor Agreement” means an intercreditor
agreement on terms substantially similar to the First Lien Intercreditor
Agreement and reasonably satisfactory to the Administrative Agent and the
Collateral Agent.

“Permitted Additional First Lien Non-Loan Exposure” means Designated Additional
Swap Obligations and Designated Additional Cash Management Obligations that, in
each case, have been designated in writing by the Company as “Permitted First
Lien Non-Loan Exposure” pursuant to and for purposes of the Existing Credit
Agreement Documents or any Replacement Facility Documents; provided that
(a) after giving pro forma effect to such designation and any application of the
proceeds thereof the Borrowing Base Coverage Ratio is at least 1.10 to 1.00 and
(b) the aggregate Outstanding Amount of Permitted Additional First Lien Non-Loan
Exposure shall not exceed US$1,250,000,000 at any time.

“Permitted First Lien Non-Loan Exposure” means Designated Swap Obligations and
Designated Cash Management Obligations that, in each case, have been designated
in writing by the Company to the Administrative Agent as “Permitted First Lien
Non-Loan Exposure”; provided that (a) after giving pro forma effect to such
designation and any application of the proceeds thereof the Borrowing Base
Coverage Ratio is at least 1.10 to 1.00, (b) such Designated Swap Obligations or
Designated Cash Management Obligations are permitted to be designated as
“Permitted First Lien Non-Loan Exposure” pursuant to the definitions of such
terms and (c) the aggregate Outstanding Amount of Permitted First Lien Non-Loan
Exposure shall not exceed US$1,250,000,000 at any time.

“Permitted Holders” means, collectively, (i) the Fiat Group, (ii) any other
Persons that are members of the Company on the Closing Date and (iii) any other
Person the Equity Interests in which are owned exclusively by one or more of the
Permitted Holders under clause (i) or (ii) of this definition.

“Permitted Indebtedness” means:

(a) Indebtedness of the Company or any other Credit Party pursuant to any Credit
Document;

(b) Indebtedness of any Credit Party under the Senior Second Lien Notes
Documents in an aggregate principal amount not to exceed US$3,200,000,000;

(c) Indebtedness of Chrysler Canada or any of its Subsidiaries under the
Canadian Health Care Trust Notes;

 

37



--------------------------------------------------------------------------------

(d) Indebtedness owing to Ally under the GMAC Specified Documents;

(e) (i) Indebtedness of Chrysler Canada and any of its Subsidiaries under the
Gold Key Lease Program and (ii) Indebtedness consisting of asset-backed
securities issued by one or more ABS Subsidiaries solely to the extent that such
Indebtedness is recourse solely to the assets of the ABS Subsidiary issuing such
securities and not guaranteed by any other Group Member, provided that the
aggregate Outstanding Amount of all Indebtedness under clauses (i) and (ii) does
not exceed CAD$200,000,000 at any one time outstanding;

(f) Indebtedness under any Conversion Vehicle Wholesale Financing Program in an
Outstanding Amount not exceeding US$250,000,000 at any one time outstanding;

(g) Indebtedness under any Gelco Lease Program;

(h) Indebtedness of the Company or any Subsidiary owing to (i) the Company or
any Subsidiary Guarantor or (ii) any other Subsidiary (including, in each case,
intercompany ledger balances in connection with customary cash management
practices among the Company and its Subsidiaries); provided that any such
Indebtedness owing by the Company or any other Credit Party to a Subsidiary that
is not a Subsidiary Guarantor shall be subordinated in right of payment to the
Obligations pursuant to a subordination agreement in form and substance
reasonably satisfactory to the Administrative Agent;

(i) Guarantee Obligations incurred in the ordinary course of business by the
Company or any of its Subsidiaries of obligations of any Credit Party to the
extent otherwise in accordance with the Credit Documents;

(j) Indebtedness outstanding on May 24, 2011 and listed on Schedule 6.4 to the
Disclosure Letter and any Permitted Refinancing thereof;

(k) Indebtedness incurred by the Company or any of its Subsidiaries (i) to
finance the purchase of fixed or capital assets that is incurred at the time of,
or within 120 days after, the acquisition of such property, or (ii) constituting
Capital Lease Obligations and Attributable Obligations, in an Outstanding Amount
at any time not to exceed US$250,000,000, provided that, the Company or any of
its Subsidiaries may incur additional Indebtedness described in this clause (k)
at any time in an aggregate additional principal amount not to exceed
US$250,000,000 so long as immediately after giving effect to the incurrence of
such additional Indebtedness, the pro forma Leverage Ratio as of the date of
such incurrence of the Company and its Subsidiaries is less than 4.00:1.00;

(l) unsecured Indebtedness of the Company or any of its Subsidiaries; provided,
that either (i) the Net Cash Proceeds thereof are applied to permanently prepay
Indebtedness under the Existing Credit Agreement or to prepay the Loans and, if
applicable, any Replacement Facility or Permitted Additional First Lien Debt in
accordance with Section 2.13 or (ii) (A) after giving effect to the incurrence
of such Indebtedness, the Interest Coverage Ratio of the Company and its
Subsidiaries for the

 

38



--------------------------------------------------------------------------------

four consecutive Fiscal Quarter period most recently ended prior to the date of
such incurrence for which financial statements have been delivered pursuant to
Section 5.1(a) or 5.1(b), determined on a pro forma basis in accordance with
Section 1.2(c), is greater than 2.25:1.00 (and on the date of such incurrence,
the Company shall deliver a certificate of a Responsible Officer to the
Administrative Agent providing reasonably detailed calculations demonstrating
compliance with such Interest Coverage Ratio) and (B) such Indebtedness has a
weighted average life to maturity equal to or greater than the greatest weighted
average life to maturity of any Class of Loans in effect at the time such
Indebtedness is incurred, and the terms of all such unsecured Indebtedness do
not provide for any scheduled repayment or mandatory redemption prior to the
date that is one year after, and such Indebtedness has a final maturity date at
least one year later than, the latest Maturity Date in effect at the time such
Indebtedness is incurred (without giving effect to customary offers to purchase
upon a change of control, asset sale or event of loss or to acceleration rights
after an event of default); and provided, further, for all such Indebtedness
incurred under this clause (l), that (x) in the case of Material Unsecured
Indebtedness only, such Indebtedness has a weighted average life to maturity
equal to or greater than the greatest weighted average life to maturity of any
Class of Loans in effect at the time such Indebtedness is incurred, and the
terms of all such unsecured Indebtedness do not provide for any scheduled
repayment or mandatory redemption prior to the date that is one year after, and
such Indebtedness has a final maturity date at least one year later than, the
latest Maturity Date in effect at the time such Indebtedness is incurred
(without giving effect to customary offers to purchase upon a change of control,
asset sale or event of loss or to acceleration rights after an event of
default), (y) the covenants, events of default, guarantees and other terms of
such Indebtedness (other than interest rate, call features and redemption
premiums), taken as a whole, are not more restrictive of the Company and its
Subsidiaries than the terms of this Agreement; provided that if the Company
shall deliver to the Administrative Agent at least five Business Days (or such
shorter period as the Administrative Agent may reasonably agree) prior to the
incurrence of such Indebtedness a certificate of a Responsible Officer of the
Company stating that the Company has determined in good faith that such terms
and conditions satisfy the foregoing requirements, and setting forth a
description of the material terms and conditions of such Indebtedness or
attaching drafts of the documentation relating thereto, the terms and conditions
of such Indebtedness shall be deemed to satisfy the foregoing requirement unless
the Administrative Agent or any Lender notifies the Company (with a copy to the
Administrative Agent if such notice is delivered by a Lender) within such period
that it disagrees with such determination (including a reasonably detailed
description of the basis upon which it disagrees) and (z) on the date of
incurrence, no Default or Event of Default has occurred and is continuing or
would occur as a result of the incurrence of such Indebtedness;

(m) Non-Recourse Debt in an aggregate Outstanding Amount not to exceed 10% of
Consolidated Total Assets of the Company and its Subsidiaries as of the date of
incurrence of any such Non-Recourse Debt;

(n) (i) Indebtedness of a Foreign Subsidiary and any unsecured Guarantee
Obligations of any Credit Party thereof, and Indebtedness of a JV Subsidiary and
any unsecured Guarantee Obligations of any Credit Party of any Indebtedness of a
JV

 

39



--------------------------------------------------------------------------------

Subsidiary or any joint venture (or a holding company parent thereof) an
interest in which is owned directly or indirectly by the Company or any
Subsidiary of the Company, in an Outstanding Amount not exceeding US$400,000,000
at any one time, provided that there shall be no limit on such unsecured
Guarantee Obligations of any Indebtedness of a Foreign Subsidiary, JV Subsidiary
or any joint venture (or a holding company parent thereof) if, after giving
effect to the incurrence of such Indebtedness, the Interest Coverage Ratio of
the Company and its Subsidiaries for the four consecutive Fiscal Quarter periods
most recently ended prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.1(a) or 5.1(b), determined
on a pro forma basis in accordance with Section 1.2(c), is greater than
2.25:1.00 (and on the date of such incurrence, the Company shall deliver a
certificate of a Responsible Officer to the Administrative Agent providing
reasonably detailed calculations demonstrating compliance with such Interest
Coverage Ratio); and (ii) unsecured Guarantee Obligations of any Excluded
Subsidiary in respect of Indebtedness of any other Excluded Subsidiary;

(o) Indebtedness of a newly acquired Subsidiary that is outstanding on the date
such Subsidiary is acquired; provided that any such Indebtedness was not created
in contemplation of such purchase or other acquisition;

(p) Indebtedness in respect of, represented by, or in connection with appeal,
bid, performance, surety, customs or similar bonds issued for the account of any
Group Member, the performance of bids, tenders, sales or contracts (in each
case, other than for the repayment of borrowed money), statutory obligations,
workers’ compensation claims, unemployment insurance, other types of social
security or pension benefits, self-insurance and similar obligations and
arrangements, in each case, to the extent incurred in the ordinary course of
business;

(q) Indebtedness in respect of letters of credit (other than letters of credit
supporting Indebtedness, except to the extent permitted by clause (n)(i)(E) of
the definition of Permitted Liens);

(r) Indebtedness arising from industrial revenue, development bond or similar
financings where the Company and/or any Subsidiary is both the lessee of the
financial property and the holder of the bonds;

(s) any Permitted Refinancing of other Permitted Indebtedness (other than of any
Indebtedness incurred under clause (k), (l), (m), (n), (t), (w), (aa), (bb),
(cc), (dd), (ee), (ff) or (gg) of this definition);

(t) Indebtedness in respect of loans, grants or other arrangements made by a
government or quasi-government entity, including Indebtedness arising from
grants or other arrangements made pursuant to section 136 of the EISA;

(u) Indebtedness incurred by the Company or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations, in each case incurred or assumed in connection with
investments or

 

40



--------------------------------------------------------------------------------

permitted Dispositions of any business, asset or any Equity Interests of a
Subsidiary of the Company or any of its Subsidiaries;

(v) Indebtedness of the Company or any of its Subsidiaries in respect of netting
services, overdraft protections, employee/corporate credit card programs and
other similar arrangements in connection with deposit accounts in the ordinary
course of business;

(w) unsecured Guarantee Obligations in connection with guarantees or other
credit support provided by the Company or any of its Subsidiaries for the
benefit of their suppliers and dealerships in an Outstanding Amount not to
exceed US$250,000,000 at any time;

(x) Indebtedness of or Guarantee Obligations of any Group Member in respect of
Indebtedness of MIDs incurred in the ordinary course of business and consistent
with past practices to finance vehicle inventory, other assets and working
capital;

(y) to the extent the same constitutes Indebtedness, the obligation of the
Company or any Subsidiary to make capital contributions to a JV Subsidiary to
the extent required by the governing documents of such JV Subsidiary in effect
on the date hereof;

(z) Indebtedness under the Auburn Hills Agreement;

(aa) Indebtedness of Chrysler de Mexico S.A. de C.V. consisting of a term loan
facility in an aggregate principal amount of US$500,000,000 or its equivalent in
Mexican pesos; provided that such Indebtedness shall constitute Non-Recourse
Debt (other than with respect to the Liens permitted by clause (y) of the
definition of Permitted Liens);

(bb) Permitted Additional First Lien Debt in an aggregate Outstanding Amount at
any time not to exceed US$1,750,000,000;

(cc) Indebtedness of any Credit Party under the Existing Credit Agreement
Documents or any Replacement Facility Documents in an aggregate Outstanding
Amount at any time not to exceed US$5,500,000,000; provided all Indebtedness
outstanding under the Existing Credit Agreement Documents will be deemed to have
been incurred in reliance only on this clause (cc);

(dd) Indebtedness of any Credit Party under the Senior Second Lien Notes
Documents, any Additional Senior Second Lien Notes Documents or any secured
Guarantee Obligation of any Credit Party in respect of any Chrysler Canada Notes
Documents (with the aggregate Outstanding Amount of all Indebtedness under any
Chrysler Canada Notes Documents to the extent guaranteed on a secured basis by
any Credit Party being deemed to be Consolidated Secured Debt for purposes of
determining compliance with the Secured Leverage Ratio set forth in clause
(i) of the proviso to this clause (dd)); provided that (i) immediately after
giving effect to the incurrence of such Indebtedness, the pro forma Secured
Leverage Ratio as of the date of such incurrence of

 

41



--------------------------------------------------------------------------------

the Company and its Subsidiaries is less than 2.25:1.00 (and on the date of such
incurrence, the Company shall deliver a certificate of a Responsible Officer to
the Administrative Agent providing reasonably detailed calculations
demonstrating compliance with such Secured Leverage Ratio), (ii) such
Indebtedness has a weighted average life to maturity equal to or greater than
the greatest weighted average life to maturity of any Class of Loans in effect
at the time such Indebtedness is incurred, and the terms of all such
Indebtedness do not provide for any scheduled repayment or mandatory redemption
prior to, and such Indebtedness does not have a final maturity date earlier
than, June 15, 2019 (without giving effect to customary offers to purchase upon
a change of control, asset sale or event of loss or to acceleration rights after
an event of default); and (iii) on the date of incurrence, no Default or Event
of Default has occurred and is continuing or would occur as a result of the
incurrence of such Indebtedness;

(ee) Indebtedness of any Credit Party under the Senior Second Lien Notes
Documents, any Additional Senior Second Lien Notes Documents or any Chrysler
Canada Notes Documents in an aggregate Outstanding Amount at any time not to
exceed an amount equal to (i) US$500,000,000 less the (ii) aggregate principal
amount of Indebtedness incurred by the Company or any Subsidiary in reliance on
clause (c) of the definition of Permitted Refinancing; provided that (A) such
Indebtedness has a weighted average life to maturity equal to or greater than
the greatest weighted average life to maturity of any Class of Loans in effect
at the time such Indebtedness is incurred, and the terms of all such
Indebtedness do not provide for any scheduled repayment or mandatory redemption
prior to, and such Indebtedness does not have a final maturity date earlier
than, June 15, 2019 (without giving effect to customary offers to purchase upon
a change of control, asset sale or event of loss or to acceleration rights after
an event of default); and (B) on the date of incurrence, no Default or Event of
Default has occurred and is continuing or would occur as a result of the
incurrence of such Indebtedness;

(ff) Indebtedness constituting obligations for the deferred purchase price of
engineering, design and development services in respect of any vehicle (or
component thereof) supplied to the Company or any of its Subsidiaries in
connection with a supply agreement with any member of the Fiat Group, provided
that the aggregate Outstanding Amount of such Indebtedness does not exceed
US$175,000,000 (or its equivalent in one or more currencies as of the date of
incurrence thereof) at any time; and

(gg) Indebtedness, in addition to any other Indebtedness permitted above, in an
aggregate Outstanding Amount at any time not to exceed US$100,000,000.

“Permitted Liens” means:

(a) Liens created pursuant to the Guarantee and Collateral Agreement and the
other Collateral Documents, securing the Obligations;

(b) Liens on the Collateral securing obligations under the Senior Second Lien
Notes Documents, any Additional Senior Second Lien Notes Documents or any
Chrysler Canada Notes Documents permitted by clause (b), (dd) or (ee) of the
definition of Permitted Indebtedness or constituting Permitted Refinancing of
Indebtedness under

 

42



--------------------------------------------------------------------------------

clause (b) or (c) of the definition thereof; provided that such Liens are
subordinated to the Liens securing the Obligations in accordance with the terms
of the Second Lien Intercreditor Agreement or any Additional Second Lien
Intercreditor Agreement;

(c) Liens on the beneficial interest of Chrysler Canada and its Subsidiaries in
vehicle leases to the extent that such Liens attach to leases or other
receivables arising from the sale or lease of vehicles and such vehicles
originated under the Gold Key Lease Program to secure Indebtedness permitted
under clause (e) of the definition of Permitted Indebtedness;

(d) Liens to secure Indebtedness permitted under clause (f) of the definition of
Permitted Indebtedness;

(e) Liens on vehicle leases and the related vehicles originated under the Gelco
Lease Program to secure Indebtedness permitted under clause (g) of the
definition of Permitted Indebtedness;

(f) Liens in existence on May 24, 2011 and listed on Schedule 6.3 to the
Disclosure Letter; provided that no such Lien covers any additional property
after the Closing Date (except substitutions, replacements or proceeds thereof)
and that the amount of Indebtedness secured thereby is not increased (except as
otherwise permitted by this Agreement);

(g) Liens on property of a Person at the time such Person becomes a Subsidiary;
provided that, such Liens are not created, incurred or assumed in connection
with, or in contemplation of, such Person becoming a Subsidiary; provided
further, however, that any such Lien may not extend to any other property owned
by the Company or any other Subsidiary;

(h) Liens securing Indebtedness of the type described in clause (d) of the
definition of Permitted Indebtedness;

(i) Liens on the assets of Excluded Subsidiaries securing Indebtedness of an
Excluded Subsidiary permitted under clause (m) of the definition of Permitted
Indebtedness;

(j) Liens securing Indebtedness permitted by clause (r) of the definition of
Permitted Indebtedness on assets financed, acquired, constructed or improved
with the proceeds of such Indebtedness;

(k) Liens securing Indebtedness permitted by clauses (k) and (z) of the
definition of Permitted Indebtedness; provided that in each case such Liens do
not encumber any property (except substitutions, replacements or proceeds
thereof) other than property financed by such Indebtedness;

(l) Liens securing Indebtedness under clause (s) of the definition of Permitted
Indebtedness which is incurred to extend, renew, refinance, or replace any
Indebtedness which was secured by a Lien permitted under Section 6.3; provided
that any

 

43



--------------------------------------------------------------------------------

such Liens do not cover any property or assets of the Company or its
Subsidiaries (other than substitutions, replacements or proceeds thereof) not
securing the Indebtedness so extended, renewed, refinanced or replaced;

(m) Liens for taxes, assessments, governmental charges and utility charges, in
each case that are not yet subject to penalties for non-payment or that are
being contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the Company to the
extent required by, and in conformity with, GAAP;

(n) (i) Liens incurred or pledges or deposits made in connection with
(A) workers’ compensation claims, unemployment insurance or ordinary course
social security or pension benefits (but not including any Lien in favor of the
PBGC), (B) the performance of bids, tenders, sales, contracts (in each case,
other than for the repayment of Indebtedness), (C) statutory obligations,
(D) surety, appeal, customs or performance bonds and similar obligations or
(E) banker’s acceptances, bank guarantees, letters of credit, surety bonds or
similar arrangements to the extent issued to support any obligation described in
clauses (A) through (D), (ii) deposits as security for import or customs duties
or for the payment of rent, in each case for clauses (i) and (ii) incurred in
the ordinary course of business, and (iii) carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business to secure amounts (A) that are not overdue
for a period of more than 90 days or that may hereafter be paid without material
penalty or (B) that are being contested in good faith by appropriate
proceedings;

(o) permits, servitudes, licenses, easements, rights-of-way, restrictions and
other similar encumbrances imposed by applicable law or incurred in the ordinary
course of business or minor imperfections in title to real property that do not
in the aggregate materially interfere with the ordinary conduct of the business
of the Company and its Subsidiaries taken as a whole, including the following:
(i) zoning, entitlement, conservation restriction and other land use and
environmental regulations by one or more Governmental Authorities which do not
materially interfere with the present use of the material assets of the Company
and its Subsidiaries, (ii) all covenants, conditions, restrictions, easements,
encroachments, charges, rights-of-way and any similar matters of record set
forth in any state, local or municipal franchise on title to material real
property of the Company and its Subsidiaries which do not materially interfere
with the present use of such property, and (iii) minor survey exceptions and
matters as to real property of the Company and its Subsidiaries which would be
disclosed by an accurate survey or inspection of such real property and do not
materially impair the occupancy or current use of such real property;

(p) (i) leases, licenses, subleases or sublicenses of assets (including real
property and Intellectual Property) granted to others that do not in the
aggregate materially interfere with the ordinary conduct of the business of the
Company and its Subsidiaries taken as a whole, (ii) other rights to the use of,
or restrictions on the use of, assets (including real property and Intellectual
Property) granted in favor of others (other than to support Indebtedness) in the
ordinary course of business or that do not in the

 

44



--------------------------------------------------------------------------------

aggregate materially interfere with the ordinary conduct of the business of the
Company and its Subsidiaries taken as a whole and (iii) licenses and sublicenses
of Intellectual Property or other general intangibles in the ordinary course of
business;

(q) any Lien arising out of claims under a judgment or award rendered or claim
filed so long as such judgments, awards or claims do not constitute an Event of
Default;

(r) Liens securing Indebtedness or other obligations of a Subsidiary owing to
the Company or a Subsidiary Guarantor;

(s) (i) Liens, deposits, pledges or rights of setoff created in the ordinary
course of business in favor of banks and other financial institutions over
credit balances of any bank accounts held at such banks or financial
institutions or over investment property held in a securities account, as the
case may be, to secure fees and charges in the ordinary course of business or
returned items and charge backs in the ordinary course of business, facilitate
the operation of cash pooling and/or interest set-off arrangements in respect of
such bank accounts or securities accounts in the ordinary course of business,
and (ii) Liens, deposits or pledges created in the ordinary course of business
in favor of banks and other financial institutions to implement
employee/corporate credit card or procurement card programs;

(t) statutory Liens incurred or pledges or deposits made in favor of a
Governmental Authority to secure the performance of obligations of the Company
or any of its Subsidiaries under Environmental Laws to which any assets of the
Company or any such Subsidiaries are subject;

(u) pledges or deposits of Cash or Cash Equivalents made to secure obligations
in respect of Swap Agreements permitted hereunder;

(v) servicing agreements, development agreements, site plan agreements and other
agreements with Governmental Authorities pertaining to the use or development of
any of the property and assets of the Company or any of its Subsidiaries
consisting of real property, provided the same are complied with in all material
respects;

(w) any Lien consisting of rights reserved to or vested in any Governmental
Authority by applicable law;

(x) Liens arising from UCC financing statement filings (or similar filings)
regarding or otherwise arising under leases entered into by the Company or any
of its Subsidiaries or in connection with sales of accounts, payment
intangibles, chattel paper or instruments;

(y) Liens on contract receivables of any Credit Party generated in respect of a
specified line of vehicles (as identified in writing by the Company to the
Administrative Agent) manufactured by Chrysler de Mexico S.A. de C.V., securing
Indebtedness permitted under clause (aa) of the definition of Permitted
Indebtedness;

 

45



--------------------------------------------------------------------------------

(z) Liens on the Collateral securing Permitted Additional First Lien Debt
incurred pursuant to clause (bb) of the definition of Permitted Indebtedness;
provided that such Liens are subject to a Permitted Additional First Lien
Intercreditor Agreement;

(aa) Liens on the Collateral securing obligations under the Existing Credit
Agreement Documents or any Replacement Facility Documents, in each case incurred
pursuant to clause (cc) of the definition of Permitted Indebtedness, and any
Permitted Additional First Lien Non-Loan Exposure; provided that (i) the assets
subject to such Liens are also subject to Liens under the Collateral Documents
securing the Obligations and (ii) such Liens are subject to the First Lien
Intercreditor Agreement or a Permitted Additional First Lien Intercreditor
Agreement;

(bb) Liens granted by the Howard County Mortgages;

(cc) Liens securing Indebtedness constituting revenue, municipal or other
government bonds permitted by clause (t) of the definition of Permitted
Indebtedness; provided that (i) the aggregate Outstanding Amount of all such
Indebtedness secured by such Liens shall not exceed US$100,000,000 at any time
and (ii) in each case such Liens do not encumber any property (except
substitutions, replacements or proceeds thereof) other than property financed by
such Indebtedness; and

(dd) Liens not otherwise permitted by the foregoing clauses securing obligations
or other liabilities of any Group Member; provided that the Outstanding Amount
of all such obligations and liabilities secured by such Liens shall not exceed
US$100,000,000 at any time.

“Permitted Refinancing” means any Indebtedness (or preferred Equity Interests,
as the case may be) issued in exchange for, or the net proceeds of which are
used to extend, refinance, renew, replace, defease, discharge or refund, other
Permitted Indebtedness (or preferred Equity Interests, as the case may be);
provided that:

(a) except as set forth in clause (b) or (c) below:

(i) the principal amount (or accreted value, if applicable) of such Indebtedness
(or preferred Equity Interests, as the case may be) does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness (or
preferred Equity Interests, as the case may be) so extended, refinanced,
renewed, replaced, defeased, discharged or refunded (plus all accrued interest
thereon and the amount of all fees, expenses and premiums incurred in connection
therewith);

(ii) such Indebtedness (or preferred Equity Interests, as the case may be)
(x) has a final maturity date later than the final maturity date of, or (y) has
a weighted average life to maturity equal to or greater than the weighted
average life to maturity of, the Indebtedness (or preferred Equity Interests, as
the case may be) being extended, refinanced, renewed, replaced, defeased,
discharged or refunded; provided that in the case of clause (y), such
Indebtedness has a final maturity date later than the latest Maturity Date in
effect at the time such Indebtedness is incurred;

 

46



--------------------------------------------------------------------------------

(iii) such Indebtedness (or preferred Equity Interests, as the case may be)
shall not be required to be repaid, prepaid, redeemed, repurchased or defeased,
whether on one or more fixed dates, upon the occurrence of one or more events or
at the option of any holder thereof (except, in each case, upon the occurrence
of an event of default or a change in control or as and to the extent such
repayment, prepayment, redemption, repurchase or defeasance would have been
required pursuant to the terms of the Indebtedness (or preferred Equity
Interests, as the case may be) being extended, refinanced, renewed, replaced,
defeased, discharged or refunded) prior to the earlier of (x) the maturity of
such Indebtedness (or preferred Equity Interests, as the case may be) being
extended, refinanced, renewed, replaced, defeased, discharged or refunded and
(y) the date 180 days after the latest Maturity Date in effect on the date such
Indebtedness is incurred;

(iv) such Indebtedness shall not constitute an obligation (including pursuant to
a Guarantee Obligation) of any Subsidiary that shall not have been (or, in the
case of after-acquired Subsidiaries, shall not have been required to become) an
obligor in respect of the Indebtedness (or preferred Equity Interests, as the
case may be) so extended, refinanced, renewed, replaced, defeased, discharged or
refunded;

(v) if the Indebtedness (or preferred Equity Interests, as the case may be) so
extended, refinanced, renewed, replaced, defeased, discharged or refunded shall
have been subordinated to the Obligations, such Indebtedness shall also be
subordinated to the Obligations on terms not less favorable in any material
respect to the Lenders;

(vi) if the Indebtedness so refinanced, replaced, defeased, discharged or
refunded shall have been incurred under any revolving credit or similar
arrangement, the commitments under such arrangement shall have been permanently
reduced by the amount of such Permitted Refinancing;

(vii) such Indebtedness shall not be secured by any Lien on any asset other than
the assets that secured the Indebtedness (or preferred Equity Interests, as the
case may be) so extended, refinanced, renewed, replaced, defeased, discharged or
refunded (or that would have been required to secure such Indebtedness pursuant
to the terms thereof) or, in the event Liens securing the Indebtedness (or
preferred Equity Interests, as the case may be) so extended, refinanced,
renewed, replaced, defeased, discharged or refunded shall have been
contractually subordinated to any Lien securing the Obligations, by any Lien
that shall not have been contractually subordinated to at least the same extent;
and

(viii) (1) in the case of Indebtedness that extends, refinances, renews,
replaces, defeases, discharges or refunds the Canadian Health Care Trust Notes,
the terms of such Indebtedness, taken as a whole, are not more restrictive to
the applicable obligor than is customary for comparable unsecured Indebtedness
for obligors with comparable credit ratings at the time based on prevailing
market conditions (as determined by the Company in good faith) and, in any
event, are

 

47



--------------------------------------------------------------------------------

not more restrictive to the applicable obligor than the terms of this Agreement
and (2) in all other cases, the terms of such Indebtedness (or preferred Equity
Interests, as the case may be), taken as a whole, are not more restrictive to
the applicable obligor than the Indebtedness (or preferred Equity Interests, as
the case may be) being extended, refinanced, renewed, replaced, defeased,
discharged or refunded (other than with respect to interest rates, fees,
liquidation preferences, premiums and no-call periods);

(b) unsecured Indebtedness of the Company or any Subsidiary, including the
Canadian Health Care Trust Notes, may be refinanced, replaced, discharged or
refunded with the proceeds of Indebtedness of the Credit Parties incurred under
the Senior Second Lien Notes Documents or any Additional Senior Second Lien
Notes Documents or the proceeds of Indebtedness of Chrysler Canada incurred
under any Chrysler Canada Notes Documents to the extent guaranteed on a secured
basis by any Credit Party (with the aggregate Outstanding Amount of all
Indebtedness under any Chrysler Canada Notes Documents to the extent guaranteed
on a secured basis by any Credit Party being deemed to be Consolidated Secured
Debt for purposes of determining compliance with the Secured Leverage Ratio set
forth in clause (i) of the proviso to this clause (b)); provided that
(i) immediately after giving effect to the incurrence of such Indebtedness, the
pro forma Secured Leverage Ratio as of the date of such incurrence of the
Company and its Subsidiaries is less than 2.25:1.00 (and on the date of such
incurrence, the Company shall deliver a certificate of a Responsible Officer to
the Administrative Agent providing reasonably detailed calculations
demonstrating compliance with such Secured Leverage Ratio); (ii) the principal
amount (or accreted value, if applicable) of such Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
refinanced, replaced, defeased, discharged or refunded (plus all accrued
interest thereon and the amount of all fees, expenses and premiums incurred in
connection therewith), (iii) such Indebtedness has a weighted average life to
maturity equal to or greater than the greatest weighted average life to maturity
of any Class of Loans in effect at the time such Indebtedness is incurred, and
the terms of all such Indebtedness do not provide for any scheduled repayment or
mandatory redemption prior to the date that is one year after, and such
Indebtedness has a final maturity date at least one year later than, the latest
Maturity Date in effect at the time such Indebtedness is incurred (without
giving effect to customary offers to purchase upon a change of control, asset
sale or event of loss or to acceleration rights after an event of default), and
(iv) on the date of incurrence, no Default or Event of Default has occurred and
is continuing or would occur as a result of the incurrence of such Indebtedness;
and

(c) unsecured Indebtedness of the Company or any Subsidiary, including the
Canadian Health Care Trust Notes, may be refinanced, replaced, discharged or
refunded with the proceeds of Indebtedness of the Credit Parties incurred under
the Senior Second Lien Notes Documents or any Additional Senior Second Lien
Notes Documents or the proceeds of Indebtedness of Chrysler Canada incurred
under any Chrysler Canada Notes Documents in an aggregate principal amount not
to exceed (i) US$500,000,000 less (ii) the aggregate principal amount of
Indebtedness incurred by the Company or any Subsidiary in reliance on clause
(ee) of the definition of Permitted

 

48



--------------------------------------------------------------------------------

Indebtedness; provided, that (A) the principal amount (or accreted value, if
applicable) of such Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so refinanced, replaced,
defeased, discharged or refunded (plus all accrued interest thereon and the
amount of all fees, expenses and premiums incurred in connection therewith),
(B) such Indebtedness has a weighted average life to maturity equal to or
greater than the greatest weighted average life to maturity of any Class of
Loans in effect at the time such Indebtedness is incurred, and the terms of all
such Indebtedness do not provide for any scheduled repayment or mandatory
redemption prior to the date that is one year after, and such Indebtedness has a
final maturity date at least one year later than, the latest Maturity Date in
effect at the time such Indebtedness is incurred (without giving effect to
customary offers to purchase upon a change of control, asset sale or event of
loss or to acceleration rights after an event of default), and (C) on the date
of incurrence, no Default or Event of Default has occurred and is continuing or
would occur as a result of the incurrence of such Indebtedness.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, limited liability partnership, joint
stock company, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
and any Governmental Authority.

“Plan” means any employee benefit plan (other than a Multiemployer Plan) that is
subject to Title IV of ERISA, section 302 of ERISA or section 412 of the Code
and in respect of which the Company or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under section 4069 of ERISA be
deemed to be) an “employer” as defined in section 3(5) of ERISA.

“Platform” means IntraLinks/IntraAgency, SyndTrak or another similar website or
other information platform.

“Pledged Equity Interests” as defined in the Guarantee and Collateral Agreement.

“Post-Closing Deliverables” as defined in Section 5.7(k).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its base rate or prime rate in effect at its principal
office in New York City. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Any Agent and any Lender may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.

“Principal Trade Names” means each of the Registered trademarks listed under the
heading “Principal Trade Names” on Schedule 1.1G (as supplemented from time to
time in accordance with the provisions of Section 5.7(g)).

“Pro Rata Share” means, with respect to any Lender, at any time, (a) when used
in reference to payments, computations and other matters relating to the
Tranche B Term Loans or Tranche B Term Borrowings, the percentage obtained by
dividing (i) the Tranche B Term Loan Exposure of such Lender at such time by
(ii) the aggregate Tranche B Term Loan Exposure

 

49



--------------------------------------------------------------------------------

of all the Lenders at such time, (b) when used in reference to payments,
computations and other matters relating to Commitments, Loans or Borrowings of
any other Class, the percentage obtained by dividing (i) the Term Loan Exposure
of such Lender with respect to such Class at such time by (ii) the aggregate
Term Loan Exposure of all the Lenders with respect to such Class at such time,
and (c) when used in reference to any other purpose (including Section 8.6), the
percentage obtained by dividing (i) an amount equal to the sum of the Tranche B
Term Loan Exposure and the Term Loan Exposure with respect to all other Classes
of such Lender at such time by (ii) an amount equal to the sum of the aggregate
Tranche B Term Loan Exposure and the aggregate Term Loan Exposure with respect
to all other Classes of all the Lenders at such time; provided that if there
shall no longer be any Tranche B Term Loan Exposure or Term Loan Exposure of any
other Class, as the case may be, the Pro Rata Share under this clause (c) shall
be determined based upon the Tranche B Term Loan Exposure and/or the Term Loan
Exposure of all other Classes, as the case may be, most recently in effect,
giving effect to any assignments.

“Properties” as defined in Section 4.15(a).

“Public Lenders” means Lenders that do not wish to receive material Non-Public
Information with respect to the Company, the Subsidiaries or their Securities.

“Real Estate Asset” means any interest (fee, leasehold or otherwise) owned by
any Credit Party in any real property.

“Real Estate Deliverables” as defined in Section 5.7(j).

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Group Member which results in receipt of Net Cash Proceeds by a Group
Member in an amount in excess of (i) US$50,000,000 for any such settlement or
payment (or series of related settlements or payments) or (ii) US$100,000,000 in
the aggregate for all such settlements or payments, and together with the Net
Cash Proceeds of all Dispositions, during any twelve month period (provided with
respect to clause (ii), (A) only such Net Cash Proceeds in excess of
US$100,000,000 shall be required to be applied in accordance with
Section 2.13(b) and (B) the terms “Disposition” and “Recovery Event” shall be
deemed to exclude any Disposition (or series of related Dispositions) and any
settlement or payment (or series of related settlements or payments),
respectively, that yields Net Cash Proceeds of less than US$5,000,000).

“Register” as defined in Section 2.6(b).

“Registered” as defined in the Guarantee and Collateral Agreement.

“Regulation D” means Regulation D of the Board of Governors.

“Regulation FD” means Regulation FD as promulgated by the SEC under the
Securities Act and Exchange Act.

“Regulation U” means Regulation U of the Board of Governors.

 

50



--------------------------------------------------------------------------------

“Related Agreements” means, collectively, (a) the Senior Second Lien Notes
Documents and (b) the Existing Credit Agreement Documents.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, partners, members, trustees, employees, controlling
persons, agents and advisors of such Person and of such Person’s Affiliates.

“Related Transactions” means each of the transactions described in the Related
Agreements to occur on the Closing Date.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of section 4241 of ERISA.

“Replacement Facility” means, with respect to any Credit Party, one or more debt
facilities providing for revolving credit loans, term loans and/or letters of
credit, or other financing arrangements under one or more indentures or other
instruments or agreements providing for senior notes, in each case that has been
designated by the Company to the Administrative Agent as a “Replacement
Facility” pursuant to a notice signed by a Responsible Officer certifying that
such Indebtedness is permitted to be incurred under clause (cc) of the
definition of Permitted Indebtedness.

“Replacement Facility Documents” means any credit agreement, loan agreement,
indenture or other instrument, document or agreement evidencing or governing any
Replacement Facility, and all other instruments, documents and agreements
delivered by or on behalf of any Credit Party pursuant to any Replacement
Facility, including any instruments, documents and agreements delivered in order
to grant to, or perfect in favor of, the collateral agent, collateral trustee or
other Person performing a similar role, for the benefit of the lenders or
holders under the applicable Replacement Facility, a Lien on any property of
such Credit Party as security for the obligations under the applicable
Replacement Facility.

“Reportable Event” means any of the events set forth in section 4043(c) of ERISA
or the regulations issued thereunder, other than those events as to which the
thirty-day notice period referred to in section 4043(c) of ERISA have been
waived.

“Requirements of Law” means, as to any Person, (a) the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person and (b) any law, treaty, rule or regulation or determination of an
arbitrator or a court of competent

 

51



--------------------------------------------------------------------------------

jurisdiction or other Governmental Authority, in each case applicable to and
binding upon such Person and any of its property, and to which such Person and
any of its property is subject.

“Requisite Lenders” means, at any time, Lenders having or holding Tranche B Term
Loan Exposure and Term Loan Exposure with respect to any other Class of Loans
representing more than 50% of the sum of the Tranche B Term Loan Exposure and
Term Loan Exposure with respect to all other Classes of Loans of all the Lenders
at such time.

“Responsible Officer” means the chief executive officer, president, chief
accounting officer, chief financial officer, treasurer, assistant treasurer or
controller or, for the purposes of Section 5.6 only, to include the secretary of
the Company, or, in each case, any individual with a substantially equivalent
title.

“Restricted Cash” means Cash, Cash Equivalents and Marketable Securities of the
Company and the Subsidiary Guarantors (a) that are subject to a Lien (other than
the Liens created pursuant to the Collateral Documents, the Existing Credit
Agreement Documents, any Replacement Facility Documents, the Senior Second Lien
Notes Documents, any Additional Senior Second Lien Notes Documents, any Chrysler
Canada Notes Documents, any documentation securing any Permitted Additional
First Lien Debt and other than ordinary course set off rights of depository
banks for charges and fees related to amounts held therewith), or (b) the use of
which is otherwise restricted pursuant to any Requirement of Law or Contractual
Obligation.

“Restricted Payment” as defined in Section 6.5.

“Sale/Leaseback Transaction” means any arrangement with any Person providing for
the leasing by any Group Member of real or personal property that has been or is
to be sold or transferred by any such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of any such Group Member.

“Sanctioned Country” means Cuba, Iran, North Korea, Syria and Sudan, and any
other country or territory that is, at any time subsequent to the date of this
Agreement, targeted by a comprehensive sanctions program as administered by OFAC
pursuant to Sanctions.

“Sanctions” means (a) applicable economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (i) the U.S.
government and administered by OFAC, (ii) the United Nations Security Council,
(iii) the European Union or (iv) Her Majesty’s Treasury of the United Kingdom
and (b) applicable economic or financial sanctions imposed, administered or
enforced, from time to time, by the U.S. State Department, the U.S. Department
of Commerce or the U.S. Department of the Treasury.

“Sanctions List” means any of the applicable lists of specially designated
nationals or designated persons or entities (or equivalent) targeted by the U.S.
government and administered by OFAC, the U.S. State Department, the U.S.
Department of Commerce or the U.S. Department of the Treasury or the United
Nations Security Council or any similar applicable list maintained by the
European Union, any applicable EU Member State or any other

 

52



--------------------------------------------------------------------------------

U.S. government entity, in each case as the same may be amended, supplemented or
substituted from time to time.

“S&P” means Standard & Poor’s Financial Services LLC, or any successor to its
rating agency business.

“SEC” means the United States Securities and Exchange Commission.

“Second Lien Intercreditor Agreement” means the Intercreditor Agreement dated as
of May 24, 2011, in substantially the form of Exhibit L, among Citibank, N.A.,
as administrative agent and collateral agent under the Existing Credit Agreement
Documents, Citibank, N.A., as collateral agent under the Senior Second Lien
Notes Documents, the Company and the other Credit Parties party thereto, as
supplemented by Supplement No. 1 dated as of April 5, 2013, and as amended and
supplemented by the Amendment and Supplement No. 2 to Intercreditor Agreement
dated as of the Closing Date among the Collateral Agent, Citibank, N.A., as
administrative agent and collateral agent under the Existing Credit Agreement
Documents, Citibank, N.A., as collateral agent under the Senior Second Lien
Notes Documents, the Company and the other Credit Parties party thereto.

“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Secured Debt as of the last day of the most recent Fiscal
Quarter in respect of which financial statements have been delivered to the
Administrative Agent in accordance with Section 5.1(a) or 5.1(b), determined on
a pro forma basis to give effect to (i) any incurrence of Indebtedness on such
date of determination the incurrence of which is subject to compliance with the
Secured Leverage Ratio and (ii) any incurrence or repayment or prepayment of
Indebtedness applicable to the calculation of the Secured Leverage Ratio in a
principal amount exceeding US$50,000,000 after the last day of such Fiscal
Quarter and on or prior to such date of determination to (b) EBITDA for the most
recent period of four consecutive Fiscal Quarters in respect of which financial
statements have been delivered to the Administrative Agent in accordance with
Section 5.1(a) or 5.1(b).

“Secured Parties” as defined in the Guarantee and Collateral Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933.

“Senior Second Lien Notes” means (a) the Company’s 8% Senior Secured Notes due
2019 in an aggregate principal amount of US$1,500,000,000 and 8 1⁄4% Senior
Secured Notes due 2021 in an aggregate principal amount of US$1,700,000,000,
issued by the Company and the Co-Issuer Subsidiary pursuant to the Senior Second
Lien Notes Indenture on May 24, 2011 and (b) the Company’s 8% Senior Secured
Notes due 2019 in an aggregate principal amount of

 

53



--------------------------------------------------------------------------------

US$1,375,000,000 and 8 1⁄4% Senior Secured Notes due 2021 in an aggregate
principal amount of US$1,380,000,000, issued by the Company and the Co-Issuer
Subsidiary pursuant to the Senior Second Lien Notes Indenture on the Closing
Date.

“Senior Second Lien Notes Documents” means the Senior Second Lien Notes
Indenture and all other instruments, documents and agreements delivered by or on
behalf of any Credit Party pursuant to the Senior Second Lien Notes Indenture,
including any instruments, documents and agreements delivered in order to grant
to, or perfect in favor of, the collateral agent, for the benefit of the holders
of the Senior Second Lien Notes, a Lien on any property of such Credit Party as
security for the obligations under the Senior Second Lien Notes Indenture.

“Senior Second Lien Notes Indenture” means the Indenture dated as of May 24,
2011, by and among the Company, the Co-Issuer Subsidiary, the other Credit
Parties party thereto as guarantors, Wilmington Trust FSB, as trustee, Citibank,
as the paying agent and registrar and Citibank, as collateral agent.

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Senior Secured Debt as of the last day of the most
recent Fiscal Quarter in respect of which financial statements have been
delivered to the Administrative Agent in accordance with Section 5.1(a) or
5.1(b), determined on a pro forma basis to give effect to (i) any incurrence of
Indebtedness on such date of determination the incurrence of which is subject to
compliance with the Senior Secured Leverage Ratio and (ii) any incurrence or
repayment or prepayment of Indebtedness applicable to the calculation of the
Senior Secured Leverage Ratio in a principal amount exceeding US$50,000,000
after the last day of such Fiscal Quarter and on or prior to such date of
determination to (b) EBITDA for the most recent period of four consecutive
Fiscal Quarters in respect of which financial statements have been delivered to
the Administrative Agent in accordance with Section 5.1(a) or 5.1(b).

“Shareholder Agreement” as defined in the Master Transaction Agreement.

“Similar Business” means any business conducted or proposed to be conducted by
the Company and its Subsidiaries, taken as a whole, on the Closing Date or any
business that is similar, reasonably related, incidental or ancillary thereto.

“Solvent” means, with respect to the Company and its Subsidiaries, on a
consolidated basis, that as of the date of determination, (a) the sum of such
entities’ debt and other liabilities (including contingent liabilities) does not
exceed the present fair saleable value of such entities’ present assets as of
such date, (b) such entities’ capital is not unreasonably small in relation to
the businesses of such entities as conducted on, or proposed to be conducted
following, such date, (c) such entities have not incurred and do not intend to
incur, or believe (nor should such entities reasonably believe) that such
entities will incur, debts and liabilities (including contingent liabilities)
beyond their ability to pay such debts and liabilities as they become due
(whether at maturity or otherwise) and (d) such entities, on a consolidated
basis, are “solvent” within the meaning given to that term and similar terms
under the Bankruptcy Code and applicable laws relating to fraudulent transfers
and conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount

 

54



--------------------------------------------------------------------------------

that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under GAAP).

“Specified Documents” means each of, and collectively, (i) the Auto Finance
Operating Agreement, (ii) the Master Industrial Agreement, (iii) the Shareholder
Agreement, (iv) the LLC Operating Agreement, (v) the UAW Retiree Settlement
Agreement and (vi) the Canadian Health Care Trust Notes.

“Subsidiary” means, with respect to any Person, any corporation, association,
joint venture, partnership, limited liability company or other business entity
(whether now existing or hereafter organized) of which Voting Equity Interests
representing at least a majority of the ordinary voting power are, at the time
as of which any determination is being made, owned or controlled by such Person
or one or more subsidiaries of such Person or by such Person and one or more
subsidiaries of such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company.

“Subsidiary Guarantor” means each Initial Subsidiary Guarantor and, after the
Closing Date, each other Subsidiary that becomes a party to the Guarantee and
Collateral Agreement as a “Guarantor” and “Grantor” thereunder pursuant to
Section 5.7. The Subsidiary Guarantors as of the date hereof are set forth on
Schedule 1.1D.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, prices of equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or any of its Subsidiaries shall be a “Swap Agreement.”

“Swap Counterparty” means each Person that is a party to a Swap Agreement the
obligations under which constitute Designated Swap Obligations.

“Syndication Agent” means ML, in its capacity as the syndication agent for the
credit facilities established under this Agreement.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, withheld or
assessed by any Governmental Authority.

“Term Loan Exposure” means, with respect to any Lender of any Class, at any
time, (a) prior to the making of Loans of such Class hereunder, the Commitment
of such Lender with respect to such Class at such time and (b) after the making
of Loans of such Class hereunder, the aggregate principal amount of the Loans of
such Lender with respect to such Class outstanding at such time.

 

55



--------------------------------------------------------------------------------

“Threshold Cash Requirement” means, as of any date of determination, the greater
of (a) US$10,000,000,000 and (b) 20% of the consolidated net revenues of the
Company and its consolidated Subsidiaries as reflected in the Company’s audited
consolidated statement of income for the most recent Fiscal Year ended on or
immediately prior to such date for which financial statements shall have been
delivered pursuant to Section 5.1(a), determined in accordance with GAAP.

“Tranche B Term Borrowing” means a Borrowing comprised of Tranche B Term Loans.

“Tranche B Term Loan” means a Tranche B Term Loan made by a Lender to the
Company pursuant to Section 2.1(a).

“Tranche B Term Loan Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender to make a Tranche B Term Loan hereunder,
expressed as an amount representing the maximum principal amount of the
Tranche B Term Loan to be made by such Lender, subject to any increase or
reduction pursuant to the terms and conditions hereof. The initial amount of
each Lender’s Tranche B Term Loan Commitment, if any, is set forth on
Schedule 2.1 or in the Assignment Agreement pursuant to which such Lender shall
have assumed its Tranche B Term Loan Commitment. The aggregate amount of the
Tranche B Term Loan Commitments as of the Closing Date is US$1,750,000,000.

“Tranche B Term Loan Exposure” means, with respect to any Lender, at any time,
(a) prior to the making of Tranche B Term Loans hereunder, the Tranche B Term
Loan Commitment of such Lender at such time and (b) after the making of
Tranche B Term Loans hereunder, the aggregate principal amount of the Tranche B
Term Loans of such Lender outstanding at such time.

“Tranche B Term Loan Maturity Date” means December 31, 2018.

“Transactions” means the Financing Transactions and the Related Transactions.

“Transparent Subsidiary” means any Subsidiary of the Company that (a) is a
disregarded entity or partnership for US federal income tax purposes, (b) owns
an interest in one or more 956 Subsidiaries directly or indirectly through other
Transparent Subsidiaries (its “CFC Interest”), (3) has no operating assets,
(4) holds no more than de minimis assets in addition to its CFC Interest and
(5) is not a De Minimis Subsidiary, which, if it guaranteed the Obligations,
would result in deemed dividends to the Company or its owners pursuant to
Section 956 of the Code. For the avoidance of doubt, a 956 Subsidiary shall not
be treated as a Transparent Subsidiary.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Base Rate.

“UAW Retiree Settlement Agreement” as defined in the Master Transaction
Agreement.

 

56



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“United States Person” means any United States citizen, permanent resident
alien, or entity organized under the laws of the United States (including
foreign branches).

“Upfitter” means any company that specializes in the conversion or modification
of vehicles manufactured by the Company or any of its Subsidiaries.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount denominated in US Dollars, such amount and (b) with respect to an
amount denominated in any other currency, the equivalent in US Dollars of such
amount as determined in accordance with Section 1.3.

“US Dollars” and the sign “US$” mean the lawful money of the United States of
America.

“US Lender” as defined in Section 2.19(c)(ii).

“US Tax Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1, C-2, C-3 or C-4, as applicable.

“VEBA” means the trust fund established pursuant to the Settlement Agreement,
dated March 30, 2008, as amended, supplemented, replaced or otherwise altered
from time to time, between the Company, the International Union, United
Automobile, Aerospace and Agricultural Implement Workers of America, and certain
class representatives, on behalf of the class of plaintiffs in the class action
of Int’l Union, UAW, et al. v. Chrysler, LLC, Civ. Act. No. 2:07-CV-14310 (E.D.
Mich, filed Oct. 11, 2007).

“VEBA Indenture” means the Indenture dated as of June 10, 2009, between the
Company, as issuer, and U.S. Bank National Association, as trustee.

“VEBA Note” means the Note of the Company due 2023 issued pursuant to the VEBA
Indenture in an original principal amount of US$4,587,000,000.

“Voting Equity Interests” means, with respect to any Person, such Person’s
Equity Interests having the right to vote for election of directors (or the
equivalent thereof) of such Person under ordinary circumstances.

“Weighted Average Yield” means, as of any date of determination with respect to
any Indebtedness, the weighted average yield to stated maturity of such
Indebtedness as of such date based on the interest rate or rates applicable
thereto and giving effect to all upfront or similar fees or original issue
discount payable with respect thereto and to any interest rate “floor”.
Determinations of the Weighted Average Yield of any Loans or other Indebtedness
for purposes of Section 2.12(b) shall be made by the Administrative Agent in a
manner determined by it to be consistent with accepted financial practice, and
any such determination shall be conclusive.

 

57



--------------------------------------------------------------------------------

“Wholesale Financing” means any financing under the Conversion Vehicle Wholesale
Financing Program that is secured by the vehicles being converted, modified or
stored by an Upfitter in connection with such program where the proceeds of such
financing are used to finance the sale of such vehicles during the period of
time that such vehicles are being converted, modified or stored by such
Upfitter.

“Wholly Owned Subsidiary” means, as to any Person, any other Person all of the
Equity Interests of which (other than directors’ qualifying shares and other
nominal amounts of Equity Interests that are required to be held by other
Persons under applicable law) is owned by such Person directly and/or through
other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor” means any Subsidiary Guarantor that is a
Wholly Owned Subsidiary of the Company.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

1.2. Accounting Terms; Accounting Changes; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all accounting terms not otherwise defined
herein shall have the meanings assigned to them in conformity with GAAP (or
IFRS, if the Company has changed its and its Subsidiaries’ accounting standards
from GAAP to IFRS pursuant to Section 5.10). Financial statements and other
information required to be delivered by the Company pursuant to Sections 5.1(a)
and 5.1(b) shall be prepared in conformity with GAAP (or IFRS, if the Company
has changed its and its Subsidiaries’ accounting standards from GAAP to IFRS
pursuant to Section 1.2(b)) as in effect at the time of such preparation.

(b) The Company may, upon 30 days’ prior written notice to the Administrative
Agent, change its and its Subsidiaries’ applicable accounting standards from
GAAP to IFRS. In the event that any Accounting Change, or any change in the
Company’s and its Subsidiaries’ accounting standards from GAAP to IFRS, shall
occur and such change has an impact on the calculation of ratios or covenants or
the meaning of standards, terms or definitions in this Agreement, then if the
Company, by notice to the Administrative Agent, requests an amendment to any
provision hereof to eliminate the effect of such Accounting Change or change in
accounting standards or the application thereof on the operation of such
provision (or if either the Administrative Agent or the Requisite Lenders, by
notice to the Company, requests an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
Accounting Change or change in accounting standards or the application thereof,
then the Company and the Lenders, acting through the Administrative Agent, shall
enter into negotiations in order to amend such provisions of this Agreement so
as to reflect equitably such Accounting Change or change in accounting standards
or the application thereof with the desired result that the criteria for
evaluating the Company’s financial condition shall be the same after such
Accounting Changes or change in accounting standards or the application thereof
as if such Accounting Changes or change in accounting standards or the
application thereof had not occurred. Until such time as such an amendment shall
have been executed and delivered by the Company and the Requisite Lenders, all
covenants, standards and terms in the Agreement

 

58



--------------------------------------------------------------------------------

shall be interpreted on the basis of GAAP (or IFRS, if such Accounting Change
occurs after the Company shall have changed its and its Subsidiaries’ accounting
standards from GAAP to IFRS) as in effect and applied immediately before such
Accounting Change or change in accounting standards or the application thereof
shall have become effective.

(c) All pro forma computations required to be made hereunder giving effect to
any Material Acquisition, Material Disposition or other transaction shall be
calculated after giving pro forma effect thereto (and, in the case of any pro
forma computations made hereunder to determine whether such Material
Acquisition, Material Disposition or other transaction is permitted to be
consummated hereunder, to any other such transaction consummated since the first
day of the period covered by any component of such pro forma computation and on
or prior to the date of such computation) as if such transaction had occurred on
the first day of the period of four consecutive Fiscal Quarters ending with the
most recent Fiscal Quarter for which financial statements shall have been
delivered pursuant to Section 5.1(a) or 5.1(b) (or, prior to the delivery of any
such financial statements, ending with the last Fiscal Quarter included in the
Historical Financial Statements, and, to the extent applicable, to the
historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness
if such Swap Agreement has a remaining term in excess of 12 months).

1.3. Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Article, Section, Schedule or Exhibit
shall be to an Article or a Section of, or a Schedule or an Exhibit to, this
Agreement, unless otherwise specifically provided. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all real and
personal, tangible and intangible assets and properties, including Cash,
Securities, accounts and contract rights. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders, writs and
decrees, of all Governmental Authorities. Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument, plan,
Contractual Obligation or other document (including this Agreement) shall be
construed as referring to such agreement, instrument, plan, Contractual
Obligation or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments,
restatements, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, restated, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority or any
self-regulating entity, any other Governmental Authority or entity that shall

 

59



--------------------------------------------------------------------------------

have succeeded to any or all functions thereof, and (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof. Unless otherwise indicated, any reference to a US Dollar amount in
Section 5, Section 6 or Section 7.1 of this Agreement (or in any definition of a
term used in any such Section) shall be deemed to be a reference to that
US Dollar amount or the equivalent thereof in one or more other currencies, and
for purposes of any determination under Section 5, Section 6 or Section 7.1 or
any determination under any other provision of this Agreement expressly
requiring the use of a current exchange rate, all amounts incurred, outstanding
or proposed to be incurred or outstanding in currencies other than US Dollars
shall be translated into US Dollars at currency exchange rates in effect on the
date of such determination. Whenever the phrase “to the knowledge of the
Company” or words of similar import are used in this Agreement, it means actual
knowledge of any Responsible Officer of the Company.

1.4. Classification of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings may be classified and referred to by Class (e.g., a
“Tranche B Term Loan” or “Tranche B Term Borrowing”) or by Type (e.g., a
“Eurodollar Rate Loan” or “Eurodollar Rate Borrowing”) or by Class and Type
(e.g., a “Eurodollar Rate Tranche B Term Loan” or “Eurodollar Rate Tranche B
Term Borrowing”).

1.5. Incorporation by Reference. Notwithstanding any other provision contained
herein, in the event that any Replacement Facility Documents or the
documentation governing any Permitted Additional First Lien Debt shall contain
any restrictive covenant (whether styled an affirmative covenant, a negative
covenant or otherwise) or event of default that is either more restrictive than
the corresponding covenant or Event of Default contained herein or not
comparable to any covenant or Event of Default contained herein (or, in the case
of the Existing Credit Agreement Documents, any such restrictive covenant or
event of default is added thereto or made more restrictive thereunder pursuant
to any amendment entered into after the Closing Date of any Existing Credit
Agreement Document), this Agreement shall be deemed to have been amended to
incorporate such restrictive covenant or event of default, mutatis mutandis,
into Section 5, Section 6 or Section 7 of this Agreement, as applicable;
provided that any such restrictive covenant incorporated by reference to the
Existing Credit Agreement Documents, any Replacement Facility Documents or any
Permitted Additional First Lien Debt shall automatically cease to be a part of
this Agreement at such time as such Indebtedness shall have been refinanced or
otherwise repaid. The Company covenants and agrees that (a) it will provide to
the Administrative Agent promptly after the execution thereof true and complete
copies of any amendments to or additional definitive documents constituting
Existing Credit Agreement Documents, any Replacement Facility Documents and the
definitive documents evidencing or governing any Permitted Additional First Lien
Debt and (b) it will execute any and all further documents and agreements,
including amendments hereto, and take all such further actions, as shall be
reasonably requested by the Administrative Agent to give effect to the intent of
this Section.

SECTION 2. LOANS

2.1. Loans. (a) Tranche B Term Loan Commitments. Subject to the terms and
conditions hereof, each Lender agrees to make, on the Closing Date, a Tranche B
Term Loan

 

60



--------------------------------------------------------------------------------

to the Company in US Dollars in an aggregate principal amount equal to such
Lender’s Tranche B Term Loan Commitment. Amounts borrowed pursuant to this
Section 2.1(a) that are repaid or prepaid may not be reborrowed. Each Lender’s
Tranche B Term Loan Commitment shall terminate immediately and without any
further action on the Closing Date upon the making of a Tranche B Term Loan by
such Lender or on February 7, 2014, if the Closing Date shall not have occurred
on or prior to such date.

(b) Borrowing Mechanics for Loans.

(i) Each Loan shall be made as part of one or more Borrowings consisting of
Loans of the same Class and of such Types as shall be specified in the
applicable Funding Notice made by the Lenders of such Class proportionately to
their applicable Pro Rata Shares. At the commencement of each Interest Period
for any Eurodollar Rate Borrowing, such Borrowing shall be in an aggregate
minimum amount of US$5,000,000 and integral multiples of US$1,000,000 in excess
of such amount; provided that a Eurodollar Rate Borrowing that results from a
continuation of an outstanding Eurodollar Rate Borrowing may be in an aggregate
amount that is equal to such outstanding Borrowing. At the time any Base Rate
Borrowing is made, such Borrowing shall be in an aggregate minimum amount of
US$5,000,000 and integral multiples of US$1,000,000 in excess of such amount;
provided that a Base Rate Borrowing that results from a conversion of an
outstanding Eurodollar Rate Borrowing may be in an aggregate amount that is
equal to such outstanding Borrowing.

(ii) To request Borrowing, the Company shall deliver to the Administrative Agent
a fully completed and executed Funding Notice (A) if the Funding Notice shall
relate to any Eurodollar Rate Borrowing, not later than 12:00 p.m. (New York
City time) at least three Business Days in advance of the proposed Credit Date
and (B) if the Funding Notice shall relate solely to a Base Rate Borrowing, not
later than 12:00 p.m. (New York City time) at least one Business Day in advance
of the proposed Credit Date. Promptly upon receipt by the Administrative Agent
of a Funding Notice in accordance with this paragraph, the Administrative Agent
shall notify each Lender of the applicable Class of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.
If the Funding Notice shall relate to any Eurodollar Rate Borrowing, any failure
to make such Borrowing shall be subject to Section 2.17(c).

(iii) Each Lender shall make the principal amount of its Tranche B Term Loan
required to be made by it hereunder available to the Administrative Agent not
later than 12:00 p.m. (New York City time) on the Closing Date by wire transfer
of same day funds in US Dollars to the account of the Administrative Agent
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make each such Tranche B Term Loan available to the Company by
promptly remitting the amounts so received, in like funds, to the account of the
Company specified by the Company in the applicable Funding Notice.

2.2. [Reserved].

2.3. [Reserved].

 

61



--------------------------------------------------------------------------------

2.4. Pro Rata Shares; Obligations Several. All Loans on the occasion of any
Borrowing shall be made by the Lenders proportionately to their applicable Pro
Rata Shares. The failure of any Lender to make any Loan or purchase any
participation required hereunder shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments and other obligations of
the Lenders hereunder are several, and no Lender shall be responsible for the
failure of any other Lender to make any Loan or purchase any participation
required hereunder or to satisfy any of its other obligations hereunder.

2.5. Use of Proceeds. The Company shall use the proceeds of the Tranche B Term
Loans made on the Closing Date, together with (i) the proceeds of incremental
term loans borrowed under the Existing Credit Agreement and additional Senior
Second Lien Notes issued under the Senior Second Lien Notes Indenture on the
Closing Date and (ii) at the Company’s option, cash on hand, to repay in full
all outstanding indebtedness under the VEBA Note and to pay fees and expenses
incurred in connection with the transactions contemplated hereby. The Company
shall use any remaining proceeds of the Tranche B Term Loans made on the Closing
Date for ongoing working capital requirements and other general corporate
purposes of the Company and the Subsidiaries, including the repayment of certain
other Indebtedness. The Company agrees that no portion of the proceeds of any
Loan will be used in any manner that entails a violation (including on the part
of any Lender) of any regulation of the Board of Governors, including
Regulations T, U and X, or of the Exchange Act.

2.6. Evidence of Debt; Register; Notes. (a) Lenders’ Evidence of Debt. Each
Lender shall maintain records evidencing the Obligations of the Company owing to
such Lender, including the principal amounts of the Loans made by such Lender
and each repayment and prepayment in respect thereof. Such records maintained by
any Lender shall be conclusive and binding on the Company, absent manifest
error; provided that the failure to maintain any such records, or any error
therein, shall not in any manner affect the obligation of the Company to pay any
amounts due hereunder in accordance with the terms hereof; provided further that
in the event of any inconsistency between the records maintained by any Lender
and the records maintained by the Administrative Agent, the records maintained
by the Administrative Agent shall govern and control.

(b) Register. The Administrative Agent shall maintain at one of its offices
records of the name and address of, and the Commitments of and the principal
amount of the Loans owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding on the Company and
each Lender, absent manifest error; provided that the failure to maintain the
Register, or any error in the recordations therein, shall not in any manner
affect the obligation of any Lender to make a Loan or other payment hereunder or
the obligation of the Company to pay any amounts due hereunder, in each case in
accordance with the terms of this Agreement. The Register shall be available for
inspection by the Company or any Lender (but only with respect to any entry
relating to such Lender’s Commitments or Loans) at any reasonable time and from
time to time upon reasonable prior notice. The Company hereby designates the
Person serving as the Administrative Agent to serve as the Company’s agent
solely for purposes of maintaining the Register as provided in this
Section 2.6(b) and agree that, to the extent such Person serves in such
capacity, such Person and its Related Parties shall constitute “Indemnitees”.
This Section 2.6 shall be construed so that the Loans are at all times
maintained in

 

62



--------------------------------------------------------------------------------

“registered form” within the meaning of sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related regulations (and any successor provisions).

(c) Notes. Upon request of any Lender by written notice to the Company (with a
copy to the Administrative Agent) at least two Business Days prior to the
Closing Date, or promptly following the request of any Lender at any time
thereafter, the Company shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) to evidence such Lender’s Loans of any Class,
which shall be in form approved by the Administrative Agent.

2.7. Interest on Loans. (a) Subject to Section 2.9, each Loan of any Class shall
bear interest on the outstanding principal amount thereof from the date made
through repayment (whether by acceleration or otherwise) thereof as follows:

(i) if a Base Rate Loan, at the Base Rate plus the Applicable Rate with respect
to Loans of such Class;

(ii) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Rate with respect to Loans of such Class.

The applicable Base Rate or Adjusted Eurodollar Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive and binding on
the parties hereto, absent manifest error.

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any Eurodollar Rate Borrowing, shall be
selected by the Company. The Company shall specify such selection in the
applicable Funding Notice or Conversion/Continuation Notice delivered in
accordance herewith; provided that there shall be no more than ten (or such
greater number as may be agreed to by the Administrative Agent) Eurodollar Rate
Borrowings outstanding at any time. In the event the Company fails to specify in
any Funding Notice the Type of the requested Borrowing, then the requested
Borrowing shall be made as a Base Rate Borrowing. In the event the Company fails
to deliver in accordance with Section 2.8 a Conversion/Continuation Notice with
respect to any Eurodollar Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted into a Base
Rate Borrowing. In the event the Company requests the making of, or the
conversion to or continuation of, any Eurodollar Rate Borrowing but fails to
specify in the applicable Funding Notice or Conversion/Continuation Notice the
Interest Period to be applicable thereto, the Company shall be deemed to have
specified an Interest Period of one month. No Borrowing of any Class may be
converted into a Borrowing of another Class.

(c) Interest on Loans shall accrue on a daily basis and shall be computed (i) in
the case of Base Rate Loans, on the basis of a year of 365 days (or 366 days in
a leap year) and (ii) in the case of Eurodollar Rate Loans, on the basis of a
year of 360 days, in each case for the actual number of days elapsed in the
period during which it accrues. In computing interest on any Loan, the date of
the making of such Loan or the first day of an

 

63



--------------------------------------------------------------------------------

Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted from a Eurodollar Rate Loan, the date of conversion of such
Eurodollar Rate Loan to such Base Rate Loan, as the case may be, shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted to a Eurodollar Rate Loan, the date of conversion of such Base
Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded;
provided that if a Loan is repaid on the same day on which it is made, one day’s
interest shall accrue on such Loan.

(d) Except as otherwise set forth herein, accrued interest on each Loan shall be
payable in arrears (i) on each Interest Payment Date applicable to such Loan,
(ii) upon any voluntary or mandatory repayment or prepayment of such Loan, to
the extent accrued on the amount being repaid or prepaid, (iii) on the Maturity
Date applicable to such Loan and (iv) in the event of any conversion of a
Eurodollar Rate Loan prior to the end of the Interest Period then applicable
thereto, on the effective date of such conversion.

2.8. Conversion/Continuation. (a) Subject to Section 2.17, the Company shall
have the option:

(i) to convert at any time all or any part of any Borrowing from one Type to the
other Type; and

(ii) to continue, at the end of the Interest Period applicable to any Eurodollar
Rate Borrowing, all or any part of such Borrowing as a Eurodollar Rate Borrowing
and to elect an Interest Period therefor;

provided, in each case, that at the commencement of each Interest Period for any
Eurodollar Rate Borrowing, such Borrowing shall be in an amount that complies
with Section 2.1(b).

In the event any Borrowing shall have been converted or continued in accordance
with this Section 2.8 in part, such conversion or continuation shall be
allocated ratably, in accordance with their applicable Pro Rata Shares, among
the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each part of such Borrowing resulting from such conversion or
continuation shall be considered a separate Borrowing.

(b) To exercise the Company’s option pursuant to this Section 2.8, the Company
shall deliver a fully completed and executed Conversion/Continuation Notice to
the Administrative Agent not later than 12:00 p.m. (New York City time) at least
(i) one Business Day in advance of the proposed Conversion/Continuation Date, in
the case of a conversion to a Base Rate Borrowing, and (ii) three Business Days
in advance of the proposed Conversion/Continuation Date, in the case of a
conversion to, or a continuation of, a Eurodollar Rate Borrowing. In lieu of
delivering a Conversion/Continuation Notice, the Company may give, not later
than the applicable time set forth above, the Administrative Agent telephonic
notice of any proposed conversion/continuation; provided that such telephonic
notice shall be promptly confirmed in writing by delivery to the Administrative
Agent of a fully completed and executed Conversion/Continuation Notice. In the
event of

 

64



--------------------------------------------------------------------------------

any discrepancy between the telephonic notice and the Conversion/Continuation
Notice, the Conversion/Continuation Notice shall govern and control. Except as
otherwise provided herein, a Conversion/Continuation Notice for a conversion to,
or a continuation of, any Eurodollar Rate Borrowing shall be irrevocable on and
after the related Interest Rate Determination Date, and the Company shall be
bound to effect a conversion or continuation in accordance therewith; any
failure to effect such conversion or continuation in accordance therewith shall
be subject to Section 2.17(c).

(c) Notwithstanding anything to the contrary herein, if an Event of Default
under Section 7.1(a) or 7.1(g) or, at the request of the Requisite Lenders (or a
Majority in Interest of Lenders of any Class), any other Event of Default shall
have occurred and is continuing, then no outstanding Borrowing (of the
applicable Class, in the case of such a request by a Majority in Interest of
Lenders of any Class) may be converted to or continued as a Eurodollar Rate
Borrowing.

2.9. Default Interest. Notwithstanding anything to the contrary herein, upon the
occurrence and during the continuance of an Event of Default, any principal of
or interest on any Loan or any fee or other amount payable by the Company
hereunder shall bear interest, payable on demand, after as well as before
judgment, at a rate per annum equal to (a) in the case of the principal of any
Loan, 2% per annum in excess of the interest rate otherwise applicable hereunder
to such Loan or (b) in the case of any other amount, a rate (computed on the
basis of a year of 360 days for the actual number of days elapsed) that is
2% per annum in excess of the interest rate payable hereunder for Base Rate
Tranche B Term Loans. Payment or acceptance of the increased rates of interest
provided for in this Section 2.9 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of the Administrative Agent or any
Lender.

2.10. Fees. (a) The Company agrees to pay on the Closing Date to each Lender
party hereto as a Lender on the Closing Date, in US Dollars, a closing fee in an
amount equal to 0.50% of such Lender’s Tranche B Term Loan Commitment as of the
Closing Date, payable to such Lender from the proceeds of the Loans as and when
funded on the Closing Date.

(b) The Company agrees to pay to the Administrative Agent and the Collateral
Agent such other fees in the amounts and at the times as shall have been
separately agreed upon in writing in respect of the credit facilities provided
herein.

(c) Fees paid hereunder shall not be refundable or creditable under any
circumstances.

2.11. Scheduled Installments; Repayment on Maturity Date. (a) Subject to
Section 2.11(b), the Company shall repay Tranche B Term Borrowings on March 31,
June 30, September 30 and December 31 of each year, commencing with June 30,
2014 and ending with the last such day to occur prior to the Tranche B Term Loan
Maturity Date, in an aggregate principal amount for each such date equal to
0.25% of the aggregate principal amount of the Tranche B Term Borrowings
outstanding on the Closing Date. To the extent not previously paid, all
Tranche B Term Loans shall be due and payable on the Tranche B Term Loan
Maturity Date.

 

65



--------------------------------------------------------------------------------

(b) The Installments shall be reduced in connection with any voluntary or
mandatory prepayments of the Tranche B Term Loans in accordance with
Section 2.14.

(c) Prior to any repayment of any Borrowings of any Class under this
Section 2.11, the Company shall select the Borrowing or Borrowings of the
applicable Class to be repaid and the Company shall notify the Administrative
Agent of such selection. Each such notice may be given by telephone or in
writing (and, if given by telephone, shall promptly be confirmed in writing).
Each repayment of a Borrowing shall be allocated among the Lenders holding Loans
comprising such Borrowing in accordance with their applicable Pro Rata Shares.

2.12. Voluntary Prepayments. (a) Voluntary Prepayments. (i) At any time and from
time to time, the Company may, without premium or penalty (other than as set
forth in Section 2.12(b)) but subject to compliance with the conditions set
forth in this Section 2.12(a) and Section 2.17(c), prepay any Borrowing on any
Business Day in whole or in part; provided that each such partial voluntary
prepayment of any Borrowing shall be in an aggregate minimum principal amount of
US$5,000,000 and integral multiples of US$1,000,000 in excess of such amount, or
such lesser amount that is equal to the remaining principal amount outstanding
of the applicable Borrowing.

(ii) To make a voluntary prepayment pursuant to Section 2.12(a)(i), the Company
shall notify the Administrative Agent not later than 12:00 p.m. (New York City
time) (A) at least one Business Day prior to the date of prepayment, in the case
of prepayment of Base Rate Borrowings, or (B) at least three Business Days prior
to the date of prepayment, in the case of prepayment of Eurodollar Rate
Borrowings. Each such notice shall specify the prepayment date (which shall be a
Business Day) and the principal amount of each Borrowing or portion thereof to
be prepaid, and may be given by telephone or in writing (and, if given by
telephone, shall promptly be confirmed in writing). Each such notice shall be
irrevocable, and the principal amount of each Borrowing specified therein shall
become due and payable on the prepayment date specified therein; provided that a
notice of prepayment of Borrowings pursuant to Section 2.12(a)(i) may state that
such notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be rescinded by the Company (by notice to
the Administrative Agent on or prior to the specified date of prepayment) if
such condition is not satisfied. Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the applicable Class of the
details thereof. Each voluntary prepayment of a Borrowing shall be allocated
among the Lenders holding Loans comprising such Borrowing in accordance with
their applicable Pro Rata Shares.

(b) Tranche B Term Loan Call Protection. In the event that all or any portion of
the Tranche B Term Borrowings are (i) prepaid with the proceeds of any
Indebtedness (including any new or additional Loans under this Agreement) that
is broadly marketed or syndicated to banks, financial institutions or other
investors and has a Weighted Average Yield that is less than the Weighted
Average Yield for such Tranche B Term Loans as of the date of such prepayment or
(ii) repriced (or effectively refinanced) through any amendment of this
Agreement that reduces the Weighted Average Yield of such Tranche B Term Loans

 

66



--------------------------------------------------------------------------------

below the Weighted Average Yield of such Tranche B Term Loans immediately prior
to giving effect to such amendment, any such prepayment, repricing or
refinancing that occurs on or prior to the six-month anniversary of the Closing
Date shall be accompanied by a prepayment fee equal to 1.0% of the aggregate
principal amount of such prepayment or the aggregate principal amount subject to
such repricing or refinancing.

2.13. Mandatory Prepayments. (a) Asset Sales. Not later than the fifth Business
Day following the date of receipt by the Company or any other Group Member of
any Net Cash Proceeds in respect of any Asset Sale, the Company shall prepay the
Borrowings in an aggregate amount equal to such Net Cash Proceeds; provided
that, so long as no Default or Event of Default shall have occurred and be
continuing, the Company may, prior to the date of the required prepayment,
deliver to the Administrative Agent a certificate of a Responsible Officer of
the Company to the effect that the Company intends to cause an amount equal to
such Net Cash Proceeds (or a portion thereof specified in such certificate) to
be reinvested in long-term productive assets of the general type used in the
business of the Company and the other Group Members within 365 days after the
receipt of such Net Cash Proceeds, and certifying that, as of the date thereof,
no Default or Event of Default has occurred and is continuing, in which case
during such period the Company shall not be required to make such prepayment to
the extent of the amount set forth in such certificate; provided further that
any amount equal to such Net Cash Proceeds that are not so reinvested by the end
of such period shall be applied to prepay the Borrowings promptly upon the
expiration of such period. Any amount set forth in any such certificate shall,
pending reinvestment or application to make a prepayment as provided in this
Section 2.13(a), be, at the option of the Company, (i) held in a Deposit Account
of the Company that is subject to a Control Agreement in favor of the Collateral
Agent or (ii) applied to prepay outstanding revolving loans under the Existing
Credit Agreement or any Replacement Facility (in which case an amount of the
revolving commitments under the Existing Credit Agreement or such Replacement
Facility equal to the amount of the proceeds so applied shall be restricted and
not available for credit extensions under the Existing Credit Agreement or such
Replacement Facility other than for borrowings thereunder the proceeds of which
are promptly reinvested or applied to make a prepayment as provided in this
Section 2.13(a)). Notwithstanding the foregoing, any Net Cash Proceeds required
to be applied to Borrowings pursuant to this Section 2.13(a) shall be applied
ratably among the Loans and, to the extent required by the terms of the Existing
Credit Agreement, any Replacement Facility or any Permitted Additional First
Lien Debt then outstanding, the principal amount of Indebtedness under the
Existing Credit Agreement, such Replacement Facility and/or such Permitted
Additional First Lien Debt then outstanding, as the case may be, and the
prepayment of the Borrowings required pursuant to this Section 2.13(a) shall be
reduced accordingly.

(b) Recovery Events. Not later than the fifth Business Day following the date of
receipt by the Company or any other Group Member, or by the Administrative Agent
as loss payee, of any Net Cash Proceeds in respect of any Recovery Event, the
Company shall prepay the Borrowings in an aggregate amount equal to such Net
Cash Proceeds; provided that, so long as no Default or Event of Default shall
have occurred and be continuing, the Company may, prior to the date of the
required prepayment, deliver to the Administrative Agent a certificate of a
Responsible Officer of the Company to the effect that the Company intends to
cause an amount equal to such Net Cash Proceeds (or a portion thereof specified
in such certificate) to be reinvested in long-term productive assets of the

 

67



--------------------------------------------------------------------------------

general type used in the business of the Company and the other Group Members
(including through the repair, restoration or replacement of the damaged,
destroyed or condemned assets) within 365 days after the receipt of such Net
Cash Proceeds, and certifying that, as of the date thereof, no Default or Event
of Default has occurred and is continuing, in which case during such period the
Company shall not be required to make such prepayment to the extent of the
amount set forth in such certificate; provided further that any amount equal to
such Net Cash Proceeds that are not so reinvested by the end of such period
shall be applied to prepay the Borrowings promptly upon the expiration of such
period. Any amount set forth in any such certificate shall, pending reinvestment
or application to make a prepayment as provided in this Section 2.13(b), be, at
the option of the Company, (i) held in a Deposit Account of the Company that is
subject to a Control Agreement in favor of the Collateral Agent or (ii) applied
to prepay outstanding revolving loans under the Existing Credit Agreement or any
Replacement Facility (in which case an amount of the revolving commitments under
the Existing Credit Agreement or such Replacement Facility equal to the amount
of the proceeds so applied shall be restricted and not available for credit
extensions under the Existing Credit Agreement or such Replacement Facility
other than for borrowings thereunder the proceeds of which are promptly
reinvested or applied to make a prepayment as provided in this Section 2.13(b)).
Notwithstanding the foregoing, any Net Cash Proceeds required to be applied to
Borrowings pursuant to this Section 2.13(b) shall be applied ratably among the
Loans and, to the extent required by the terms of the Existing Credit Agreement,
any Replacement Facility or any Permitted Additional First Lien Debt then
outstanding, the principal amount of Indebtedness under the Existing Credit
Agreement, such Replacement Facility and/or such Permitted Additional First Lien
Debt then outstanding, as the case may be, and the prepayment of the Borrowings
required pursuant to this Section 2.13(b) shall be reduced accordingly.

(c) Issuance of Debt. Not later than the fifth Business Day following the date
of receipt by the Company or any Group Member of any Net Cash Proceeds from the
incurrence of any Indebtedness (other than any Indebtedness permitted to be
incurred pursuant to Section 6.4, but including Indebtedness incurred pursuant
to clause (l) of the definition of Permitted Indebtedness to the extent required
thereunder), the Company shall prepay the Borrowings in an aggregate amount
equal to (i) 100% of such Net Cash Proceeds minus (ii) the aggregate amount of
such Net Cash Proceeds used by the Company to prepay borrowings under the
Existing Credit Agreement pursuant to Section 2.13(c) of the Existing Credit
Agreement. Notwithstanding the foregoing, any Net Cash Proceeds required to be
applied to Borrowings pursuant to this Section 2.13(c) shall be applied ratably
among the Loans and, to the extent required by the terms of any Replacement
Facility or Permitted Additional First Lien Debt then outstanding, the principal
amount of such Replacement Facility and/or such Permitted Additional First Lien
Debt then outstanding, and the prepayment of the Borrowings required pursuant to
this Section 2.13(c) shall be reduced accordingly.

(d) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with the Fiscal Year ending
December 31, 2014), the Company shall, not later than 90 days after the end of
such Fiscal Year, prepay the Borrowings of each Class in an aggregate principal
amount equal to (i) the product of (A) 50% (or, if the Leverage Ratio as of the
end of such Fiscal Year shall

 

68



--------------------------------------------------------------------------------

have been less than 3.75:1.00 and greater than or equal to 2.75:1.00, 25% or, if
the Leverage Ratio as of the end of such Fiscal Year shall have been less than
2.75:1.00, 0%) of such Consolidated Excess Cash Flow and (B) the percentage of
the aggregate principal amount of the Borrowings of all Classes outstanding as
of the end of such Fiscal Year represented by the Borrowings of such Class
outstanding as of the end of such Fiscal Year minus (ii) the aggregate principal
amount of the Borrowings of such Class voluntarily prepaid by the Company
pursuant to Section 2.12 during such Fiscal Year with Internally Generated Cash
minus (iii) the aggregate amount of such Consolidated Excess Cash Flow used by
the Company to prepay borrowings under the Existing Credit Agreement pursuant to
Section 2.13(d) of the Existing Credit Agreement; provided that such prepayment
with Consolidated Excess Cash Flow for any Fiscal Year shall be required only to
the extent and in the amount that the aggregate amount of Balance Sheet Cash,
Cash Equivalents and Marketable Securities, as reflected on the Company’s
audited consolidated balance sheet as of the last day of such Fiscal Year,
exceeds the Threshold Cash Requirement. Notwithstanding the foregoing, any
Consolidated Excess Cash Flow for any Fiscal Year required to be applied to
Borrowings pursuant to this Section 2.13(d) shall be applied ratably among the
Loans and, to the extent required by the terms of any Replacement Facility or
Permitted Additional First Lien Debt then outstanding, the principal amount of
such Replacement Facility and/or such Permitted Additional First Lien Debt then
outstanding, and the prepayment of the Borrowings required pursuant to this
Section 2.13(d) shall be reduced accordingly.

(e) Notice and Certificate. Prior to or concurrently with any mandatory
prepayment pursuant to this Section 2.13, the Company (i) shall notify the
Administrative Agent of such prepayment and (ii) shall deliver to the
Administrative Agent a certificate of a Responsible Officer of the Company
demonstrating the calculation of the amount of the applicable prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid (with such
specification to be in accordance with Section 2.14(b)), and may be given by
telephone or in writing (and, if given by telephone, shall promptly be confirmed
in writing). Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the applicable Class of the details thereof.
Each mandatory prepayment of any Borrowing shall be allocated among the Lenders
holding Loans comprising such Borrowing in accordance with their applicable Pro
Rata Shares.

2.14. Application of Prepayments. (a) Application of Voluntary Prepayments. Any
voluntary prepayment of Borrowings of any Class pursuant to Section 2.12(a)
shall be applied to reduce the subsequent Installments to be paid pursuant to
Section 2.11 with respect to Borrowings of such Class in the manner specified by
the Company in the notice of prepayment relating thereto (or, if no such manner
is specified in such notice, on a pro rata basis (in accordance with the
principal amounts of such Installments)).

(b) Application of Mandatory Prepayments. Any mandatory prepayment of Borrowings
pursuant to Section 2.13 (i) shall be allocated between each Class of Borrowings
on a pro rata basis (in accordance with the aggregate principal amount of
outstanding Borrowings of each such Class), provided that the prepayment of
Borrowings pursuant to Section 2.13(d) shall be allocated to each Class of
Borrowings as set forth

 

69



--------------------------------------------------------------------------------

therein, and (ii) shall be applied to reduce the subsequent Installments to be
paid pursuant to Section 2.11 with respect to Borrowings of any Class on a pro
rata basis (in accordance with the principal amounts of such Installments).

2.15. General Provisions Regarding Payments. (a) All payments by the Company or
any other Credit Party of principal, interest, fees and other amounts required
to be made hereunder or under any other Credit Document shall be made by wire
transfer of same day funds in US Dollars, without defense, recoupment, setoff or
counterclaim, free of any restriction or condition, to the account of the
Administrative Agent most recently designated by it for such purpose and
delivered to the Administrative Agent not later than 1:00 p.m. (New York City
time) on the date due for the account of the Persons entitled thereto; provided
that payments made pursuant to Sections 2.17(c), 2.18, 2.19, 9.2 and 9.3 shall
be made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any payment received by it hereunder for the account of any other
Person to the appropriate recipient promptly following receipt thereof.

(b) All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.

(c) If any Conversion/Continuation Notice is withdrawn as to any Affected Lender
or if any Affected Lender makes Base Rate Loans in lieu of its applicable Pro
Rata Share of any Eurodollar Rate Borrowing, the Administrative Agent shall give
effect thereto in apportioning payments received thereafter.

(d) Subject to the proviso set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the immediately following Business Day, and such extension of time shall be
included in the computation of the payment of interest hereunder.

(e) Any payment hereunder by or on behalf of the Company to the Administrative
Agent that is not received by the Administrative Agent in same day funds prior
to 1:00 p.m. (New York City time) on the date due shall be deemed to have been
received, for purposes of computing interest and fees hereunder (including for
purposes of determining the applicability of Section 2.9), on the Business Day
immediately following the date of receipt (or, if later, the Business Day
immediately following the date the funds received become available funds).

(f) If an Event of Default shall have occurred and the maturity of the Loans
shall have been accelerated pursuant to Section 7.1, all payments or proceeds
received by the Administrative Agent or the Collateral Agent in respect of any
of the Obligations shall be applied in accordance with the application
arrangements described in Section 5.2 of the Guarantee and Collateral Agreement.

 

70



--------------------------------------------------------------------------------

(g) Unless the Administrative Agent shall have been notified by a Lender prior
to the applicable Credit Date that such Lender does not intend to make available
to the Administrative Agent the amount of such Lender’s Loan requested on such
Credit Date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such Credit Date and may, in its
sole discretion, but shall not be obligated to, make available to the Company a
corresponding amount on such Credit Date. In such event, if a Lender has not in
fact made the amount of such Lender’s Loan requested on such Credit Date
available to the Administrative Agent, then such Lender and the Company
severally agree to pay to the Administrative Agent forthwith on demand, such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Company to but excluding the date of
such payment to the Administrative Agent, (i) in the case of a payment to be
made by such Lender, (A) at any time prior to the third Business Day following
the date such amount is made available to the Company, the customary rate set by
the Administrative Agent for the correction of errors among banks and
(B) thereafter, the Base Rate or (ii) in the case of a payment to be made by the
Company, the interest rate applicable hereunder to the applicable Loans of the
applicable Class. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in the applicable
Borrowing.

(h) Unless the Administrative Agent shall have been notified by the Company
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Company will not make such
payment, the Administrative Agent may assume that the Company has made such
payment on such date in accordance herewith and may, in its sole discretion, but
shall not be obligated to, distribute to the Lenders the amount due. In such
event, if the Company has not in fact made such payment, then each of the
Lenders severally agrees to pay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, (i) at any time prior to the
third Business Day following the date such amount is so distributed, at the
customary rate set by the Administrative Agent for the correction of errors
among banks and (ii) thereafter, at the Base Rate.

2.16. Ratable Sharing. The Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any
Lender shall, whether through the exercise of any right of set-off or banker’s
lien, by counterclaim or cross action or by the enforcement of any right under
the Credit Documents or otherwise, or as adequate protection of a deposit
treated as cash collateral under the Bankruptcy Code, receive payment or
reduction of a proportion of the aggregate amount of any principal, interest and
fees owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) resulting in such
Lender receiving payment of a greater proportion of the Aggregate Amounts Due to
such Lender than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify the Administrative Agent and
each other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase (for cash at face value) participations in the Aggregate
Amounts Due to the other Lenders so that all such

 

71



--------------------------------------------------------------------------------

payments of Aggregate Amounts Due shall be shared by all the Lenders ratably in
accordance with the Aggregate Amounts Due to them; provided that, if all or part
of such proportionately greater payment received by such purchasing Lender is
thereafter recovered from such Lender upon the bankruptcy or reorganization of
the Company or otherwise, those purchases shall be rescinded and the purchase
prices paid for such participations shall be returned to such purchasing Lender
ratably to the extent of such recovery, but without interest. The Company
expressly consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien,
consolidation, set-off or counterclaim with respect to any and all monies owing
by the Company to such holder with respect thereto as fully as if such holder
were owed the amount of the participation held by such holder. The provisions of
this Section 2.16 shall not be construed to apply to (i) any payment made by the
Company pursuant to and in accordance with the express terms of this Agreement
(for the avoidance of doubt, as in effect from time to time) or (ii) any payment
obtained by any Lender as consideration for the assignment of or sale of a
participation in Loans or other Obligations owing to it.

2.17. Making or Maintaining Eurodollar Rate Loans. (a) Inability to Determine
Applicable Interest Rate. If, on or prior to any Interest Rate Determination
Date with respect to any Interest Period for any Eurodollar Rate Borrowing, the
Administrative Agent shall have determined (which determination shall be
conclusive and binding on the parties hereto, absent manifest error) that by
reason of circumstances affecting the London interbank market adequate and fair
means do not exist for ascertaining the Adjusted Eurodollar Rate for such
Interest Period, then the Administrative Agent shall give prompt notice (which
may be telephonic) thereof to the Company and each Lender of such determination,
whereupon (i) no Loans may be made as, or converted to, Eurodollar Rate Loans
until such time as the Administrative Agent notifies the Company and the Lenders
that the circumstances giving rise to such notice no longer exist, and (ii) any
Funding Notice or Conversion/Continuation Notice given by the Company with
respect to the Loans in respect of which such determination was made shall be
deemed to have been rescinded by the Company.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be
conclusive and binding upon all parties hereto) that the making, maintaining or
continuation of its Eurodollar Rate Loans (i) has become unlawful as a result of
an adoption of or change in any law, rule or regulation or in the interpretation
or application thereof by any Governmental Authority after the Closing Date or
compliance by any Lender with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority if such request,
guideline or directive is made or issued after the Closing Date or (ii) has
become impracticable as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by facsimile
or by telephone confirmed in writing) to the Company and the Administrative
Agent of such determination (which notice the Administrative Agent shall
promptly transmit to each other Lender). If the Administrative Agent receives
(A) a notice from any Lender pursuant to clause (i) of the preceding sentence or
(B) a notice from Lenders constituting the Requisite Lenders pursuant to clause
(ii) of the preceding sentence, then (1) the obligation of such Lender (or, in
the

 

72



--------------------------------------------------------------------------------

case of a notice referred to in clause (B) above, the Lenders) to make Loans as,
or to convert Loans to, Eurodollar Rate Loans shall be suspended until such
notice shall have been withdrawn by such Lender (or, in the case of a notice
referred to in clause (B) above, Lenders constituting the Requisite Lenders),
(2) to the extent any such notice relates to a Eurodollar Rate Loan or Loans
then being requested by the Company pursuant to a Funding Notice or a
Conversion/Continuation Notice, such Lender (or, in the case of a notice
referred to in clause (B) above, the Lenders) shall make such Loan or Loans as
(or continue such Loan or Loans as or convert such Loan or Loans to, as the case
may be) a Base Rate Loan or Loans, (3) such Lender’s (or, in the case of a
notice referred to in clause (B) above, the Lenders’) obligation to maintain
outstanding Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at
the earlier to occur of the expiration of the Interest Period then in effect
with respect to the Affected Loans or when required by law and (4) the Affected
Loans shall automatically convert to Base Rate Loans on the date of such
termination. Notwithstanding the foregoing, to the extent a determination by an
Affected Lender or the Requisite Lenders as described above relates to a
Eurodollar Rate Loan then being requested by the Company pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Company shall have the option,
subject to the provisions of Section 2.17(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent of
such rescission on the date on which the Affected Lender or the Requisite
Lenders give notice of its or their determination as described above (which
notice of rescission the Administrative Agent shall promptly transmit to the
Lenders).

(c) Compensation for Breakage or Non-Commencement of Interest Periods. The
Company shall compensate each Lender for all losses, costs, expenses and
liabilities that such Lender may sustain in the event (i) a borrowing of any
Eurodollar Rate Loan does not occur on a date specified therefor in any Funding
Notice (or any telephonic request for a borrowing) given by the Company (other
than as a result of a failure by such Lender to make such Loan in accordance
with its obligations hereunder), whether or not such notice may be rescinded in
accordance with the terms hereof, (ii) a conversion to or continuation of any
Eurodollar Rate Loan does not occur on a date specified therefor in any
Conversion/Continuation Notice (or a telephonic request given for any conversion
or continuation) given by the Company, whether or not such notice may be
rescinded in accordance with the terms hereof, (iii) any payment of any
principal of any Eurodollar Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(iv) the conversion of any Eurodollar Rate Loan other than on the last day of an
Interest Period applicable thereto, (v) the assignment of any Eurodollar Rate
Loan other than on the last day of an Interest Period applicable thereto as a
result of a request by the Company pursuant to Section 2.22 or (vi) a prepayment
of any Eurodollar Rate Loan does not occur on a date specified therefor in any
notice of prepayment given by the Company, whether or not such notice may be
rescinded in accordance with the terms hereof. Such loss, cost, expense or
liability to any Lender shall be deemed to include an amount reasonably
determined by such Lender to be the excess, if any, of (A) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted Eurodollar Rate that would have been
applicable to such Loan (but not including the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to

 

73



--------------------------------------------------------------------------------

borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (B) the amount of interest that would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for US Dollar deposits
of a comparable amount and period from other banks in the London interbank
market. To request compensation under this Section 2.17(c), a Lender shall
deliver to the Company a certificate setting forth in reasonable detail the
basis and calculation of any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.17(c), which certificate shall be conclusive
and binding absent manifest error. The Company shall pay such Lender the amount
or amounts shown as due on any such certificate within 30 days after receipt
thereof.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to or for the account of any of its domestic or
foreign branch offices or the office of any Affiliate of such Lender; provided
that the exercise of such option shall not affect the amount that the Company is
obligated to pay in respect of any such Loan or any amount hereunder.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.17 and under Section 2.18 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of the
term Adjusted Eurodollar Rate in an amount equal to the amount of such
Eurodollar Rate Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurodollar deposit from an offshore
office of such Lender to a domestic office of such Lender in the United States
of America; provided that each Lender may fund each of its Eurodollar Rate Loans
in any manner it sees fit and the foregoing assumptions shall be utilized only
for the purposes of calculating amounts payable under this Section 2.17 and
under Section 2.18.

2.18. Increased Costs; Capital Adequacy. (a) Compensation for Increased Costs.
In the event that any Lender shall determine (which determination shall be
conclusive and binding on all parties hereto absent manifest error) that any
law, treaty or governmental rule, regulation or order, or any change therein or
in the interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or governmental authority, in each case that
becomes effective after the date hereof, or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof by any
central bank or other governmental or quasi-governmental authority (whether or
not having the force of law) (provided that for purposes of this Agreement,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives in connection therewith and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
have been adopted and become effective after the date hereof): (i) imposes,
modifies or holds applicable any reserve (including any marginal, emergency,
supplemental, special or other reserve), special deposit, compulsory loan, FDIC
insurance or similar requirement against assets held by, or deposits or other
liabilities in or for the account of, or advances or loans by, or other

 

74



--------------------------------------------------------------------------------

credit extended by, or any other acquisition of funds by, any office of such
Lender (other than any such reserve or other requirements with respect to
Eurodollar Rate Loans that are reflected in the definition of the term “Adjusted
Eurodollar Rate”); or (ii) imposes any other condition on or affecting such
Lender (or its applicable lending office) or its obligations hereunder or the
London interbank market; and the result of any of the foregoing is to increase
the cost to such Lender, by an amount that such Lender deems material, of
agreeing to make, making or maintaining Eurodollar Rate Loans hereunder or to
reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then, in any such case, the Company shall
pay to such Lender, within 15 Business Days following receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder; provided that such Lender shall be
entitled to request compensation pursuant to this Section 2.18(a) only to the
extent it is the general practice or policy of such Lender to request such
compensation from other borrowers under comparable facilities under similar
circumstances (and such Lender so certifies to the Company). Such Lender shall
deliver to the Company (with a copy to the Administrative Agent) a written
statement, setting forth in reasonable detail the basis and calculation of the
additional amounts owed to such Lender under this Section 2.18(a), which
statement shall be conclusive and binding on all parties hereto absent manifest
error. Notwithstanding the foregoing, the Company shall not be required to
compensate a Lender pursuant to this Section 2.18(a) for any amounts incurred
more than 90 days prior to the date that such Lender notifies the Company of
such Lender’s intention to claim compensation therefor; provided that if the
circumstances giving rise to such claim have a retroactive effect, then such 90
day period shall be extended to include the period of such retroactive effect.

(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined that the adoption, effectiveness, phase-in or applicability of any
law, rule or regulation (or any provision thereof) regarding capital adequacy or
bank liquidity, or any change therein or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or its applicable lending office) with any guideline, request or directive
regarding capital adequacy or bank liquidity (whether or not having the force of
law) of any such Governmental Authority, central bank or comparable agency, in
each case after the date hereof (provided that for purposes of this Agreement,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives in connection therewith and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
have been adopted and become effective after the date hereof), has or would have
the effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of, or with reference to,
such Lender’s Loans or participations therein or other obligations hereunder
with respect to the Loans to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to

 

75



--------------------------------------------------------------------------------

capital adequacy or bank liquidity) by an amount deemed by such Lender to be
material, then from time to time, within 15 Business Days after receipt by the
Company from such Lender of the statement referred to in the next sentence, the
Company shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such controlling corporation for such reduction;
provided that such Lender shall be entitled to request compensation pursuant to
this Section 2.18(b) only to the extent it is the general practice or policy of
such Lender to request such compensation from other borrowers under comparable
facilities under similar circumstances (and such Lender so certifies to the
Company). Such Lender shall deliver to the Company (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis and calculation of the additional amounts owed to Lender under this
Section 2.18(b), which statement shall be conclusive and binding on all parties
hereto absent manifest error. Notwithstanding the foregoing, the Company shall
not be required to compensate a Lender pursuant to this Section 2.18(b) for any
amounts incurred more than 90 days prior to the date that such Lender notifies
the Company of such Lender’s intention to claim compensation therefor; provided
that if the circumstances giving rise to such claim have a retroactive effect,
then such 90 day period shall be extended to include the period of such
retroactive effect.

(c) Notwithstanding anything to the contrary in clauses (a) and (b) of this
Section 2.18, such clauses shall not apply to Taxes, which shall be governed
exclusively by Section 2.19.

2.19. Taxes; Withholding, Etc. (a) Payments to be Free and Clear. All sums
payable by or on behalf of the Company or any other Credit Party hereunder and
under the other Credit Documents shall (except to the extent required by law) be
paid free and clear of, and without any deduction or withholding on account of,
any Indemnified Tax.

(b) Withholding of Taxes. If Company or any other Credit Party or any other
Person is required by law to make any deduction or withholding on account of any
Indemnified Tax from any sum paid or payable by the Company or any other Credit
Party to the Administrative Agent or any Lender under any of the Credit
Documents: (i) the Company shall notify the Administrative Agent of any such
requirement or any change in any such requirement as soon as the Company becomes
aware of it; (ii) the Company shall pay any such Indemnified Tax before the date
on which penalties attach thereto, such payment to be made (if the liability to
pay is imposed on the Company or any other Credit Party) for its own account or
(if the liability is imposed on the Administrative Agent or such Lender, as the
case may be) on behalf of and in the name of the Administrative Agent or such
Lender; (iii) other than in respect of an Excluded Tax, the sum payable by the
Company or any other Credit Party in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment, the
Administrative Agent or such Lender, as the case may be, receives on the due
date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made; and (iv) within 30 days after
paying any sum from which it is required by law to make any deduction or
withholding, and within 30 days after the due date of payment of any Tax that it
is required by clause (ii) above to pay, the Company shall deliver to the
Administrative Agent evidence satisfactory to the other affected parties of such
deduction, withholding or payment

 

76



--------------------------------------------------------------------------------

and of the remittance thereof to the relevant taxing or other authority;
provided that no such additional amount shall be required to be paid to any
Lender (other than a Lender that becomes a Lender pursuant to Section 2.22)
under clause (iii) above except to the extent that (A) any change, after the
date hereof (in the case of each Lender listed on the signature pages hereof on
the date hereof) or after the effective date of the Assignment Agreement
pursuant to which such Lender became a Lender (in the case of each other
Lender), in any such requirement (as a result of a Change in Tax Law) for a
deduction, withholding or payment as is mentioned therein shall result in an
increase in the rate of such deduction, withholding or payment from that in
effect at the date hereof or at the date of such Assignment Agreement, as the
case may be, in respect of payments to such Lender or (B) such additional amount
results from any requirement for a deduction, withholding or payment imposed,
levied, collected, withheld or assessed by a Non-US Jurisdiction; provided
further that a Lender that shall have become a Lender pursuant to an Assignment
Agreement shall not be entitled to receive any additional amounts in excess of
the additional amounts such Lender’s assignor would have been entitled to
receive pursuant to this Section 2.19(b).

(c) Evidence of Exemption from Withholding Tax.

(i) Each Lender that is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes (a “Non-US
Lender”) shall deliver to the Administrative Agent for transmission to the
Company, on or prior to the Closing Date (in the case of each Lender listed on
the signature pages hereof on the Closing Date) or on or prior to the date of
the Assignment Agreement pursuant to which it becomes a Lender (in the case of
each other Lender), and at such other times as may be necessary in the
determination of the Company or the Administrative Agent (each in the reasonable
exercise of its discretion), (i) two original copies of Internal Revenue Service
Form W-8BEN, W-8ECI and/or W-8IMY (or, in each case, any successor forms),
properly completed and duly executed by such Lender, and such other
documentation required under the Code and reasonably requested by the Company to
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to any payments to such Lender of
principal, interest, fees or other amounts payable under any of the Credit
Documents, or (ii) if such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Code, the applicable US Tax Compliance Certificate
together with two original copies of Internal Revenue Service Form W-8BEN and/or
W-8IMY (or any successor form), properly completed and duly executed by such
Lender, and such other documentation required under the Code and reasonably
requested by the Company or the Administrative Agent to establish that such
Lender is not subject to deduction or withholding of United States federal
income tax with respect to any payments to such Lender of interest payable under
any of the Credit Documents.

(ii) Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for United States federal income tax purposes
(a “US Lender”) and is not an exempt recipient within the meaning of Treasury
Regulation Section 1.6049-4(c) shall deliver to the Administrative Agent and the
Company on or prior to the Closing Date (or, if later, on or prior to the date
on which such Lender

 

77



--------------------------------------------------------------------------------

becomes a party to this Agreement) two original copies of Internal Revenue
Service Form W-9 (or any successor form), properly completed and duly executed
by such Lender, certifying that such US Lender is entitled to an exemption from
United States backup withholding tax, or otherwise prove that it is entitled to
such an exemption. Each Lender required to deliver any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters pursuant to this Section 2.19(c) hereby agrees, from time to time after
the initial delivery by such Lender of such forms, certificates or other
evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Lender shall promptly deliver to the Administrative Agent for
transmission to the Company two new original copies of Internal Revenue Service
Form W-8BEN, W-8ECI and/or W-8IMY (or, in each case, any successor form), or the
applicable US Tax Compliance Certificate, as the case may be, properly completed
and duly executed by such Lender, and such other documentation required under
the Code and reasonably requested by the Company or the Administrative Agent to
confirm or establish that such Lender is not subject to deduction or withholding
of United States federal income tax with respect to payments to such Lender
under the Credit Documents, or notify the Administrative Agent and the Company
of its inability to deliver any such forms, certificates or other evidence.

(iii) Neither the Company nor any other Credit Party shall be required to pay
any additional amount to any Lender if such Lender shall have failed (1) to
deliver the forms, certificates or other evidence referred to in
Section 2.19(c)(i) and (ii), or (2) to notify the Administrative Agent and the
Company of its inability to deliver any such forms, certificates or other
evidence, as the case may be; provided that if such Lender shall have satisfied
the requirements of Section 2.19(c)(i) or (ii) on the Closing Date or on the
date of the Assignment Agreement pursuant to which it became a Lender, as
applicable, nothing in this Section 2.19(c)(iii) shall relieve the Company or
any other Credit Party of its obligation to pay any additional amounts pursuant
this Section 2.19 in the event that, as a result of any Change in Tax Law, such
Lender is no longer properly entitled to deliver forms, certificates or other
evidence at a subsequent date establishing the fact that such Lender is not
subject to deduction or withholding as described herein.

(d) FATCA. Notwithstanding anything to the contrary, neither the Company nor any
other Credit Party shall be required to pay any additional amount pursuant to
this Section 2.19 with respect to any United States federal withholding tax
imposed on any “withholdable payments” payable to a recipient as a result of the
failure of such recipient to satisfy the applicable requirements as set forth
under FATCA after December 31, 2012.

(e) Indemnification. The Company or other Credit Party shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of (i) any Indemnified Tax paid by the
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of the Company or any other
Credit Party hereunder or under the other Credit Documents (including any Tax
imposed or asserted on or attributable to amounts payable under this
Section 2.19) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto and (ii) any additional Tax (other than an
Indemnified Tax, an Excluded Tax

 

78



--------------------------------------------------------------------------------

or a Tax on the overall net income of the Administrative Agent or Lender) paid
by the Administrative Agent or such Lender with respect to any Loan or other
obligation under this Agreement or the other Credit Documents as a result of a
Change in Tax Law after the date hereof, in each case whether or not such Tax
was correctly or legally imposed or asserted by the relevant taxing or other
authority (provided that if the Company or any other Credit Party reasonably
believes that such Tax was not correctly or legally asserted, the Administrative
Agent or the applicable Lender, as the case may be, will use reasonable efforts
to cooperate with the Company or other Credit Party (at the Company’s expense)
to obtain a refund of such Tax, the benefit of which refund shall be returned to
the Company to the extent provided in Section 2.19(f)). A certificate as to the
amount of such payment or liability delivered to the Company or any other Credit
Party by a Lender or the Administrative Agent on its own behalf or on behalf of
a Lender shall be conclusive absent manifest error. For the purposes of
determining whether the Company or any other Credit Party shall be required to
make an indemnification payment under Section 2.19(e)(ii), all of the
limitations set forth in Section 2.18(a) shall be fully applicable and, for the
avoidance of doubt, the Company or such Credit Party shall only be required to
make an indemnification payment under Section 2.19(e)(ii) if all of the
procedural requirements set forth in Section 2.18(a) are satisfied.

(f) Treatment of Certain Refunds. If any Lender determines in good faith that it
has received a refund of any Taxes as to which (i) the Company or any other
Credit Party has paid additional amounts under Section 2.19 (including
additional amounts paid pursuant to this Section 2.19(f)), or (ii) such Lender
been indemnified pursuant to Section 2.19(e), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of the additional
amounts and the indemnity payments made under this Section 2.19 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) of such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid to such indemnified party
pursuant to the previous sentence (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such indemnified
party is required to repay such refund to such Governmental Authority. This
Section 2.19(f) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other person.

(g) Payment of Other Taxes by the Company. The Company shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

2.20. Obligation to Mitigate. If any Lender becomes an Affected Lender or
requests compensation under Section 2.18, or if the Company is required to pay
any additional amount to any Lender or to any Governmental Authority for the
account of any Lender pursuant to Section 2.19, then such Lender shall (at the
request of the Company) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign and delegate its
rights and obligations hereunder to another of its offices, branches or
Affiliates if, in

 

79



--------------------------------------------------------------------------------

the judgment of such Lender, such designation or assignment and delegation
(a) would cause such Lender to cease to be an Affected Lender or would eliminate
or reduce amounts payable pursuant to Section 2.18 or 2.19, as the case may be,
in the future and (b) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation.

2.21. [Reserved].

2.22. Replacement of Lenders. If (i) any Lender has become an Affected Lender,
(ii) any Lender requests compensation under Section 2.18, (iii) the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.19 or (iv) any
Lender has failed to consent to a proposed waiver, amendment or other
modification of any Credit Document, or to any departure of the Company or any
other Credit Party therefrom, that under Section 9.5(b) requires the consent of
all the Lenders (or all the affected Lenders or all the Lenders of the affected
Class) and with respect to which the Requisite Lenders (or, in circumstances
where Section 9.5(d) does not require the consent of the Requisite Lenders, a
Majority in Interest of the Lenders of the affected Class) shall have granted
their consent, then the Company may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.6, including the consent requirements set forth therein),
all its interests, rights and obligations under this Agreement and the other
Credit Documents (or, in the case of any such assignment and delegation
resulting from a failure to provide a consent, all its interests, rights and
obligations under this Agreement and the other Credit Documents as a Lender of a
particular Class) to an Eligible Assignee that shall assume such obligations
(which may be another Lender, if a Lender accepts such assignment and
delegation); provided that (A) the Company shall have paid to the Administrative
Agent the registration and processing fee referred to in Section 9.6(d),
(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (including any amounts under
Section 2.17(c) and the prepayment fee under Section 2.12(b) (with such
assignment being deemed to be a voluntary prepayment for purposes of determining
the applicability of such Section)) (if applicable, in each case only to the
extent such amounts relate to its interest as a Lender of a particular Class)
from the assignee (in the case of such principal and accrued interest and fees)
or the Company (in the case of all other amounts), (C) such assignment and
delegation does not conflict with applicable law, (D) in the case of any such
assignment and delegation resulting from a claim for compensation under
Section 2.18 or payments required to be made pursuant to Section 2.19, such
assignment will result in a reduction in such compensation or payments
thereafter, (E) in the case of any such assignment and delegation resulting from
the failure to provide a consent, the assignee shall have given such consent
and, as a result of such assignment and delegation and any contemporaneous
assignments and delegations and consents, the applicable waiver, amendment or
other modification, or consent to a departure, can be effected and (F) any such
assignment and delegation shall not be deemed to be a waiver of any rights that
the Company or any other Credit Party, the Administrative Agent or any other
Lender shall have against the replaced Lender. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver or consent by such Lender or otherwise, the circumstances entitling the

 

80



--------------------------------------------------------------------------------

Company to require such assignment and delegation have ceased to apply. Each
party hereto agrees that an assignment and delegation required pursuant to this
Section 2.22 may be effected pursuant to an Assignment Agreement executed by the
Company, the Administrative Agent and the assignee and that the Lender required
to make such assignment and delegation need not be a party thereto.

2.23. [Reserved].

2.24. [Reserved].

2.25. Extension Offers. (a) The Company may on one or more occasions, by written
notice to the Administrative Agent, make one or more offers (each, an “Extension
Offer”) to all the Lenders of one or more Classes (each Class subject to such an
Extension Offer, an “Extension Request Class”) to make one or more Extension
Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Company. Such notice shall
set forth (i) the terms and conditions of the requested Extension Permitted
Amendment and (ii) the date on which such Extension Permitted Amendment is
requested to become effective (which shall not be less than 10 Business Days nor
more than 30 Business Days after the date of such notice, unless otherwise
agreed to by the Administrative Agent). Extension Permitted Amendments shall
become effective only with respect to the Loans and Commitments of the Lenders
of the Extension Request Class that accept the applicable Extension Offer (such
Lenders, the “Extending Lenders”) and, in the case of any Extending Lender, only
with respect to such Lender’s Loans and Commitments of such Extension Request
Class as to which such Lender’s acceptance has been made.

(b) An Extension Permitted Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by the Company, each applicable Extending
Lender and the Administrative Agent; provided that no Extension Permitted
Amendment shall become effective unless the Company shall have delivered to the
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall reasonably be
requested by the Administrative Agent in connection therewith. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension Agreement. Each Extension Agreement may, without the consent
of any Lender other than the applicable Extending Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the opinion of the Administrative Agent, to give effect to
the provisions of this Section 2.25, including any amendments necessary to treat
the applicable Loans and/or Commitments of the Extending Lenders as a new
“Class” of loans and/or commitments hereunder.

SECTION 3. CONDITIONS PRECEDENT

3.1. Closing Date. The obligation of each Lender to make any Credit Extension
shall not become effective until the date on which each of the following
conditions shall be satisfied (or waived in accordance with Section 9.5):

(a) Credit Agreement. The Administrative Agent shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or

 

81



--------------------------------------------------------------------------------

(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile or electronic image scan transmissions) that such party has signed a
counterpart of this Agreement.

(b) Organizational Documents; Incumbency. The Administrative Agent shall have
received, in respect of the Company and each other Credit Party, (i) a
certificate of the Company or such other Credit Party executed by the secretary
or assistant secretary of the Company or such other Credit Party attaching (A) a
copy of each Organizational Document of the Company or such other Credit Party,
which shall, to the extent applicable, be certified as of the Closing Date or a
recent date prior thereto by the appropriate Governmental Authority,
(B) signature and incumbency certificates of the officers of the Company or such
other Credit Party, (C) resolutions of the board of directors or similar
governing body of the Company or such other Credit Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party, certified as of the Closing Date
by such secretary or assistant secretary as being in full force and effect
without modification or amendment, and (D) a good standing certificate from the
applicable Governmental Authority of the Company’s or such other Credit Party’s
jurisdiction of organization, dated the Closing Date or a recent date prior
thereto, and (ii) such other documents and certificates as the Administrative
Agent may reasonably request relating to the organization, existence and good
standing of the Company and each other Credit Party and the authorization of the
Financing Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent.

(c) Related Transactions.

(i) Substantially contemporaneously with the initial funding of the Loans on the
Closing Date, (A) the Company shall have issued Senior Second Lien Notes in
accordance with the terms of the Senior Second Lien Notes Documents in an
aggregate principal amount of not less than US$2,700,000,000, minus the amount
of cash on hand of the Company and its Subsidiaries used to repay a portion of
the VEBA Note, and (B) the Company shall have borrowed incremental term loans,
which, except as otherwise provided in the Incremental Assumption Agreement,
shall be on the same terms and of the same class as the existing “Tranche B Term
Loans” under and as defined in the Existing Credit Agreement, in accordance with
the terms of the Existing Credit Agreement Documents in an aggregate principal
amount of not less than US$250,000,000, minus the sum of (x) the amount of cash
on hand of the Company and its Subsidiaries used to repay a portion of the VEBA
Note (to the extent not applied pursuant to clause (A) above) and (y) the
aggregate principal amount of the Senior Second Lien Notes issued by the Company
on the Closing Date in excess of $2,700,000,000. To the extent the Company
elects to repay a portion of the VEBA Note with cash on hand of the Company and
its Subsidiaries, the amount of such cash so applied shall not exceed
US$1,000,000,000.

(ii) The Administrative Agent shall have received true and complete copies of
each material Related Agreement. Any document required to be delivered under
this clause (ii) shall be deemed to have been delivered to the Administrative
Agent if such document shall be accessible to the Administrative Agent on the
Platform or shall be

 

82



--------------------------------------------------------------------------------

available on the website of the Company, or if one or more filings containing
such document is available on the website of the SEC at http://www.sec.gov
(provided that the Company has notified the Administrative Agent that such
document is available on such website and, if requested by the Administrative
Agent, shall have provided hard copies to the Administrative Agent).

(d) Prepayment of VEBA Note. Prior to or substantially contemporaneously with
the initial funding of Loans on the Closing Date, the Company and the
Subsidiaries shall have repaid in full all principal, premium, if any, interest,
fees and other amounts due or outstanding under the VEBA Note or the VEBA
Indenture, and the Administrative Agent shall have received evidence
satisfactory to it that the VEBA Note shall have been repaid in full.

(e) Governmental Authorizations and Consents. The Company and each other Credit
Party shall have obtained all material Governmental Authorizations and all
consents of other Persons that, in each case, are necessary or advisable in
connection with the Financing Transactions, and each of the foregoing shall be
in full force and effect. All applicable waiting periods shall have expired
without any action being taken or threatened by any Governmental Authority that
could restrain, prevent or otherwise impose adverse conditions on the
consummation of the Financing Transactions, no action, request for stay,
petition for review, rehearing or reconsideration or appeal with respect to any
of the foregoing shall be pending, and the time for any Governmental Authority
to take any action to set aside or otherwise revoke its authorization of or
consent to the consummation of the Financing Transactions shall have expired.

(f) Collateral and Guarantee Requirement. The Collateral and Guarantee
Requirement shall have been satisfied, subject to the last paragraph of this
Section 3.1. The Collateral Agent shall have received a completed Collateral
Questionnaire in form and substance reasonably satisfactory to the Collateral
Agent, dated the Closing Date and executed by a Responsible Officer of the
Company, together with all attachments contemplated thereby, including the
results of a search of the UCC (or equivalent) filings made with respect to the
Credit Parties in the jurisdictions contemplated by the Collateral Questionnaire
and copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Collateral Agent and the
Arrangers that the Liens indicated by such financing statements (or similar
documents) are Permitted Liens or have been, or substantially contemporaneously
with the initial funding of Loans on the Closing Date will be, released (or
arrangements reasonably satisfactory to the Collateral Agent and the Arrangers
shall have been made for the release of such Liens).

(g) Financial Statements. The Administrative Agent shall have received from the
Company the Historical Financial Statements, which shall be accompanied by, in
the case of unaudited consolidated financial statements, a Financial Officer
Certification of the Company thereon. Information required to be delivered under
this paragraph (g) shall be deemed to have been delivered to the Administrative
Agent if such information shall be accessible to the Administrative Agent on the
Platform or shall be available on the website of the Company, or if one or more
filings containing such information is available on the website of the SEC at
http://www.sec.gov (provided that the Company has notified the

 

83



--------------------------------------------------------------------------------

Administrative Agent that such information is available on such website and, if
requested by the Administrative Agent, shall have provided hard copies to the
Administrative Agent).

(h) Evidence of Insurance. The Collateral Agent shall have received a
certificate from the Company’s insurance broker or other evidence reasonably
satisfactory to it that the insurance required to be maintained pursuant to
Section 5.5 is in full force and effect, and that the Collateral Agent, for the
benefit of Secured Parties, is named as additional insured and lender loss payee
thereunder to the extent required under Section 5.5.

(i) Opinions of Counsel. The Administrative Agent shall have received a
favorable written legal opinion (addressed to the Administrative Agent, the
Collateral Agent and the Lenders and dated the Closing Date) of each of
(i) Sullivan & Cromwell LLP, counsel for the Company and the other Credit
Parties, and (ii) from such local counsel as may be reasonably requested by the
Administrative Agent and, in the case of each of clauses (i) and (ii), covering
matters customarily covered by such legal opinions (and the Company and each
other Credit Party hereby instructs such counsel to deliver such opinion to the
Administrative Agent).

(j) Fees. The Company shall have paid to the Arrangers, the Bookrunners, the
Agents and the Lenders all fees and other amounts due and payable on or prior to
the Closing Date pursuant to the Credit Documents and any fee letter by or among
the Company or any other Credit Party and the Administrative Agent, any other
Agent, any Arranger, any Bookrunner or any Affiliate thereof in connection with
the credit facilities provided herein.

(k) Closing Date Certificate. The Administrative Agent shall have received the
Closing Date Certificate, dated the Closing Date and signed by the chief
financial officer of the Company, together with all attachments thereto.

(l) No Litigation. There shall not exist any Adverse Proceeding that, in the
reasonable opinion of the Administrative Agent and the Arrangers, individually
or in the aggregate, materially impairs the Transactions, or would reasonably be
expected to have a Material Adverse Effect.

(m) Letter of Direction. The Administrative Agent shall have received a duly
executed letter of direction from the Company addressed to the Administrative
Agent, on behalf of itself and the Lenders, directing the disbursement on the
Closing Date of the proceeds of the Loans to be made on such date.

(n) PATRIOT Act. At least three days prior to the Closing Date, the Lenders and
the Agents shall have received all documentation and other information required
by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the PATRIOT Act, and that
has been requested in writing by the Administrative Agent on behalf of any
Lender at least five Business Days prior to the Closing Date.

(o) Disclosure Letter. The Administrative Agent shall have received an executed
copy of the Disclosure Letter.

 

84



--------------------------------------------------------------------------------

(p) Designation as Permitted Additional First Lien Debt. The Administrative
Agent shall have received evidence reasonably satisfactory to it that all
Indebtedness of the Credit Parties outstanding under Credit Documents on the
Closing Date shall have been designated as “Permitted Additional First Lien
Debt” under and in accordance with the provisions of the Existing Credit
Agreement.

Notwithstanding the foregoing, except as otherwise agreed by the Administrative
Agent and the Company, if the Company shall have used commercially reasonable
efforts to procure and deliver, but shall nevertheless be unable to deliver, any
Mortgage, Foreign Pledge Agreement or Control Agreement that is required to be
delivered in order to satisfy the requirements of the Collateral and Guarantee
Requirement, such delivery shall not be a condition precedent to the obligations
of the Lenders hereunder on the Closing Date, but shall be required to be
accomplished as and to the extent provided in Sections 5.7(j) and 5.7(k).

3.2. Each Credit Extension. The obligation of each Lender to make any Credit
Extension on any Credit Date, including the Closing Date, is subject to the
satisfaction (or waiver in accordance with Section 9.5) of the following
conditions precedent:

(a) the Administrative Agent shall have received a fully completed and executed
Funding Notice;

(b) the representations and warranties of the Company and each other Credit
Party set forth in the Credit Documents (other than, if and for so long as the
Investment Grade Ratings Condition shall be satisfied, the representation and
warranty set forth in Section 4.1(b)) shall be true and correct (i) in the case
of the representations and warranties qualified or modified as to materiality in
the text thereof, in all respects and (ii) otherwise, in all material respects,
in the case of each of clauses (i) and (ii) on and as of the date of such Credit
Extension, except in the case of any such representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty shall be so true and correct on and as of such earlier date;

(c) at the time of and immediately after giving effect to such Credit Extension,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom; and

(d) the Administrative Agent shall have received a Borrowing Base Certificate,
demonstrating that the Borrowing Base Coverage Ratio as of the date of such
Credit Extension (calculated on a pro forma basis after giving effect to each
incurrence and prepayment of Covered Indebtedness on such date) is not less than
1.10:1.00.

On the date of any Credit Extension, the Company shall be deemed to have
represented and warranted that the conditions specified in this Section 3.2 have
been satisfied.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce the Agents, the Lenders to enter into this Agreement and to
make each Credit Extension to be made thereby, the Company represents and
warrants to each Agent and each Lender as follows:

 

85



--------------------------------------------------------------------------------

4.1. No Change. Except as disclosed in a filing made by the Company and
available on the website of the SEC at http://www.sec.gov prior to the Closing
Date, (a) on the Closing Date, there has been no development or event that has
had or would reasonably be expected to have a Material Adverse Effect since
December 31, 2012, and (b) on any date after the Closing Date on which the
representations set forth in this Section 4.1 are made or deemed made pursuant
to the Credit Documents, there has been no development or event that has had, or
would reasonably be expected to have, a Material Adverse Effect since the
Closing Date, provided that for purposes of this clause (b) (i) any failure by
the Company to meet any internal or public projections or forecasts or estimates
of revenues or earnings for any period, (ii) any change or prospective change in
any credit rating assigned to the Company or any of its Indebtedness by any
rating agency or (iii) any change or prospective change in generally accepted
accounting principles, or the application thereof, shall not, of itself, be
taken into account in determining whether the representation and warranty in
this clause (b) is true and correct (provided that any event or occurrence
underlying any of the matters described in clauses (i) through (iii) shall be
taken into account).

4.2. Existence. Each Group Member (a) is duly organized, validly existing and
(to the extent applicable in such jurisdiction) in good standing under the laws
of the jurisdiction of its organization, (b) has the power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign corporation or other organization and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (d) is in compliance with all Requirements of Law except in the case of each
of clauses (a) (other than with respect to any Credit Party), (b), (c) and
(d) to the extent that the failure to satisfy any such conditions would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

4.3. Power; Authorization; Enforceable Obligations. The Company and each other
Credit Party has the power and authority, and the legal right, to execute,
deliver and perform the Credit Documents to which it is a party and, in the case
of the Company, to obtain extensions of credit hereunder. The Company and each
other Credit Party has taken all necessary organizational action to authorize
the execution, delivery and performance of the Credit Documents to which it is a
party and, in the case of the Company, to authorize the extensions of credit on
the terms and conditions of this Agreement. No material consent or authorization
of, filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the extensions of
credit hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Credit Documents, except
(i) consents, authorizations, filings and notices described in Schedule 4.3,
which consents, authorizations, filings and notices have been obtained or made
and are in full force and effect and (ii) the filings referred to in
Section 4.14. Each Credit Document has been duly executed and delivered on
behalf of the Company and each other Credit Party that is a party thereto. This
Agreement constitutes, and each other Credit Document upon execution will
constitute, a legal, valid and binding obligation of the Company and each other
Credit Party that is a party thereto, enforceable against the Company and each
other Credit Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’

 

86



--------------------------------------------------------------------------------

rights generally and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law).

4.4. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Credit Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or any Contractual Obligation of
the Company or any other Credit Party that the Company would be required to file
as a “Material Contract” under Item 601(10) of Regulation S-K of the Exchange
Act, and will not result in, or require, the creation or imposition of any Lien
on any of their respective properties or revenues pursuant to any Requirement of
Law or any such Material Contract (other than the Liens created by the
Collateral Documents).

4.5. Litigation. Except as set forth on Schedule 4.5, no litigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Company, threatened by or against any Group Member or
against any of their respective properties or revenues (a) with respect to any
of the Credit Documents (but only with respect to material Collateral, in the
case of any Collateral Document) or any of the transactions contemplated hereby
or thereby, or (b) that would reasonably be expected to have a Material Adverse
Effect.

4.6. No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations except where such default would not reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.

4.7. Ownership of Property. Each of the Company and each Subsidiary Guarantor,
as applicable, has title in fee simple or leasehold, as applicable, to the
Mortgaged Property owned by it and has good title to or is lessee of all of its
other property material to the operation of its business and none of such
property is subject to any Lien except Permitted Liens; provided, that the
foregoing representation shall not be deemed to have been incorrect with respect
to defects in title to any such material real property if such defects would not
be reasonably expected to detract from the current use, operation or value as
collateral of the affected real property in any material respect.

4.8. Intellectual Property. Each of the Company and each Subsidiary Guarantor
owns, or has the right to use, all Intellectual Property that is material to the
conduct of its business as currently conducted. Except as would not reasonably
be expected to have a Material Adverse Effect, no claim has been asserted and is
pending against any Group Member, challenging or questioning the use, validity
or enforceability of any Intellectual Property, nor does the Company know of any
valid basis for any such claim. To the knowledge of the Company, each Group
Member’s use of its Intellectual Property does not infringe on the rights of any
Person, nor has the Company or any Group Member received any notice that the
Company’s or any Group Member’s use of its Intellectual Property infringes on
the rights of any Person, except for such instances which would not reasonably
be expected to have a Material Adverse Effect. Schedule 1.1G, as the same may be
updated from time to time in accordance with Section 5.7(g), lists all
trademarks Registered in the United States by the Company or any of its
Subsidiaries that are, in the good faith determination of the Company, material
to the business of the Company and the Subsidiaries taken as a whole.

 

87



--------------------------------------------------------------------------------

4.9. Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “purchasing” or “carrying” any
“Margin Stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the regulations of the Board of Governors.

4.10. Labor Matters. None of the Group Members is engaged in any unfair labor
practice that (individually or in the aggregate) would reasonably be expected to
have a Material Adverse Effect. There is (a) no unfair labor practice complaint
pending against any Group Member, or to the knowledge of the Company, threatened
against any of them before the National Labor Relations Board and no grievance
or arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against any Group Member, or to the knowledge of
the Company, threatened against any of them, (b) no strike or work stoppage in
existence, or to the knowledge of the Company, threatened involving any Group
Member, and (c) to the knowledge of the Company, no union representation
question existing with respect to the employees of any Group Member and, to the
knowledge of the Company, no union organization activity that is taking place,
except, in each case of the foregoing clauses (a), (b) or (c), as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

4.11. ERISA. (a) Except as, in the aggregate, would not reasonably be expected
to have a Material Adverse Effect, none of the following has occurred: (i)(A) a
Reportable Event with respect to any Plan; (B) an “accumulated funding
deficiency” with respect to any Plan (within the meaning of section 412 of the
Code or section 302 of ERISA), and any failure by any Plan to satisfy the
minimum funding standards (within the meaning of section 412 of the Code or
section 302 of ERISA), whether or not waived; (C) the filing pursuant to
section 412 of the Code or section 303 of ERISA of an application for a waiver
of the minimum funding standard with respect to any Plan; (D) the failure to
make by its due date a required installment under section 412(m) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (E) the incurrence by the Company or any Commonly Controlled
Entity of any liability under Title IV of ERISA with respect to the termination
of any Plan, including but not limited to the imposition of any Lien in favor of
the PBGC or any Plan; (F) a determination that any Plan is, or is reasonably
expected to be, in “at risk” status (within the meaning of Title IV of ERISA);
(G) the receipt by the Company or any Commonly Controlled Entity from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or to appoint a trustee to administer any Plan under section 4042 of ERISA;
(H) the incurrence by the Company or any Commonly Controlled Entity of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (I) the receipt by the Company or any Commonly Controlled
Entity of any notice, or the receipt by any Multiemployer Plan from the Company
or any Commonly Controlled Entity of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
reasonably expected to be, in Insolvency or in Reorganization or is or is
reasonably expected to be in endangered or critical status, within the meaning
of section 432 of the Code or section 305 or Title IV of ERISA, or has been or
is reasonably expected to be terminated within the meaning of Title IV of ERISA;
(ii) each of the Company and any Commonly Controlled Entity is in compliance
with the applicable provisions of ERISA and the Code and the regulations and
published interpretations with respect to any Plan; (iii) the

 

88



--------------------------------------------------------------------------------

present value of all accrued benefits under each Plan of the Company and any
Commonly Controlled Entity (based on those assumptions used to fund such Plans)
did not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits and the present value of all accrued
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Accounting Standards Codification Topic 715, Compensation –
Retirement Benefits (“ASC 715”)) does not exceed the value of the assets of all
such underfunded Plans; (iv) a non-exempt “prohibited transaction” (within the
meaning of section 406 of ERISA or section 4975 of the Code) involving any Plan;
and (v) all amounts required by applicable law with respect to, or by the terms
of, any retiree welfare benefit arrangement have been accrued in accordance with
ASC 715.

(b) Except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (i) all employer and employee contributions required by
applicable law or by the terms of any Foreign Benefit Arrangement or Foreign
Plan have been made, or, if applicable, accrued in accordance with normal
accounting practices; (ii) the accrued benefit obligations of each Foreign Plan
(based on those assumptions used to fund such Foreign Plan) with respect to all
current and former participants do not exceed the assets of such Foreign Plan;
(iii) each Foreign Plan that is required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities;
and (iv) each such Foreign Benefit Arrangement and Foreign Plan is in compliance
(A) with all material applicable provisions of law and all material applicable
regulations and published interpretations thereunder with respect to such
Foreign Plan or Foreign Benefit Arrangement and (B) with the terms of such plan
or arrangement.

4.12. Investment Company Act. Neither the Company nor any other Credit Party is
an “investment company,” or is a company “controlled” by a Person that is
required to register as an “investment company,” within the meaning of the
Investment Company Act of 1940.

4.13. Subsidiaries; Pledged Equity; Joint Ventures. Except as disclosed to the
Lenders by the Company in writing from time to time after the Closing Date,
(a) Schedule 4.13(a) sets forth the name and jurisdiction of incorporation or
formation of each Additional Guarantor and each Subsidiary whose Equity
Interests are owned by a Credit Party (provided that, in the case of 956
Subsidiaries whose Equity Interests are owned by a Credit Party, only the first
tier 956 Subsidiary shall be shown) and, as to each such Subsidiary, the
percentage of each class of Equity Interests owned by any Credit Party and the
percentage thereof pledged pursuant to the Collateral Documents; (b) the
Subsidiary Guarantors listed on Schedule 4.13(a) include all Subsidiaries of the
Company that are not Excluded Subsidiaries or Transparent Subsidiaries;
(c) there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Equity Interests of the Company or any Subsidiary or any first tier 956
Subsidiary, in each case, whose Equity Interests are owned by a Credit Party,
except (i) as created by the Credit Documents and (ii) with respect to any JV
Subsidiary or MID; and (d) Schedule 4.13(d) sets forth the name and jurisdiction
of incorporation or formation of (i) each joint venture to which the Company or
a Subsidiary is a

 

89



--------------------------------------------------------------------------------

party and in which the Net Book Value of the investment of the Company or any of
its Subsidiaries is greater than US$50,000,000 and (ii) each JV Subsidiary.

4.14. Collateral Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Collateral Agent a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. In the case of the Pledged Equity Interests described in the Guarantee
and Collateral Agreement, when any stock certificates representing such Pledged
Equity Interests are delivered to the Collateral Agent, and in the case of the
other Collateral described in the Guarantee and Collateral Agreement, when
financing statements in appropriate form are filed in the offices specified on
Schedule 4.14(a) (which financing statements have been duly completed and
delivered to the Collateral Agent) and such other filings as are referred to in
Section 4.2(b) to the Guarantee and Collateral Agreement have been completed,
the Guarantee and Collateral Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest, if any, that the
Credit Parties now have or may hereafter acquire in and to such Collateral and
the proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except Liens permitted by Section 6.3,
other than Liens created under the Senior Second Lien Notes Documents, any
Additional Senior Second Lien Notes Documents or any Chrysler Canada Notes
Documents); provided, however, that in the case of Intellectual Property, no
representation or warranty is made with respect to the perfection of any
security interest in Intellectual Property arising under the laws of any country
other than the United States.

(b) Each of the Mortgages is effective to create in favor of the Collateral
Agent a legal, valid and enforceable Lien on the Mortgaged Properties described
therein and proceeds thereof; and when the Mortgages are filed in the offices
specified on Schedule 4.14(b)(i) (in the case of the Mortgages to be executed
and delivered within 180 days of the Closing Date pursuant to Section 5.7(j)) or
in the recording office designated by the Company (in the case of any Mortgage
to be executed and delivered pursuant to Section 5.7(h)), each Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Credit Parties in the Mortgaged Properties described therein
and the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case prior and superior in right to any other Person
(other than Persons holding Liens or other encumbrances or rights permitted by
the relevant Mortgage or other Permitted Liens). To the knowledge of the
Company, Schedule 4.14(b)(ii) includes, as of the Closing Date, each real
property owned in fee by the Credit Parties having a net book value (together
with improvements thereon) of at least US$5,000,000.

4.15. Environmental Matters. Except as, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect:

(a) to the knowledge of the Company the facilities and properties owned, leased
or operated by any Group Member (as used in this Section 4.15, the “Properties”)
do not contain any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or would reasonably be expected to give rise to liability under, any
Environmental Law;

 

90



--------------------------------------------------------------------------------

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Company have knowledge that any such notice will be received or is
being threatened;

(c) no Materials of Environmental Concern have been generated, treated, stored
or disposed of at, on or under any of the Properties in violation of, or in a
manner that would reasonably be expected to give rise to liability under, any
applicable Environmental Law, nor, to the knowledge of the Company, have
Materials of Environmental Concern been transported or disposed of from the
Properties in violation of, or in a manner or to a location that would
reasonably be expected to give rise to liability under, any Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Company, threatened in writing, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other written orders, or
other written administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that would
reasonably be expected to give rise to liability under Environmental Laws;

(f) to the knowledge of the Company, no Group Member has assumed any liability
of any other Person under Environmental Laws which is expected to result in
claims against or liabilities of the Company.

4.16. Accuracy of Information, etc. (a) No statement or information contained or
incorporated by reference in the Lender Presentation, no document, certificate
or written statement and no statement formally presented by representatives of
the Company in due diligence or other lender meetings (other than, in each case,
any projections, pro forma information, forward-looking statements and
information of a general economic or industry nature), taken as a whole,
furnished by or on behalf of the Company or any other Credit Party to the
Administrative Agent or the Lenders for use in connection with the transactions
contemplated by this Agreement or the other Credit Documents, contained as of
the date such statement or information contained in the Lender Presentation or
such other document, certificate or statement was so furnished (or, in the case
of information incorporated by reference in the Lender Presentation that was
filed with the SEC, as of the date of such filing) any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained therein, in light of the circumstances in which they were
made, not misleading. Any projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Company to be

 

91



--------------------------------------------------------------------------------

reasonable at the time made, it being recognized by the Administrative Agent and
the Lenders that such financial information as it relates to future events is
not to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount. There is no fact known to the Company or any
other Credit Party that would reasonably be expected to have a Material Adverse
Effect that has not been disclosed herein, in the other Credit Documents or in
the Lender Presentation or any other documents, certificates and written
statements furnished to the Administrative Agent and the Lenders for use in
connection with the transactions contemplated hereby and by the other Credit
Documents.

(b) The Historical Financial Statements were prepared in conformity with GAAP
and fairly present, in all material respects, the financial position, on a
consolidated basis, of the Company and its consolidated Subsidiaries as of the
respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the Company and its consolidated Subsidiaries for each of
the periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year-end adjustments. As
of the Closing Date, neither the Company nor any Subsidiary has any contingent
liability or liability for Taxes, long-term lease or unusual forward or
long-term commitment that is not reflected in the Historical Financial
Statements or the notes thereto and that, in any such case, is material in
relation to the Historical Financial Statements of the Company and the
Subsidiaries, taken as a whole.

4.17. Taxes. Each Group Member has timely filed or caused to be filed all
federal, state and other material Tax returns that are required to be filed (and
all such Tax returns are true and correct in all material respects), and has
timely paid all material Taxes levied or imposed on it or its property (whether
or not shown to be due and payable on said returns) or on any assessments made
against it or any of its property and all material other Taxes imposed on it or
any of its property by any Governmental Authority (other than any Taxes the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no Tax Lien
(except for any Tax Lien that arises in the ordinary course for Taxes not yet
due and payable) has been filed; each Group Member has satisfied all of its
material Tax withholding obligations; and, except as disclosed in Schedule 4.17,
there are no current, pending or threatened audits, examinations or claims with
respect to any Tax of any Group Member and no Group Member has ever
“participated” in a “listed transaction” within the meaning of Treasury
Regulation section 1.6011-4.

4.18. Certain Documents. The Company has delivered to the Administrative Agent a
complete and correct copy of the material Related Agreements and the Specified
Documents, including any material amendments, supplements or modifications with
respect to any of the foregoing. Documents required to be delivered hereunder
shall be deemed to have been delivered to the Administrative Agent if such
information shall be accessible to the Administrative Agent on the Platform or
shall be available on the website of the Company, or if one or more filings
containing such information is available on the website of the SEC at
http://www.sec.gov (provided that the Company has notified the Administrative
Agent that such information is available on such website and, if requested by
the Administrative Agent, shall have provided hard copies to the Administrative
Agent).

 

92



--------------------------------------------------------------------------------

4.19. Use of Proceeds. The proceeds of the Tranche B Term Loans will be used,
together with (i) the proceeds of incremental term loans borrowed under the
Existing Credit Agreement and additional Senior Second Lien Notes issued under
the Senior Second Lien Notes Indenture on the Closing Date and (ii) at the
Company’s option, cash on hand in an amount not to exceed US$1,000,000,000, to
repay in full all outstanding indebtedness under the VEBA Note and to pay fees,
commissions and expenses in connection with the transactions contemplated
hereby. Any remaining proceeds of the Tranche B Term Loans made on the Closing
Date will be used to provide for the ongoing working capital requirements of the
Company and its Subsidiaries and for other general corporate purposes, including
the repayment of certain other Indebtedness.

4.20. Anti-Terrorism Laws; Anti-Corruption Laws. (a) The Company and its
Subsidiaries and, to the knowledge of the Company, each of their respective
directors, officers, employees and agents, have conducted their business in
compliance in all material respects with all applicable Anti-Corruption Laws and
Anti-Terrorism Laws and, in the case of the Company and its Subsidiaries, have
instituted and maintained policies and procedures reasonably designed to promote
and achieve compliance in all material respects with such laws in accordance
with such laws.

(b) None of the Company or any of its Subsidiaries or, to the knowledge of the
Company, any of their respective directors, officers, agents or representatives
acting or benefiting in any capacity in connection with the Credit Documents,
the making of the Loans hereunder or the other transactions contemplated
hereunder (i) is a Designated Person, (ii) is a Person that is majority owned or
controlled by a Designated Person, (iii) is located, organized or resident in a
Sanctioned Country or (iv) has in any material respect directly or indirectly
engaged in, or is now in any material respect directly or indirectly engaged in,
any dealings or transactions with any Designated Person, in any Sanctioned
Country or otherwise in violation of any applicable Sanctions.

4.21. Solvency. On the Closing Date, the Company and its Subsidiaries, on a
consolidated basis, are Solvent (after giving effect to the Financing
Transactions).

SECTION 5. AFFIRMATIVE COVENANTS

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Company covenants and agrees with the Agents and the Lenders that:

5.1. Financial Statements; Borrowing Base Certificates. The Company shall
deliver to the Administrative Agent, for delivery to the Lenders, and to the
Arrangers:

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of the Company, a copy of the audited consolidated balance sheet of
the Company and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of operations, members’ equity (deficit)
and cash flows for such year and setting forth in each case in comparative form
the figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification

 

93



--------------------------------------------------------------------------------

arising out of the scope of the audit, by Deloitte & Touche LLP, Ernst & Young
LLP or other independent certified public accountants of nationally recognized
standing;

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each Fiscal Year of the Company,
commencing with the Fiscal Quarter ending March 31, 2014, (i) the unaudited
condensed consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such quarter and setting forth in comparative form
the figures as of the end of the prior Fiscal Year, (ii) the related unaudited
condensed consolidated statements of operations for such quarter and the portion
of the Fiscal Year through the end of such quarter and setting forth in each
case in comparative form the figures for the previous year and (iii) the related
unaudited condensed consolidated statements of members’ equity (deficit) and
cash flows for the portion of the Fiscal Year through the end of such quarter
and setting forth in each case in comparative form the figures for the previous
year, in each of clauses (i), (ii) and (iii), certified by a Responsible Officer
as being fairly stated in all material respects (subject to the absence of
normal year-end adjustments and footnotes); and

(c) (i) not later than ten Business Days after the delivery of any financial
statements pursuant to Section 5.1(a) or (b) (commencing with the delivery of
financial statements of the Company for the first Fiscal Quarter ended after the
Closing Date), a Borrowing Base Certificate duly executed by a Responsible
Officer setting forth a calculation of the Borrowing Base as of the end of the
most recent Fiscal Quarter covered by such financial statements, and (ii) within
ten days following the date of consummation of any Disposition described in
Section 6.6(d), a Borrowing Base Certificate duly executed by a Responsible
Officer setting forth a calculation of the Borrowing Base based on the
information contained in the Borrowing Base Certificate most recently delivered
by the Company prior to such date pursuant to this Section 5.1(c) and adjusted
on a pro forma basis to give effect to such Disposition and the application of
proceeds therefrom.

All financial statements delivered pursuant to this Section 5.1 shall be
complete and correct in all material respects and shall be prepared in
accordance with GAAP applied (subject, in the case of clause (b) of this
Section 5.1, to the absence of normal year-end adjustments and the absence of
footnotes, and except as otherwise approved by such accountants or officer, as
the case may be, and disclosed in reasonable detail therein or otherwise
excepted herein) consistently throughout the periods reflected therein and with
prior periods.

Information required to be delivered pursuant to Section 5.1(a), 5.1(b) or
5.1(c) shall be deemed to have been timely delivered hereunder if such
information, or one or more annual or quarterly reports containing such
information, shall be accessible to the Administrative Agent, the Arrangers and
the Lenders on the Platform or shall be filed with the SEC and available on the
website of the SEC at http://www.sec.gov or on the website of the Company
(provided, in each case, that the Company has notified the Administrative Agent
that such information is available on such website and, if requested by the
Administrative Agent, shall have provided hard copies to the Administrative
Agent). Information required to be delivered pursuant to this Section 5.1 may
also be delivered by electronic communications pursuant to procedures approved
by the Administrative Agent. Each Lender shall be solely responsible for timely
accessing posted documents and maintaining its copies of such documents.

 

94



--------------------------------------------------------------------------------

If the date established for delivery of any financial statements described in
clause (a) or (b) of this Section 5.1 is not a Business Day, then such
statements may be delivered on the next succeeding Business Day.

5.2. Compliance and Other Information. The Company shall deliver to the
Administrative Agent, for delivery to the Lenders, and to the Arrangers:

(a) concurrently with the delivery of any financial statements pursuant to
Section 5.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate, (ii) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the Fiscal Quarter or Fiscal Year of the Company, as the
case may be and setting forth reasonably detailed calculations of the Leverage
Ratio as of the last day of such Fiscal Quarter or Fiscal Year of the Company,
and (iii) to the extent not previously disclosed to the Lenders (x) a
description of any change in the jurisdiction of organization of the Company or
any other Credit Party, (y) a description of any Person that has become a Group
Member and (z) any UCC financing statements or other filings specified in such
Compliance Certificate as being required to be delivered therewith;

(b) as soon as practicable following the execution thereof, copies of any
material amendment, supplement, waiver or other modification with respect to the
Related Agreements or the Specified Documents;

(c) promptly following any written request therefor by the Administrative Agent,
or by any Lender acting through the Administrative Agent, copies of (i) any
documents described in section 101(k) of ERISA that the Company or any Commonly
Controlled Entity may request with respect to any Multiemployer Plan and
(ii) any notices described in section 101(1) of ERISA that the Company or any
Commonly Controlled Entity may request with respect to any Plan or Multiemployer
Plan; provided, that if the Company or any Commonly Controlled Entity has not
requested such documents or notices from the administrator or sponsor of the
applicable Plan or Multiemployer Plan, the Company or the applicable Commonly
Controlled Entity shall promptly make a request for such documents or notices
from such administrator or sponsor and shall provide copies of such documents
and notices to the Lenders promptly after receipt thereof;

(d) by June 30 of each year, commencing June 30, 2014 (and promptly upon
consummation of any Material Acquisition), updated Schedules 1.1E and 4.13(d) to
this Agreement and the updated Collateral Questionnaire and other information
required by Section 4.3(b) of the Guarantee and Collateral Agreement, which
shall be true, accurate and complete in all material respects as of the last
Business Day of such fiscal period (or the date of consummation of such Material
Acquisition);

(e) (i) as soon as available after June 30 and December 31 of each year, the
Company shall deliver the Foreign Pledgee Financial Statements for each Foreign
Pledgee; provided that, if any such Foreign Pledgee Financial Statements for any
Foreign Pledgee are

 

95



--------------------------------------------------------------------------------

not delivered within 75 days after June 30 or 120 days after December 31 of any
year, the Eligible Value of the Eligible Foreign Pledged Equity (as defined in
Schedule 1.1A hereto) of such Person shall be deducted from the Borrowing Base
until such Foreign Pledgee Financial Statements have been delivered to the
Administrative Agent and (ii) promptly after available to the Company, the
Company shall deliver to the Administrative Agent, to the extent otherwise
prepared for its use in its business, local audited financial statements for any
Foreign Pledgee the Eligible Foreign Pledged Equity of which has an Eligible
Value in the aggregate in excess of US$50,000,000; provided that the failure to
deliver such Foreign Pledgee Financial Statements or local audited financial
statements shall not in itself constitute a Default or an Event of Default
hereunder; and

(f) promptly, such additional financial and other information as any Agent or
Lender may from time to time reasonably request.

5.3. Maintenance of Existence; Payment of Obligations; Compliance with Law and
Specified Documents. (a) The Company will, and will cause the Group Members
taken as a whole to, (i) continue to engage in the businesses engaged in by the
Company and the Group Members on the date hereof, or any business that is
similar, reasonably related, incidental or ancillary thereto, (ii) preserve,
renew and keep in full force and effect its corporate existence and (iii) take
all reasonable actions to maintain all rights necessary for the normal conduct
of its business, except, in the case of clause (ii) (with respect to any Group
Member other than the Company) or clause (iii), to the extent that failure to do
so would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) The Company will, and will cause each Group Member to, pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its material obligations of whatever nature, except where
(i) the amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Company or its Subsidiaries, as
the case may be, and (ii) the failure to do so would not constitute an Event of
Default under Section 7.1(f) or (g).

(c) The Company will, and will cause each Group Member to, comply with all
Requirements of Law and with the provisions of the Specified Documents, except
to the extent that failure to comply therewith would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(d) The Company will ensure that none of the Company or any of its Subsidiaries
will, directly or indirectly, use the proceeds of any Loans (i) for any purpose
that would breach applicable Anti-Corruption Laws, (ii) to fund, finance or
facilitate any activities, business or transaction of or with any Designated
Person or in any Sanctioned Country, or otherwise in violation of applicable
Sanctions, as such applicable Sanctions Lists or Sanctions are in effect from
time to time or (iii) in any other manner that would result in the violation of
any applicable Sanctions by any Agent or any Lender. The Company will ensure
that none of the Company or any of its Subsidiaries will use funds or assets
obtained directly or indirectly from transactions with or otherwise relating to
(i) any Designated Person or (ii) any Sanctioned Country, in each case to pay or
repay any amount

 

96



--------------------------------------------------------------------------------

owing under any of the Credit Documents if such payment could reasonably be
expected to result in the violation of any applicable Sanctions by any Agent or
any Lender.

(e) The Company will, and will cause each of its Subsidiaries to, (i) conduct
its business in compliance in all material respects with applicable
Anti-Corruption Laws and Anti-Terrorism Laws, and (ii) maintain policies and
procedures that are reasonably designed to promote and achieve compliance in all
material respects with applicable Anti-Corruption Laws and Anti-Terrorism Laws
and (iii) have appropriate controls and safeguards in place designed to prevent
any proceeds of any Loans from being used contrary to the representations and
warranties set forth herein. The Company will, and will cause each of its
Subsidiaries to, comply in all material respects with all applicable foreign and
domestic laws, rules and regulations (including, as applicable, the PATRIOT Act,
foreign exchange control regulations, Sanctions, Anti-Terrorism Laws, and other
trade-related regulations) now or hereafter applicable to the Credit Documents,
the transactions contemplated hereby or any Credit Party’s execution, delivery
and performance of any Credit Document.

5.4. Payments of Taxes. The Company will and will cause each Group Member to
timely file or cause to be filed all federal, state and other material Tax
returns that are required to be filed, and cause all such Tax returns to be true
and correct, and timely pay and discharge or cause to be paid and discharged
promptly all material Taxes imposed upon the Company or any of the other Group
Members or upon any of their respective incomes or receipts or upon any of their
respective properties; provided that it shall not constitute a violation of the
provisions of this Section 5.4 if the Company or any of the other Group Members
shall fail to pay any such Tax which is being contested in good faith, by proper
proceedings diligently pursued, and as to which adequate reserves have been
provided.

5.5. Maintenance of Property; Insurance. (a) The Company will, and will cause
each other Group Member to, keep all material property and systems useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted.

(b) The Company will, and will cause each other Group Member to, maintain, as
appropriate, with insurance companies that the Company believes (in the good
faith judgment of the Company) are financially sound and responsible at the time
the relevant coverage is placed or renewed, insurance in amounts reasonable and
prudent in light of the size and nature of its business and against at least
such risks (and with such risk retentions) as the Company believes (in the good
faith judgment of the Company) are reasonable in light of the size and nature of
its business. Primary liability and property policies maintained by the Company
will name the Collateral Agent as additional insured or additional loss payee,
respectively, as its interest may appear.

5.6. Notices. (a) Promptly upon a Responsible Officer of the Company becoming
aware thereof, the Company shall give notice to the Administrative Agent, for
delivery to the Lenders, and to the Arrangers of:

(i) the occurrence of any Default or Event of Default;

 

97



--------------------------------------------------------------------------------

(ii) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that, in
either case, (i) or (ii) if not cured or if adversely determined, as the case
may be, would reasonably be expected to have a Material Adverse Effect;

(iii) the following events, as soon as practicable and in any event within
30 days after the Company obtains knowledge thereof: (i) the occurrence of any
Reportable Event with respect to any Plan or a failure to make any required
contribution to a Plan or Multiemployer Plan; (ii) a determination that any Plan
is, or is expected to be, in “at risk” status (within the meaning of Title IV of
ERISA); (iii) any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or the determination that any
Multiemployer Plan is in endangered or critical status, within the meaning of
section 432 of the Code or section 305 or Title IV of ERISA, or (iv) the
institution of proceedings or the taking of any other action by the PBGC or the
Company or any Commonly Controlled Entity or any Multiemployer Plan with respect
to the withdrawal from, or the termination, Reorganization or Insolvency of, any
Plan or Multiemployer Plan; except, in the case of any or all of (i) though
(iv), as would not reasonably be expected to have a Material Adverse Effect;

(iv) as soon as practicable and in any event within 30 days of obtaining
knowledge thereof: (i) any development, event, or condition in respect of any
liability or potential liability regarding environmental matters or under any
Environmental Law that, individually or in the aggregate with other
developments, events or conditions, would reasonably be expected to result in
the payment by the Group Members, in the aggregate, of a Material Environmental
Amount; and (ii) any notice that any Governmental Authority may deny any
application for an Environmental Permit sought by, or revoke or refuse to renew
any Environmental Permit held by, any Group Member; and

(v) any development or event that would be required to be reported in a filing
on Form 8-K under the Exchange Act.

(b) Within 30 days following the end of each calendar quarter, the Company shall
give notice to the Administrative Agent, for delivery to the Lenders, and to the
Arrangers of any litigation or other legal proceeding commenced during such
quarter affecting any Group Member (i) that would reasonably be expected to
result in a loss to the Company or any Group Member in excess of US$100,000,000
and that is not covered by insurance, (ii) in which injunctive or similar relief
is sought and which would reasonably be expected to have a Material Adverse
Effect if granted, or (iii) that relates to any Credit Document (but only with
respect to material Collateral, in the case of any Collateral Document).

(c) Each notice pursuant to this Section 5.6 (other than the notice specified in
clause (a)(v) hereof) shall be accompanied by a statement of a Responsible
Officer setting forth details of the occurrence referred to therein and stating
what action the relevant Group Member proposes to take with respect thereto.

 

98



--------------------------------------------------------------------------------

(d) Information required to be delivered pursuant to this Section 5.6 shall be
deemed to have been timely delivered hereunder if such information, or one or
more filings containing such information, shall be accessible to the
Administrative Agent, the Arrangers and the Lenders on the Platform or shall be
filed with the SEC and available on the website of the SEC at http://www.sec.gov
or on the website of the Company (provided, in each case, that the Company has
notified the Administrative Agent that such information is available on such
website and, if requested by the Administrative Agent, shall have provided hard
copies (other than of any report on Form 8-K filed with the SEC) to the
Administrative Agent). Information required to be delivered pursuant to this
Section 5.6 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents and maintaining its copies of
such documents.

5.7. Additional Collateral, Etc. (a) With respect to any Additional Guarantor
created or acquired after the Closing Date (which, for the purposes of this
paragraph, shall include any existing Subsidiary that ceases to be an Excluded
Subsidiary or Transparent Subsidiary), within 30 days after the formation or
acquisition of such Subsidiary (or such Subsidiary ceasing to be an Excluded
Subsidiary or Transparent Subsidiary) (i) execute and deliver to the Collateral
Agent such amendments to the Guarantee and Collateral Agreement as shall be
necessary to grant to the Collateral Agent a valid and perfected security
interest in the Equity Interests of such Additional Guarantor, (ii) deliver to
the Collateral Agent (subject to the terms of the First Lien Intercreditor
Agreement) the certificates, if any, representing such Equity Interests (to the
extent constituting “certificated securities” under the applicable UCC),
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the Company or such Subsidiary, as the case may be,
(iii) cause such Additional Guarantor (A) to become a party to the Guarantee and
Collateral Agreement and (B) to take such actions as are necessary to grant to
the Collateral Agent a valid and perfected security interest in the Collateral
described in the Guarantee and Collateral Agreement with respect to such
Additional Guarantor, including, without limitation, the filing of UCC financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be reasonably requested by the
Collateral Agent, (iv) if requested by the Collateral Agent, deliver to the
Collateral Agent legal opinions relating to the matters described above, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Collateral Agent, and (v) take such other actions as may be
required to cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Additional Guarantor.

(b) Subject to Section 5.7(i), within 30 days after the formation or acquisition
of any new Subsidiary the Equity Interests of which are owned directly by the
Company or any Subsidiary Guarantor, the Company shall (or shall cause the
relevant Subsidiary Guarantor to) (i) execute and deliver to the Collateral
Agent such amendments or supplements to the Guarantee and Collateral Agreement
as shall be necessary to grant to the Collateral Agent a valid and perfected
security interest in the Equity Interests of such new Subsidiary that is owned
by the Company or such Subsidiary Guarantor, (ii) deliver to the Collateral
Agent (subject to the terms of the First Lien Intercreditor Agreement) the
certificates, if any, representing such Equity Interests, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the Company or the relevant Subsidiary Guarantor, and take such other actions as
may be reasonably requested by the

 

99



--------------------------------------------------------------------------------

Collateral Agent in order to perfect the Collateral Agent’s security interest
therein including, with respect to any Foreign Subsidiary, the execution and
delivery of a pledge agreement or similar instrument governed by the law of the
jurisdiction in which such Foreign Subsidiary is domiciled and (iii) take such
other actions as may be required to cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary.

(c) The Company shall use its commercially reasonable efforts to (i) grant to
the Collateral Agent a security interest in the Equity Interests of any newly
formed or after-acquired joint venture (or a holding company parent thereof)
owned directly by the Company or a Subsidiary Guarantor if the amount recorded
by the Company or such Subsidiary Guarantor as its investment in such joint
venture exceeds US$50,000,000 and (ii) in the case of any domestic JV Subsidiary
(other than an Excluded Subsidiary) to cause such JV Subsidiary to become a
Subsidiary Guarantor (in each case, it being understood that such efforts shall
not require any economic or other significant concession or result in any
material adverse tax consequences with respect the terms or structure of such
joint venture arrangements).

(d) Subject to Section 5.7(i), at the request of the Administrative Agent, the
Company shall, within ten days of the Administrative Agent’s request, (i) cause
any Transparent Subsidiary that directly holds the Equity Interests of any 956
Subsidiary or holds Equity Interests of any other Transparent Subsidiary to
(A) become a party to the Guarantee and Collateral Agreement, (B) take such
actions as are necessary to grant to the Collateral Agent a valid and perfected
security interest in the Collateral described in the Guarantee and Collateral
Agreement with respect to such Transparent Subsidiary, including, without
limitation, the filing of UCC financing statements in such jurisdictions as may
be required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Collateral Agent, and (C) enter into such pledge
agreements, security agreements and/or similar instruments each in form and
substance reasonably satisfactory to the Collateral Agent (including as to the
governing law thereof) that are necessary to grant a valid and perfected
security interest in all of its property, (ii) deliver to the Collateral Agent
(subject to the terms of the First Lien Intercreditor Agreement) the
certificates, if any, representing such Equity Interests, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
such Subsidiary, (iii) if requested by the Administrative Agent, deliver to the
Collateral Agent legal opinions relating to the matters described above, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Collateral Agent, and (iv) take such other actions as may be
required to cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary.

(e) Within 30 days after the occurrence thereof, the Company will notify the
Collateral Agent of any change to the name, jurisdiction of incorporation or
formation or legal form of the Company or any Subsidiary Guarantor.

(f) The Company shall, and shall cause each Group Member to, from time to time
execute and deliver, or cause to be executed and delivered, such additional
instruments, certificates or documents, and take such actions, as the
Administrative Agent or the Collateral Agent may reasonably request to cause the
Collateral and Guarantee Requirement

 

100



--------------------------------------------------------------------------------

to be and remain satisfied at all times or otherwise for the purposes of
implementing or effectuating the provisions of this Agreement and the other
Credit Documents, or of more fully perfecting (or maintaining perfection) or
renewing the rights of the Collateral Agent with respect to the Collateral (or
with respect to any additions thereto or replacements or proceeds thereof or
with respect to any other property or assets hereafter acquired by any Group
Member which may be deemed to be part of the Collateral) pursuant hereto or
thereto. Upon the exercise by the Collateral Agent of any power, right,
privilege or remedy pursuant to this Agreement or the other Credit Documents
which requires any consent, approval, recording, qualification or authorization
of any Governmental Authority, the Company will execute and deliver, or will
cause the execution and delivery of, all applications, certifications,
instruments and other documents and papers that the Administrative Agent or the
Collateral Agent may be required to obtain from the Company or any Group Member
in order to obtain such governmental consent, approval, recording, qualification
or authorization.

(g) By June 30 of each year, commencing June 30, 2014 (and promptly upon
consummation of any Material Acquisition), the Company shall deliver to the
Collateral Agent, in addition to the updated Intellectual Property information
required pursuant to Section 4.3(b) of the Guarantee and Collateral Agreement, a
supplement to Schedule 1.1G (i) setting forth any trademark Registered in the
United States by the Company or any of its Subsidiaries that is, in the good
faith determination of the Company, material to the business of the Company and
its Subsidiaries, taken as a whole, that has not previously been disclosed to
the Administrative Agent on Schedule 1.1G (or any update thereto previously
provided hereunder) or (ii) removing any trademark Registered in the United
States by the Company or any of its Subsidiaries that is no longer, in the good
faith determination of the Company, material to the business of the Company and
its Subsidiaries, taken as a whole; provided that no Principal Trade Name
identified on Schedule 1.1G on the Closing Date may be removed from such
Schedule. Each year after delivery of the updated Intellectual Property
information required pursuant to Section 4.3(b) of the Guarantee and Collateral
Agreement, upon written request of the Collateral Agent, the Company shall take
such steps as the Collateral Agent may reasonably request in order to
(A) perfect, for Intellectual Property of the Credit Parties Registered in the
United States, and (B) file, for Key Foreign Trademarks and Key Foreign Patents
in their respective jurisdictions, in the case of each of the foregoing clauses
(A) and (B) the security interests granted in such Collateral in accordance with
the provisions of the Guarantee and Collateral Agreement.

(h) Upon the acquisition by the Company or any other Credit Party of Material
Real Estate Asset after the Closing Date, the Company shall cause the Collateral
and Guarantee Requirement to be satisfied in respect of such Material Real
Estate Asset.

(i) Notwithstanding anything to the contrary herein, (i) in no case shall a
Person be required to grant a security interest in any stock of a 956 Subsidiary
(other than 100% of the non-Voting Equity Interests (if any) and 65% of the
Voting Equity Interests of a first tier 956 Subsidiary), (ii) in no case shall
more than 65% of the Voting Equity Interests of any 956 Subsidiary be directly
or indirectly pledged, in each case to secure Obligations of the Company or any
Domestic Subsidiary if such grant of a security interest or pledge would result
in deemed dividends to the Company or its owners pursuant to Section 956 of

 

101



--------------------------------------------------------------------------------

the Code and (iii) in no case shall a Transparent Subsidiary be required to
guarantee any Obligations under any of the Credit Documents (it being understood
that a Transparent Subsidiary may be required to grant a security interest in
certain of its assets, including certain Equity Interests in a 956 Subsidiary
held by it, to the extent provided under other provisions of the Credit
Documents, insofar as they are not inconsistent with the first two clauses of
this Section 5.7(i)).

(j) To the extent not delivered on the Closing Date, within 180 days after the
Closing Date (or such later date as shall be reasonably acceptable to the
Administrative Agent), the Company shall deliver or cause to be delivered to the
Collateral Agent (i) a Mortgage with respect to each Mortgaged Property owned by
the Company or a Subsidiary Guarantor as of the Closing Date, each executed and
delivered by the owner of the Mortgaged Property covered thereby, (ii) for each
such Mortgage, a lenders’ title insurance policy issued by a title company
selected by the Company insuring the Collateral Agent’s interest in such
Mortgaged Property and reasonably satisfactory to the Administrative Agent, and
(iii) for each such Mortgage, an opinion of local counsel with respect to the
enforceability of such Mortgage under the applicable local law, reasonably
satisfactory to the Administrative Agent and the Collateral Agent (collectively,
the “Real Estate Deliverables”). If any Real Estate Deliverable is not received
and satisfied within such 180-day period, the Borrowing Base will be reduced by
the Eligible Value of the Eligible P&E or Eligible Real Estate for which such
Real Estate Deliverable is outstanding.

(k) Within 90 days (or, in the case of (i) the items identified in clause (f) of
the definition of Collateral and Guarantee Requirement, 180 days, or (ii) the
items identified in clause (d) of the definition of Collateral and Guarantee
Requirement, 30 days) after the Closing Date (or such later date as shall be
reasonably acceptable to the Administrative Agent), the Company shall deliver or
cause to be delivered to the Collateral Agent each of the items described on
Schedule 5.7(k) (collectively the “Post-Closing Deliverables”). If any
Post-Closing Deliverable with respect to the Equity Interests in any Foreign
Pledgee is not received and satisfied within such 90-day period, the Borrowing
Base will be reduced by the Eligible Value of the Equity Interests in any
Foreign Pledgee for which such Post-Closing Deliverable is outstanding.

5.8. Environmental Laws. The Company shall and shall cause each Group Member to
comply in all respects with all applicable Environmental Laws, and obtain and
comply in all respects with and maintain any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except, in each case, where the failure to comply with such Environmental
Laws or obtain such licenses, approvals, notifications, registrations or permits
would not reasonably be expected to have a Material Adverse Effect.

5.9. Inspection of Property; Books and Records; Discussions. The Company shall,
and shall cause each Group Member to, (a) keep proper books of account and
records in which full, true and correct entries in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities, and (b) permit representatives of the
Administrative Agent, the Arrangers or any Lender (coordinated through the
Administrative Agent) to visit and inspect any of its properties and examine and

 

102



--------------------------------------------------------------------------------

make abstracts from any of its books and records at any reasonable time during
normal office hours and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers and employees of the Group Members and with its
independent registered accounting firm; provided that unless a Default has
occurred and is continuing, neither the Lenders nor the Arrangers shall make any
such visits and inspections more than twice in any 12-month period. The Company
will, upon the request of the Administrative Agent or the Requisite Lenders,
participate in a meeting with the Administrative Agent, the Arrangers and
Lenders once during each Fiscal Year to be held at the Company’s corporate
offices (or at such other location as may be agreed to by the Company and the
Administrative Agent) at such time as may be agreed to by the Company and the
Administrative Agent.

5.10. Maintenance of Ratings. The Company will use commercially reasonable
efforts to maintain continuously a public corporate family rating from Moody’s
and a public corporate credit rating from S&P, in each case in respect of the
Company, and a public credit rating from each of Moody’s and S&P in respect of
the Loans.

5.11. Interest Rate Protection. The Company will cause to be maintained until
May 24, 2014, protection against fluctuations in interest rates pursuant to one
or more Swap Agreements from Swap Counterparties reasonably satisfactory to the
Arrangers, in form and substance reasonably satisfactory to the Administrative
Agent, in order to ensure that no less than 30% of the aggregate principal
amount of Consolidated Total Debt of the Company and the Subsidiaries
outstanding on the Closing Date either (a) is subject to such Swap Agreements or
(ii) is Indebtedness that bears interest at a fixed rate.

SECTION 6. NEGATIVE COVENANTS

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Company covenants and agrees with the Agents and the Lenders that:

6.1. Borrowing Base. The Company shall not at any time permit the Borrowing Base
Coverage Ratio to be less than 1.10:1.00.

6.2. Minimum Liquidity. The Company shall not at any time permit Available
Liquidity to be less than US$3,000,000,000.

6.3. Liens. The Company will not, nor will it permit any Group Member to,
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except Permitted
Liens.

6.4. Indebtedness. The Company will not, nor will it permit any Group Member to,
create, incur or assume any Indebtedness except Permitted Indebtedness.

6.5. Restricted Payments. The Company will not, and will not permit any
Subsidiary to, declare or pay any dividend on, or make any payment on account
of, or set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Equity Interests
of any Group Member, whether now or hereafter

 

103



--------------------------------------------------------------------------------

outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(any such payment, a “Restricted Payment”), except that:

(a) the Company may make Restricted Payments in the form of Equity Interests
(other than Disqualified Equity Interests) of the Company;

(b) the Company or any Subsidiary may redeem, acquire or retire for value or may
repurchase (or may make loans, distributions or advances to effect the same)
Equity Interests from current or former officers, directors, consultants and
employees, including upon the exercise of options or warrants for such Equity
Interests, or any executive or employee savings or compensation plans, or, in
each case to the extent applicable, their respective estates, spouses, former
spouses or family members or other permitted transferees;

(c) any Subsidiary (including an Excluded Subsidiary) may make Restricted
Payments to its direct parent or to the Company or any Wholly Owned Subsidiary
Guarantor;

(d) the Company may make Restricted Payments to any member of the Company to
enable such Person to pay any taxes that would be due and payable by any such
Person that are directly attributable to such Person’s ownership interest in the
Company as permitted in Section 4.4(b) of the Company’s LLC Agreement, as in
effect on the date hereof;

(e) any JV Subsidiary may make Restricted Payments required or permitted to be
made pursuant to the terms of the joint venture arrangements of holders of its
Equity Interests, provided that the Company and its Subsidiaries have received
their pro rata portion of such Restricted Payments;

(f) the Company or any Subsidiary may make any other Restricted Payments in an
aggregate amount taken together with all other Restricted Payments made pursuant
to this clause (f) not to exceed US$500,000,000; and

(g) the Company or any Subsidiary may make Restricted Payments in an aggregate
amount taken together with all other Restricted Payments made pursuant to clause
(f) of this Section 6.5 or this clause (g) not to exceed 50% of the Consolidated
Net Income of the Company for the period (taken as one accounting period)
beginning on the first day of the Fiscal Quarter commencing after December 31,
2011 to the end of the Company’s most recently ended Fiscal Quarter for which
internal financial statements are available at the time of such Restricted
Payment; provided that at the time such Restricted Payment is made no Default or
Event of Default shall have occurred and be continuing or shall occur as a
result thereof.

6.6. Fundamental Changes and Asset Sales. (a) The Company will not, and will not
permit any Group Member to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

 

104



--------------------------------------------------------------------------------

(i) (A) any Subsidiary of the Company may be merged, consolidated or amalgamated
with or into the Company (provided that the Company shall be the continuing or
surviving corporation) or with or into any Wholly Owned Subsidiary Guarantor
(provided that the Wholly Owned Subsidiary Guarantor shall be the continuing or
surviving corporation) and (B) any Excluded Subsidiary may merge, consolidate or
amalgamate with any other Excluded Subsidiary;

(ii) any Subsidiary of the Company may Dispose of any or all of its assets to
the Company or any Wholly Owned Subsidiary Guarantor (upon voluntary
liquidation, winding up, dissolution or otherwise);

(iii) the Company or any Subsidiary thereof may be merged, consolidated or
amalgamated with a Person, provided that (i) the Company or such Subsidiary is
the continuing or surviving corporation and (ii) the shareholders of the Company
or such Subsidiary immediately prior to such merger, consolidation or
amalgamation hold the majority of the Equity Interests in the entity that
results from such merger, consolidation or amalgamation;

(iv) the Company or any Subsidiary thereof may make any Disposition that is not
a Disposition of all or substantially all of the property or business of the
Group Members, taken as a whole;

(v) any De Minimis Subsidiary may voluntarily liquidate or dissolve to the
extent the board of directors of such De Minimis Subsidiary deems it to be in
its best interest and to the extent doing so would not reasonably be expected to
have a Material Adverse Effect;

(vi) the Company may consummate the transactions described in Schedule 6.6; and

(vii) a Corporate Reorganization may be effected; provided that (A) any Person
into which the Company may be merged shall be a corporation organized under the
laws of a State in the United States, shall expressly assume all obligations of
the Company under this Agreement and the other Credit Documents pursuant to
supplements hereto and thereto or other documents or instruments, in each case
in form and substance reasonably satisfactory to the Administrative Agent, and
shall take all actions as may be required to preserve the enforceability of the
Credit Documents and the validity and perfection of the Liens created by the
Collateral Documents, (B) no Default or Event of Default shall have occurred and
be continuing or shall occur as a result of any such transaction, (C) each
Subsidiary Guarantor shall have confirmed that its Obligations Guarantee and
grant of Liens under the Collateral Documents shall apply to the Obligations of
any such Person into which the Company may be merged and (D) the Administrative
Agent shall have received such officers’ certificates and opinions of counsel as
it may reasonably request in connection with such transaction.

(b) The Company will not, and will not permit any Group Member to, Dispose of
(i) any Principal Trade Name or (ii) any other Intellectual Property right owned

 

105



--------------------------------------------------------------------------------

by the Company or a Subsidiary Guarantor that is material to the business of the
Company and the Group Members, taken as a whole, other than (A) in the case of
each of clauses (i) and (ii), (1) non-exclusive or partial exclusive licenses in
the ordinary course of business that do not materially interfere with the
business of the Company and the Subsidiaries, taken as a whole (and, in the case
of partial exclusive licenses, so long as (x) the Company or any of the
Subsidiary Guarantors retains the right, as needed, to use such Intellectual
Property in the conduct of their respective businesses and (y) the Company or
any of the Subsidiary Guarantors, as applicable, retains a right to royalty
arrangements on market terms as determined by the Company in good faith), and
(2) exclusive licenses to use such Intellectual Property in specific markets
outside the United States so long as (x) the Company or any of the Subsidiary
Guarantors retains the right to use such Intellectual Property in the conduct of
their respective businesses in the United States, (y) such licenses do not
materially interfere with the business of the Company and the Subsidiaries,
taken as a whole, and (z) the Company or any of the Subsidiary Guarantors, as
applicable, retains a right to royalty arrangements on market terms as
determined by the Company in good faith, and (B) in the case of clause (ii),
Dispositions (other than those set forth in clause (A) immediately above) of
(1) any such Intellectual Property in connection with Dispositions permitted
hereunder of the assets to which such Intellectual Property relates to the
extent that such Intellectual Property is not necessary for the conduct of any
of the remaining businesses of the Company and the Subsidiaries or (2) any such
Intellectual Property that is, in the good faith determination of the Company,
no longer material to the business of the Company and the Group Members, taken
as a whole, at the time of such Disposition.

(c) The Company will not, and will not permit any Group Member to, consummate
any Asset Sale, unless (i) the Company or such Group Member, as the case may be,
receives consideration for such Asset Sale at least equal to the fair market
value (calculated as of the date of the consummation of such Asset Sale and
without giving effect to any adjustment not then determined or any subsequent
changes in value) of the assets Disposed of; (ii) for up to US$250,000,000 in
the aggregate of consideration received by the Company and the Group Members in
connection with all Asset Sales under this clause (c), at least 50% of the
consideration received in connection with any such Asset Sale (calculated as of
the date of the consummation of such Asset Sale and without giving effect to any
adjustment not then determined or any subsequent changes in value) by the
Company or such Group Member, as the case may be, is in the form of Cash or Cash
Equivalents, and for any amount in excess thereof, at least 75% of the
consideration received in connection with such Asset Sale (calculated as of the
date of the consummation of such Asset Sale and without giving effect to any
adjustment not then determined or any subsequent changes in value) by the
Company or such Group Member, as the case may be, is in the form of Cash or Cash
Equivalents; provided, however, that for purposes of this clause (ii), each of
the following shall be deemed to be Cash: (A) any liabilities (as shown on the
Company’s or such Group Member’s most recent balance sheet provided hereunder or
in the footnotes thereto) of the Company or such Group Member, other than any
liabilities that are by their terms subordinated in right of payment in Cash to
the Obligations or that are owed to the Company or a Group Member, that are
assumed by the transferee with respect to the applicable Asset Sale and for
which the Company and all of the Group Members shall have been validly released
by all applicable creditors in writing, or otherwise cease to be obligations of
the Company or any Group Member, and (B) any securities, notes or other

 

106



--------------------------------------------------------------------------------

obligations or assets received by the Company or such Group Member from such
transferee that are converted by the Company or such Group Member into Cash (to
the extent of the Cash received) within 180 days following the closing of the
applicable Asset Sale; (iii) such Asset Sale otherwise complies with the
applicable provisions of the Credit Documents; and (iv) to the extent required
by the Collateral Documents or Section 5.7, all consideration received in such
Asset Sale shall be expressly made subject to the Liens under the Collateral
Documents.

(d) The Company will not, and will not permit any Group Member to, consummate
any Disposition of assets that constitute Collateral (other than Dispositions of
inventory in the ordinary course of business), in a single transaction or a
series of related transactions, if after giving pro forma effect to such
Disposition the Borrowing Base would be reduced by more than US$100,000,000,
unless (i) after giving pro forma effect to such Disposition and the application
of proceeds therefrom, the Borrowing Base Coverage Ratio is at least 1.10:1.00
and (ii) within ten days following the consummation of such Disposition, the
Company shall have delivered a Borrowing Base Certificate pursuant to
Section 5.1(c)(ii).

6.7. Negative Pledge. The Company will not itself, and will not permit any
Subsidiary (other than an Excluded Subsidiary) to, enter into or suffer to exist
or become effective any agreement that prohibits or limits the ability of the
Company or any such Subsidiary to create, incur, assume or suffer to exist any
Lien upon any of its property or revenues, whether now owned or hereafter
acquired, to secure its obligations under the Credit Documents to which it is a
party other than (a) this Agreement, the other Credit Documents, the Existing
Credit Agreement Documents (or any Replacement Facility Documents, provided that
any such prohibition or limitation contained therein shall not be more
restrictive, taken as a whole, than those contained in the Existing Credit
Agreement Documents), the Senior Second Lien Notes Documents, the Auto Finance
Operating Agreement, the Gold Key Lease Program, the Gelco Lease Program, the
Conversion Vehicle Wholesale Financing Program, the Canadian Health Care Trust
Notes, any Additional Senior Second Lien Notes Documents and any Chrysler Canada
Notes Documents, and (b) any agreements governing any purchase money Liens or
Capital Lease Obligations (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby or transferred thereto) or
governing any Indebtedness permitted pursuant to clauses (g), (o), (r) or (t) of
the definition of Permitted Indebtedness.

6.8. Transactions with Affiliates. The Company will not, and will not permit any
Subsidiary to, enter into any transaction or series of related transactions,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate involving aggregate payments, transfers of assets or other
consideration in excess of US$50,000,000 unless such transaction or series of
related transactions is on fair and reasonable terms not materially less
favorable, taken together with all other contractual arrangements between the
Company or any Subsidiary and such Affiliate in effect at the time of such
transactions, to the Company and its Subsidiaries than they would obtain in a
comparable arm’s-length transaction with a Person that was not an Affiliate. The
foregoing restrictions shall not apply to:

 

107



--------------------------------------------------------------------------------

(a) reasonable fees and compensation paid to and indemnity provided on behalf of
officers, directors, consultants or employees of the Company or any of its
Subsidiaries pursuant to customary employment, consulting and benefit
arrangements;

(b) any employment, stock option, stock repurchase, employee benefit, employee
compensation, business expense reimbursement, severance, termination or other
employment-related agreements, arrangements or plans entered into by the Company
or any of its Subsidiaries in the ordinary course of business;

(c) Restricted Payments permitted under Section 6.5;

(d) issuances of Equity Interests (other than Disqualified Equity Interests) by
the Company;

(e) any agreement in effect as of the date hereof and set forth on Schedule 6.8
to the Disclosure Letter (or any agreement amending, extending or replacing any
such agreement so long as such amendment or replacement agreement is not
materially more disadvantageous to the Company and its Subsidiaries or to the
Lenders than the original agreement as in effect on the date hereof), and any
transaction provided for therein;

(f) transactions between or among any member of the Fiat Group, on the one hand,
and the Company or any of its Subsidiaries, on the other hand, that have been
approved by either a majority of the Disinterested Directors or by a majority of
the board of directors of the Company and have not been voted against by a
majority of the Disinterested Directors present and voting at a meeting or by
written consent; and

(g) transactions that are provided for in any Specified Document.

6.9. Swap Agreements. The Company will not itself, and will not permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Company or any Subsidiary has
actual or anticipated exposure (other than those in respect of Equity Interests)
and (b) Swap Agreements entered into in order to effectively cap, collar or
exchange interest rates with respect to any interest-bearing liability or
investment of the Company or any Subsidiary.

6.10. Changes in Fiscal Periods. The Company will not itself, and will not
permit any Subsidiary to, permit the Fiscal Year of the Company to end on a day
other than December 31 or change the Company’s method of determining Fiscal
Quarters, in each case, unless otherwise agreed by the Requisite Lenders.

6.11. Clauses Restricting Subsidiary Distributions. The Company will not, and
will not permit any Subsidiary (other than an Excluded Subsidiary) to, enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any such Subsidiary to (a) make Restricted
Payments in respect of any Equity Interests of such Subsidiary held by, or pay
any Indebtedness owed to, the Company or any other Subsidiary, (b) transfer any
of its assets to the Company or any other Subsidiary, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Credit Documents, (ii) any restrictions existing under the
Senior Second Lien Notes Documents as in

 

108



--------------------------------------------------------------------------------

effect on the date hereof, any restrictions under any Additional Senior Second
Lien Notes Documents that are not more restrictive than those existing under the
Senior Second Lien Notes Documents as in effect on the date hereof and any
restrictions under any Chrysler Canada Notes Documents that are not more
restrictive in any material respect than those existing under the Senior Second
Lien Notes Documents as in effect on the date hereof, (iii) any restrictions
with respect to a Subsidiary imposed pursuant to an agreement that has been
entered into in connection with the Disposition of all or substantially all the
Equity Interests or assets of such Subsidiary, (iv) any agreement or instrument
governing Indebtedness assumed in connection with the acquisition of assets by
the Company or any Subsidiary permitted hereunder or secured by a Lien
encumbering assets acquired in connection therewith, which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person or the properties or assets of the Person so
acquired, (v) restrictions on the transfer of assets subject to any Lien
permitted by Section 6.3 imposed by the holder of such Lien or on the transfer
of assets subject to a Disposition permitted by Section 6.6 imposed by the
acquirer of such assets, (vi) provisions in joint venture agreements and other
similar agreements (in each case relating solely to the respective joint venture
or similar entity or the equity interests therein), (vii) restrictions contained
in the terms of any agreements governing purchase money obligations, Capital
Lease Obligations or Attributable Obligations not incurred in violation of this
Agreement; provided that such restrictions relate only to the property financed
with such Indebtedness, (viii) restrictions on cash or other deposits imposed by
customers under contracts or other arrangements entered into or agreed to in the
ordinary course of business, (ix) customary non-assignment provisions in leases,
contracts, licenses and other agreements entered into in the ordinary course of
business and consistent with past practices, (x) any restrictions under the
Existing Credit Agreement Documents, any Replacement Facility Documents or any
documentation governing any Permitted Additional First Lien Debt, in each case
that are not more restrictive than the restrictions under this Agreement
(without giving effect to the provisions of Section 1.5) or (xi) any amendments,
modifications, restatements, increases, supplements, refundings, replacements,
or refinancings of the contracts, instruments or obligations referred to in
clauses (i) through (x) above; provided, however, that the provisions relating
to the encumbrances or restrictions contained in any such amendment,
modification, restatement, increase, supplement, refunding, replacement, or
refinancing are not materially less favorable, taken as a whole, to the Company
and its Subsidiaries and the Lenders than the provisions relating to such
encumbrances or restrictions contained in agreements referred to in such clause
or, in the case of encumbrances or restrictions contained in the documentation
governing any Indebtedness permitted by clause (l) of the definition of
Permitted Indebtedness, this Agreement.

6.12. Amendments to Related Agreements and Specified Documents. The Company will
not, and will not permit any Group Member to, amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of (a) any
Specified Document such that after giving effect thereto the terms thereof shall
be materially less favorable, taken as a whole (and taking into account
compensating benefits then made available to the Company and its Subsidiaries
under other Specified Documents or other contractual arrangements between the
Company or any of its Subsidiaries on the one hand and the Fiat Group on the
other hand, in each case, as in effect at such time), to the interests of the
Company and the other Credit Parties or the Lenders than prior to such
amendment, supplement or modification or (b) any Existing Credit Agreement
Document, Replacement Facility Document,

 

109



--------------------------------------------------------------------------------

Senior Second Lien Notes Document, Additional Senior Second Lien Notes Document
or Chrysler Canada Notes Document such that after giving effect thereto the
terms thereof shall be materially less favorable, taken as a whole, to the
interests of the Company and the other Credit Parties or the Lenders than prior
to such amendment, supplement or modification. The Company will not, and will
not permit any Group Member to, amend, supplement or otherwise modify (pursuant
to waiver or otherwise) the terms and conditions of (i) any Senior Second Lien
Notes Document in violation of the terms of the Second Lien Intercreditor
Agreement, (ii) any Additional Senior Second Lien Notes Document or Chrysler
Canada Notes Document in violation of the terms of the applicable Additional
Second Lien Intercreditor Agreement, (iii) any Existing Credit Agreement
Document in violation of the terms of the First Lien Intercreditor Agreement or
(iv) any Replacement Facility Document or documentation governing any Permitted
Additional First Lien Debt in violation of the terms of the applicable Permitted
Additional First Lien Intercreditor Agreement.

6.13. Repayments or Prepayments of Certain Indebtedness. The Company will not,
and will not permit any Subsidiary to, optionally prepay, repurchase, redeem or
otherwise optionally satisfy or defease with cash (other than with proceeds of a
Permitted Refinancing thereof) (a) the Senior Second Lien Notes, (b) the
Canadian Health Care Trust Notes, (c) any other Material Junior Indebtedness or
(d) any Permitted Refinancing of the foregoing; provided that, so long as no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (i) the Company and the Subsidiaries may prepay, repurchase,
redeem, satisfy or defease such Indebtedness to the extent at the time such
prepayment, repurchase, redemption, satisfaction or defeasance is consummated
either (A) to the extent such prepayment, repurchase, redemption, satisfaction
or defeasance is funded with the proceeds of any sale or issuance of Equity
Interests (other than Disqualified Equity Interests) in the Company, the Senior
Secured Leverage Ratio does not exceed 2.00:1.00 or (B) otherwise, the Senior
Secured Leverage Ratio does not exceed 1.25:1.00, calculated, in the case of
each of clauses (A) and (B) on a pro forma basis (determined in accordance with
Section 1.2(c)) after giving effect to such prepayment, repurchase, redemption,
satisfaction or defeasance as of the last day of the Fiscal Quarter most
recently ended on or prior to the date of the consummation thereof for which
financial statements are available (provided that Consolidated Senior Secured
Debt shall be determined on a pro forma basis as of the date of the consummation
thereof) and on the date of consummation thereof, the Company shall deliver a
certificate of a Responsible Officer to the Administrative Agent providing
reasonably detailed calculations demonstrating compliance with such Senior
Secured Leverage Ratio); (ii) the Company and the Subsidiaries may prepay,
repurchase, redeem, satisfy or defease the Canadian Health Care Trust Notes in
an aggregate principal amount not to exceed US$500,000,000; and (iii) any
Foreign Subsidiary (other than a Canadian Subsidiary) may prepay, repurchase,
redeem, satisfy or defease any Indebtedness of a Foreign Subsidiary (other than
a Canadian Subsidiary) using Cash that is generated outside the United States of
America and Canada.

6.14. Sales and Leasebacks. The Company will not, nor will it permit any Group
Member to, enter into any Sale/Leaseback Transaction unless (a) the sale or
transfer of the property thereunder is permitted under Section 6.6, (b) any
Capital Lease Obligations or Attributable Obligations, as applicable, arising in
connection therewith are permitted under Section 6.4 and (c) any Liens arising
in connection therewith (including Liens deemed to arise in

 

110



--------------------------------------------------------------------------------

connection with any such Capital Lease Obligations or Attributable Obligations,
as applicable) are permitted under Section 6.3.

6.15. Conduct of Business. The Company will not, nor will it permit any Group
Member to, engage in to any material extent in any business other than the
businesses engaged in by the Company and the Group Members, taken as a whole, on
the date hereof, and other than any business that is similar, reasonably
related, incidental or ancillary thereto.

6.16. Activities of the Co-Issuer Subsidiary. The Co-Issuer Subsidiary shall not
own any assets, become liable for any Indebtedness or other obligations or
engage in any business activities; provided that the Co-Issuer Subsidiary
(a) shall be a Subsidiary Guarantor under the Credit Documents, (b) may be a
guarantor under the Existing Credit Agreement Documents or any Replacement
Facility Documents, (c) may be a co-obligor with respect to the Senior Second
Lien Notes or any other Indebtedness issued by the Company and (d) may engage in
any activities directly related to or necessary in connection with clauses
(a) through (c) above. The Co-Issuer Subsidiary shall be a Wholly Owned
Subsidiary of the Company at all times.

SECTION 7. EVENTS OF DEFAULT

7.1. Events of Default. If any of the following events shall occur and be
continuing:

(a) the Company shall fail to pay (i) when due, any principal of any Loan,
whether at stated maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment or otherwise, (ii) within three Business Days after the
date due, any interest on any Loan or any fee due hereunder or (iii) within ten
Business Days after receipt by the Company of written notice of such failure
from the Administrative Agent or any Lender, any other amount due hereunder; or

(b) Any representation, warranty, certification or other written statement made
or deemed made by the Company or any other Credit Party in any Credit Document
or in any written statement or certificate at any time provided by or on behalf
of the Company or any other Credit Party by a Responsible Officer pursuant to or
in connection with any Credit Document shall be inaccurate in any material
respect as of the date made, deemed made or furnished; or

(c) the Company or any other Credit Party shall default in the observance or
performance of any agreement contained in Sections 5.1(c), 5.3(a), 5.6(a)(i) or
Section 6 of this Agreement or Section 4.3 of the Guarantee and Collateral
Agreement; or

(d) any Credit Party shall default in the observance or performance of any other
agreement contained in any Collateral Document with respect to any material
Collateral and such default shall continue unremedied for a period of 30 days
after notice from the Administrative Agent or any Lender; or

(e) the Company or any other Credit Party shall default in the observance or
performance of any other agreement contained in this Agreement or any other
Credit Document (other than a Collateral Document), other than as provided in
paragraphs (a)

 

111



--------------------------------------------------------------------------------

through (d) of this Section, and such default shall continue unremedied for a
period of 30 days after notice from the Administrative Agent or any Lender; or

(f) (i) The Company or any Subsidiary shall fail, after giving effect to any
applicable grace period, to make any payment (whether of principal, interest or
otherwise) in respect of any Material Indebtedness when due, or (ii) any event
or condition shall occur that results in any Material Indebtedness (other than
any Swap Agreement) becoming due prior to its stated maturity or, in the case of
any Swap Agreement constituting Material Indebtedness, being terminated (other
than any voluntary termination agreed by the parties thereto), or that enables
or permits the holder or holders of any Material Indebtedness (other than any
Swap Agreement), or any trustee or agent on its or their behalf, or, in the case
of any Swap Agreement constituting Material Indebtedness, the applicable
counterparty, with or without the giving of notice (but after the lapse of any
applicable grace periods), to cause such Material Indebtedness (other than any
Swap Agreement) to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its stated maturity or, in the case
of any Swap Agreement constituting Material Indebtedness, to cause the
termination thereof (other than any voluntary termination agreed by the parties
thereto); provided that no Event of Default shall occur under this clause (f) in
respect of any Material Indebtedness of any Foreign Subsidiary (other than any
Canadian Subsidiary) until the earliest of (A) the fifth Business Day following
any event described in clause (i) above in respect of such Indebtedness (or, in
the case of any amount other than principal or interest due and payable by
Chrysler de Mexico, the fifth Business Day following the date that the Company
becomes aware of the fact that such payment has not been made), (B) the 30th day
following any event described in clause (ii) above in respect of such
Indebtedness and (C) the date any event or condition shall occur that results in
such Indebtedness becoming due prior to its stated maturity or, in the case of
any Swap Agreement constituting Material Indebtedness, being terminated (other
than any voluntary termination agreed by the parties thereto) or any holder or
holders of such Indebtedness, or any trustee or agent on its or their behalf,
or, in the case of any Swap Agreement constituting Material Indebtedness, the
applicable counterparty, shall otherwise have exercised any rights or remedies
or commenced any proceedings for enforcement of any rights or remedies in
respect of such Indebtedness; provided, further that this clause (f) shall not
apply to (A) secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the assets securing such Indebtedness or (B) any
Indebtedness that becomes due as a result of a refinancing thereof permitted
under Section 6.4; or

(g) except with respect to any transaction permitted pursuant to
Section 6.6(a)(v), (i) any Group Member shall commence any case, proceeding or
other action under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of debtors
(A) seeking to have an order for relief entered with respect to it, or seeking
to adjudicate it as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets; or (ii) any Group Member shall
make a general assignment for the benefit of its creditors; or (iii) there shall
be commenced against any Group Member any case, proceeding or other action of a
nature referred to in clause (i) or (ii) above that (A)

 

112



--------------------------------------------------------------------------------

results in the entry of an order for relief or any such adjudication or
appointment, or (B) remains undismissed, undischarged or unbonded for a period
of 90 days; (iv) there shall be commenced against any Group Member any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, stayed or bonded pending appeal within 90
days from the entry thereof; or (v) any Group Member shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), (iii) or (iv) above; or (vi) any
Group Member shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

(h) (i) any non-exempt “prohibited transaction” (as defined in section 406 of
ERISA or section 4975 of the Code) involving any Plan; (ii) any “accumulated
funding deficiency” (as defined in section 302 of ERISA), or any failure by any
Plan to satisfy the minimum funding standards (within the meaning of section 412
of the Code or section 302 of ERISA) applicable to such Plan, whether or not
waived shall exist with respect to any Plan; (iii) the Company or Commonly
Controlled Entity shall have been notified by the sponsor of a Multiemployer
Plan that it has incurred or will be assessed Withdrawal Liability to such
Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; (iv) any Lien in favor of the PBGC
or a Plan shall arise on the assets of the Company or any Commonly Controlled
Entity; (v) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed to
administer any Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee would reasonably be expected to result in the
termination of such Plan for purposes of Title IV of ERISA; (vi) any Plan shall
terminate for purposes of Title IV of ERISA; (vii) the Company or any Commonly
Controlled Entity shall, or would reasonably be expected to, incur any liability
in connection with the Insolvency or Reorganization of, a Multiemployer Plan;
(viii) any other event or condition shall occur or exist with respect to a Plan
or Multiemployer Plan; or (ix) there shall occur any Foreign Plan Event; and in
each case in clauses (i) though (ix) above, such event or condition, together
with all other such events or conditions, if any, would reasonably be expected
to have a Material Adverse Effect; or

(i) one or more judgments or decrees shall be entered against any Group Member
that is not vacated, discharged, satisfied, stayed or bonded pending appeal
within 60 days involving for the Group Members taken as a whole a liability (not
paid or fully covered by insurance as to which the relevant insurance company
has been notified and has not denied coverage or by a contribution obligation of
a third party that has been notified and has not denied or contested such
contribution obligation and that, in the judgment of the Company, has the means
to pay such contributions) of either (i) US$100,000,000 or more in the case of
any single judgment or decree, or (ii) US$250,000,000 or more in the aggregate;
or

(j) any Collateral Document shall cease to be in full force and effect, or any
Lien thereunder in respect of material Collateral shall cease to be enforceable
and perfected

 

113



--------------------------------------------------------------------------------

(other than pursuant to the terms hereof or any other Credit Document), or any
Credit Party shall assert any of the foregoing; or

(k) the guarantee of any Credit Party contained in the Guarantee and Collateral
Agreement shall cease to be in full force and effect (other than pursuant to the
terms hereof or any other Credit Document), or any Credit Party shall so assert;
or

(l) the occurrence of a Change of Control;

THEN, (i) upon the occurrence of any Event of Default described in
Section 7.1(g), automatically, and (ii) upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) the Requisite Lenders, upon notice to the Company by the
Administrative Agent, (A) the Commitments shall immediately terminate, (B) each
of the following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirement of any kind, all of which are
hereby expressly waived by the Company: (1) the unpaid principal amount of and
accrued interest on the Loans and (2) all other Obligations (other than the
Designated Swap Obligations and the Designated Cash Management Obligations); and
(C) the Administrative Agent may cause the Collateral Agent to enforce any and
all Liens and security interests created pursuant to the Collateral Documents.

SECTION 8. AGENTS

8.1. Appointment of Agents. JPMCB is hereby appointed Administrative Agent and
Collateral Agent hereunder and under the other Credit Documents, and each Lender
hereby authorizes JPMCB to act as the Administrative Agent and the Collateral
Agent in accordance with the terms hereof and of the other Credit Documents.
Each such Agent hereby agrees to act in its capacity as such upon the express
conditions contained herein and in the other Credit Documents, as applicable.
The provisions of this Section 8, other than Sections 8.7 and 8.8, are solely
for the benefit of the Agents and the Lenders, and neither the Company nor any
other Credit Party shall have any rights as a third party beneficiary of any of
the provisions thereof. In performing its functions and duties hereunder, no
Agent assumes, and shall not be deemed to have assumed, any obligation towards
or relationship of agency or trust with or for the Company or any Subsidiary.
Anything herein to the contrary notwithstanding, none of the Arrangers, the
Bookrunners, the Syndication Agent, the Documentation Agents or any of the
co-agents, bookrunners or managers listed on the cover page hereof shall have
any duties or obligations under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent or a Lender hereunder, but all such Persons shall have the
benefit of this Section 8 and of the indemnities provided for under this
Agreement.

8.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such actions on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. In
addition, to the extent required under the laws of any jurisdiction other than
the United States of America, each Lender hereby grants to the

 

114



--------------------------------------------------------------------------------

Administrative Agent and the Collateral Agent any required powers of attorney to
execute any Collateral Document governed by the laws of such jurisdiction on
such Lender’s behalf. Each Agent shall have only those duties and
responsibilities that are expressly specified herein and in the other Credit
Documents. Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. No Agent shall have, by
reason hereof or of any of the other Credit Documents, a fiduciary relationship
in respect of any Lender (regardless of whether or not a Default or an Event of
Default has occurred) or any other Person; and nothing herein or in any of the
other Credit Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or of
any of the other Credit Documents except as expressly set forth herein or
therein. Without limiting the generality of the foregoing, no Agent shall,
except as expressly set forth herein and in the other Credit Documents, have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Company or any of its Affiliates that is
communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity. The Administrative Agent hereby agrees that it shall
(i) furnish to each Arranger, in its capacity as such, upon such Arranger’s
request, a copy of the Register, (ii) cooperate with such Arranger in granting
access to the Platform to any Lenders (or potential Lenders) identified by such
Arranger and (iii) maintain each Arranger’s access to the Platform.

8.3. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or of any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to the Lenders or by or on behalf of the Company or any other Credit
Party to any Agent or any Lender in connection with the Credit Documents and the
transactions contemplated thereby or for the financial condition or affairs of
the Company or any other Credit Party or any other Person liable for the payment
of any Obligations, nor shall any Agent be required to ascertain or inquire as
to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Credit Documents or as to the
use of the proceeds of the Loans or as to the existence or possible existence of
any Default or Event of Default (and shall not be deemed to have knowledge of
the existence or possible existence of any Default or Event of Default unless
and until written notice thereof is given to such Agent by the Company or any
Lender) or to make any disclosures with respect to the foregoing or to inspect
the properties, books or records of the Company or any other Credit Party.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent shall not have any liability arising from confirmations of the amount of
outstanding Loans. The Collateral Agent shall have only those duties and
responsibilities which are expressly specified in this Agreement and the Credit
Documents and it may perform such duties by or through its employees.

(b) Exculpatory Provisions. No Agent or any of its Related Parties shall be
liable to the Lenders for any action taken or omitted by such Agent under or in
connection with any of the Credit Documents except to the extent caused by such
Agent’s gross

 

115



--------------------------------------------------------------------------------

negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. Each Agent shall be entitled to
refrain from the taking of any action (including the failure to take an action)
in connection herewith or with any of the other Credit Documents or from the
exercise of any power, discretion, opinion or authority vested in it hereunder
or thereunder unless and until such Agent shall have received instructions in
writing in respect thereof from the Requisite Lenders (or such other Lenders as
may be required, or as such Agent shall believe in good faith to be required, to
give such instructions under Section 9.5) and such Agent shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
such action. Upon receipt of such instructions from the Requisite Lenders (or
such other Lenders, as the case may be), such Agent shall be entitled to act or
(where so instructed) refrain from acting, or to exercise such power, discretion
or authority, in accordance with such instructions; provided that such Agent
shall not be required to take any action that, in its opinion, could expose such
Agent to liability or be contrary to any Credit Document or applicable law,
including any action that may be in violation of the automatic stay under the
Bankruptcy Code or any other applicable bankruptcy, insolvency or similar law.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and the other Credit Documents in accordance
with a request of the Requisite Lenders, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled conclusively to rely, and shall be fully protected in relying, on any
communication (including any telephonic notice), instrument or document believed
by it to be genuine and correct and to have been signed, sent or given by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Credit Documents for being the signatory, sender or provider
thereof), and on opinions and judgments of attorneys (who may be attorneys for
the Company and the Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of the Requisite Lenders (or such
other Lenders as may be required, or as such Agent shall believe in good faith
to be required, to give such instructions under Section 9.5). In no event shall
any Agent shall be required to expend or risk any of its own funds or otherwise
incur any financial or other liability in the performance of any of its duties
hereunder or under any other Credit Document.

(c) Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may perform any and all of its duties and exercise any and all of its
rights and powers under this Agreement or under any other Credit Document by or
through any one or more sub-agents appointed by such Agent. Each of the
Administrative Agent and the Collateral Agent and any such of its sub-agents may
perform any and all of its duties and exercise any and all of its rights and
powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions set forth in this Section 8.3 and
Sections 8.6 and 9.3 shall apply to any such sub-agent or Affiliate (and their
respective Related Parties) as if they were named as such Agent, and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as, or on behalf of, an
Agent. Notwithstanding anything herein to the

 

116



--------------------------------------------------------------------------------

contrary, with respect to each sub-agent appointed by the Administrative Agent
or the Collateral Agent, (i) such sub-agent shall be a third party beneficiary
under exculpatory, indemnification and other provisions set forth in this
Section 8.3 and Sections 8.6 and 9.3 and shall have all of the rights and
benefits of a third party beneficiary, including an independent right of action
to enforce such provisions directly, without the consent or joinder of any other
Person, against any or all of the Company, the other Credit Parties and the
Lenders and (ii) such sub-agent shall only have obligations to such Agent and
not to the Company or any other Credit Party, any Lender or any other Person,
and none of the Company, any other Credit Party, any Lender or any other Person
shall have any rights, directly or indirectly, as a third party beneficiary or
otherwise, against such sub-agent.

8.4. Agents Entitled to Act in Individual Capacity. Nothing herein or in any
other Credit Document shall in any way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, any Agent in its individual
capacity as a Lender hereunder. With respect to its participation in the Loans,
each Agent shall have the same rights and powers hereunder as any other Lender
and may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall include each Agent, as
applicable, in its individual capacity. Each Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with the Company or
any of its Affiliates as if it were not performing the duties and functions
specified herein, and may accept fees and other consideration from the Company
and its Affiliates for services in connection herewith and otherwise without
having to account for the same to the Lenders.

8.5. Lenders’ Representations, Warranties and Acknowledgments. (a) Each Lender
Bank represents and warrants that it has made, and will continue to make, its
own independent investigation of the financial condition and affairs of the
Company and the Subsidiaries in connection with Credit Extensions or taking or
not taking action under or based upon any Credit Document, in each case without
reliance on any Agent, any Arranger, any Bookrunner or any Related Party of any
of the foregoing. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Credit Extensions or at any time or times thereafter.

(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Tranche B Term Loan on the Closing Date, as
the case may be, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Credit Document and each other document required to be
approved by any Agent, the Requisite Lenders or other requisite Lenders, as
applicable, on the Closing Date.

8.6. Right to Indemnity. Each Lender, in proportion to its applicable Pro Rata
Share (determined as set forth below), severally agrees to indemnify each Agent
and each Related Party thereof, to the extent that such Agent or such Related
Party shall not have been reimbursed by the Company or any other Credit Party,
for and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, suits, costs, expenses (including fees,
expenses and other charges of counsel) or disbursements of any kind or nature

 

117



--------------------------------------------------------------------------------

whatsoever that may be imposed on, incurred by or asserted against such Agent or
any such Related Party in exercising the powers, rights and remedies, or
performing the duties and functions, of such Agent under the Credit Documents or
otherwise in relation to its capacity as an Agent; provided that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. If any indemnity furnished to any Agent for any purpose shall, in
the opinion of such Agent, be insufficient or become impaired, such Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided that
in no event shall this sentence require any Lender to indemnify such Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s applicable Pro
Rata Share thereof; and provided further that this sentence shall not be deemed
to require any Lender to indemnify such Agent against any liability, obligation,
loss, damage, penalty, claim, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence. For
purposes of this Section 8.6, “Pro Rata Share” shall be determined as of the
time that the applicable indemnity payment is sought (or, in the event at such
time all the Commitments shall have terminated and all the Loans shall have been
repaid in full, as of the time most recently prior thereto when any Loans or
Commitments remained outstanding).

8.7. Successor Administrative Agent and Collateral Agent. Subject to the terms
of this Section 8.7, the Administrative Agent (which term shall include the
Collateral Agent for purposes of this Section 8.7) may resign at any time from
its capacity as such. In connection with such resignation, the Administrative
Agent shall give notice of its intent to resign to the Lenders and the Company.
Upon receipt of any such notice of resignation, the Requisite Lenders shall have
the right, in consultation with the Company, to appoint a successor. If no
successor shall have been so appointed by the Requisite Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent. Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Credit Documents. The fees payable by
the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Company and such
successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders and the Company, whereupon,
on the date of effectiveness of such resignation stated in such notice, (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Credit Documents, provided that,
solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to

 

118



--------------------------------------------------------------------------------

hold such Collateral, in each case until such time as a successor Administrative
Agent is appointed and accepts such appointment in accordance with this
paragraph (it being understood and agreed that the retiring Administrative Agent
shall have no duty or obligation to take any further action under any Collateral
Document, including any action required to maintain the perfection of any such
security interest), and (b) the Requisite Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, provided that (i) all payments required to be made
hereunder or under any other Credit Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (ii) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall also directly
be given or made to each Lender. Following the effectiveness of the
Administrative Agent’s resignation from its capacity as such, the provisions of
this Section 8, Section 9.2 and Section 9.3 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (a) above.

8.8. Collateral Documents and Obligations Guarantee. (a) Agents under Collateral
Documents and the Obligations Guarantee. Each Secured Party hereby further
authorizes the Administrative Agent and the Collateral Agent, on behalf of and
for the benefit of the Secured Parties, to be the agent for and representative
of the Secured Parties with respect to the Obligations Guarantee, the Collateral
and the Collateral Documents; provided that neither the Administrative Agent nor
the Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty of
care, duty of disclosure or any other obligation whatsoever to any holder of any
Designated Swap Obligations or Designated Cash Management Obligations. Without
further written consent or authorization from any Secured Party, the
Administrative Agent or the Collateral Agent, as applicable, may execute any
documents or instruments necessary (i) in connection with any sale or other
disposition of assets permitted by this Agreement (or to which the Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 9.5) have otherwise consented), to release any Lien encumbering any item
of Collateral that is the subject of such sale or other disposition and
(ii) to confirm the release and discharge of any Subsidiary Guarantor, as
permitted hereunder, from its Obligations Guarantee as contemplated by
Section 8.8(d) or as consented to by the Requisite Lenders (or such other
Lenders as may be required to give such consent under Section 9.5). Any
execution and delivery of documents or instruments pursuant to this
Section 8.8(a) shall be without recourse to or representation or warranty by the
Administrative Agent or the Collateral Agent.

(b) Right to Realize on Collateral and Enforce Obligations Guarantee.
Notwithstanding anything contained in any of the Credit Documents to the
contrary, the Company, the Administrative Agent, the Collateral Agent and each
Secured Party hereby agree that (i) no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Obligations
Guarantee, it being understood and agreed that all powers, rights and remedies
under the Credit Documents may be exercised solely by the Administrative Agent
or the Collateral Agent, as applicable, for the benefit of the Secured Parties
in accordance with the terms thereof and that all powers, rights and remedies
under the Collateral Documents may be exercised solely by the Collateral Agent
for the benefit of the Secured Parties in accordance with the terms thereof and
(ii) in the event of a foreclosure

 

119



--------------------------------------------------------------------------------

or similar action by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition (including pursuant to section
363(k), section 1129(b)(2)(a)(ii) or any other applicable section of the
Bankruptcy Code), the Collateral Agent (or any Lender, except with respect to a
“credit bid” pursuant to section 363(k), section 1129(b)(2)(a)(ii) or any other
applicable section of the Bankruptcy Code), the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities) shall be entitled, upon instructions
from the Requisite Lenders, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such sale or other disposition, to use and apply any of the Obligations as a
credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.

(c) Designated Swap Obligations and Designated Cash Management Obligations. No
obligations under any Swap Agreement that constitute Designated Swap Obligations
and no obligations under any agreement or instrument that constitute Designated
Cash Management Obligations will create (or be deemed to create) in favor of any
Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Guarantor
under the Credit Documents except as expressly provided in Section 9.5(c)(iii)
of this Agreement and Section 5.2 of the Guarantee and Collateral Agreement. By
accepting the benefits of the Collateral, each Swap Counterparty and each holder
of Designated Cash Management Obligations shall be deemed to have appointed the
Collateral Agent as its agent and agreed to be bound by the Credit Documents as
a Secured Party, subject to the limitations set forth in this Section 8.8(c).

(d) Release of Collateral and Obligations Guarantees. Notwithstanding anything
to the contrary contained herein or any other Credit Document, when all
Obligations (excluding contingent obligations as to which no claim has been
made, the Designated Swap Obligations and the Designated Cash Management
Obligations) have been paid in full and all Commitments have terminated or
expired, upon request of the Company, the Administrative Agent and the
Collateral Agent shall (without notice to, or vote or consent of, any Secured
Party) take such actions as shall be required to release the Collateral Agent’s
security interest in all Collateral, and to release all Obligations Guarantees
provided for in any Credit Document, whether or not on the date of such release
there may be outstanding Designated Swap Obligations or Designated Cash
Management Obligations. Any such release of an Obligations Guarantee shall be
deemed subject to the provision that such Obligations Guarantee shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Company or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Company or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made. If all the
Equity Interests in any Subsidiary Guarantor held by the Company and the
Subsidiaries shall be sold or otherwise disposed of (including by merger or
consolidation) in any transaction permitted by this Agreement, and as a result
of such sale or other disposition such Subsidiary Guarantor shall cease to be a
Subsidiary, (i)

 

120



--------------------------------------------------------------------------------

such Subsidiary Guarantor shall, upon consummation of such sale or other
disposition, automatically be discharged and released from its obligations under
its Obligations Guarantee and the other Collateral Documents, without further
action by any Secured Party or any other Person and (ii) upon receipt by the
Administrative Agent and the Collateral Agent of a certificate of a Responsible
Officer of the Company certifying that such release is permitted hereunder, all
security interests created by the Collateral Documents in Collateral owned by
such Subsidiary Guarantor shall be automatically released, without any further
action by any Secured Party or any other Person. Upon any sale or other transfer
or disposition by any Credit Party (other than to the Company, any Credit Party
or, except for a valid business purpose, any other Subsidiary not required to
become a Guarantor as a result of such sale or transfer) of any Collateral in a
transaction permitted under this Agreement, or upon the effectiveness of any
written consent to the release of the security interest created under any
Collateral Document in any Collateral pursuant to Section 9.5, the security
interests in such Collateral created by the Collateral Documents shall be
automatically released, without any further action by any Secured Party or any
other Person. In connection with any termination or release pursuant to this
Section 8.8(d), the Administrative Agent and the Collateral Agent shall execute
and deliver to any Credit Party, at such Credit Party’s expense, all documents
that such Credit Party shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 8.8(d)
shall be without recourse to or warranty by the Administrative Agent or the
Collateral Agent.

(e) The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of any Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien on any Collateral or any certificate
prepared by any Credit Party in connection therewith. The Collateral Agent shall
not be responsible or liable to the Secured Parties for any failure to monitor
or maintain any portion of the Collateral. In no event shall the Collateral
Agent (in its capacity as such) be responsible or liable for any failure or
delay in the performance of its obligations under any Credit Document arising
out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Collateral Agent shall use reasonable efforts which are consistent with
accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

8.9. Tax Indemnification by the Lenders. (a) To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax (including any
U.S. federal withholding tax imposed under FATCA). If the Internal Revenue
Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, or if the
Administrative Agent reasonably determines that a payment was made to a Lender
pursuant to this Agreement without deduction of applicable

 

121



--------------------------------------------------------------------------------

withholding Tax from such payment, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.

(b) Each Lender shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Credit Parties has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.6(g)(i) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Credit
Document, and any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Credit Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this
Section 8.9.

8.10. Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.
In case of the pendency of any proceeding under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law in respect of any Credit
Party, the Administrative Agent (irrespective of whether the principal of any
Loan (or any other amount hereunder or under any other Credit Document), shall
then be due and payable in accordance with the terms hereof or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Company) shall be entitled and empowered (but not obligated)
by intervention in such proceeding or otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claims for the reasonable expenses, disbursements and advances of the Agents
and their respective sub-agents (including fees, expenses and other charges of
counsel) and all other amounts due to the Agents under Sections 2.10, 9.2 and
9.3) allowed in such judicial proceeding; and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

122



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amounts due for
the reasonable expenses, disbursements and advances of the Administrative Agent
and its sub-agents (including fees, expenses and other charges of counsel), and
any other amounts due the Administrative Agent under Sections 2.10, 9.2 and 9.3.
Nothing in this Section 8.10 shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9. MISCELLANEOUS

9.1. Notices. (a) Notices Generally. Any notice or other communication hereunder
given to the Company or any other Credit Party, the Administrative Agent, the
Collateral Agent or any Lender shall be given to such Person at its address as
set forth on Schedule 9.1 or, in the case of any Lender, at such address as
shall have been provided by such Lender to the Administrative Agent in writing.
Except in the case of notices and other communications expressly permitted to be
given by telephone and as otherwise provided in Section 9.1(b), each notice or
other communication hereunder shall be in writing and shall be delivered by hand
or sent by facsimile (except for any notices or other communication given to the
Administrative Agent or the Collateral Agent), courier service or certified or
registered United States mail and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, when sent by facsimile as shown on the transmission report therefor
(except that, if not sent during normal business hours for the recipient, shall
be deemed to have been received at the opening of business on the next Business
Day for the recipient) or upon receipt if sent by United States mail; provided
that no notice or other communication given to the Administrative Agent or the
Collateral Agent shall be effective until received by it; and provided further
that any such notice or other communication shall, at the request of the
Administrative Agent, be provided to any sub-agent thereof appointed pursuant to
Section 8.3(c) from time to time. Any party hereto may change its address
(including fax or telephone number) for notices and other communications
hereunder by notice to each of the Administrative Agent and the Company.

(b) Electronic Communications.

(i) Notices and other communications to any Agent and any Lender hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. Each of the Administrative Agent and the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications or rescinded by such Person by notice to each

 

123



--------------------------------------------------------------------------------

other such Person. Except as set forth in the last paragraph of Section 5.1,
unless the Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient; and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (A) of notification that such notice or communication is
available and identifying the website address therefor.

(ii) The Company understands that the distribution of materials through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of the Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents or any of their Related Parties
warrants as to the accuracy, adequacy or completeness of the Approved Electronic
Communications or the Platform, and each of the Agents and their Related Parties
expressly disclaims liability for errors or omissions in the Platform and the
Approved Electronic Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by any Agent or any of its Related Parties in connection
with the Platform or the Approved Electronic Communications.

(iv) Each of the Company and each Lender agrees that the Administrative Agent
may, but shall not be obligated to, store any Approved Electronic Communications
on the Platform in accordance with the Administrative Agent’s customary document
retention procedures and policies.

(v) Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to the Company, the Subsidiaries or their Securities
for

 

124



--------------------------------------------------------------------------------

purposes of United States federal or state securities laws. In the event that
any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and
(ii) none of the Company, any other Credit Party or any Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other
Credit Documents.

(d) Public Lender Information. The Company, on behalf of itself and each other
Credit Party, and each Lender acknowledge that certain of the Lenders may be
Public Lenders and, if documents or notices required to be delivered pursuant to
Section 5.1, 5.2 or 5.6 or otherwise are being distributed through the Platform,
any document or notice that the Company has indicated contains Non-Public
Information shall not be posted on the portion of the Platform that is
designated for Public Lenders. The Company, on behalf of itself and each other
Credit Party, agrees to clearly designate all information provided to the
Administrative Agent that is suitable to make available to Public Lenders. If
the Company has not indicated whether a document or notice delivered pursuant to
Section 5.1, 5.2 or 5.6 or otherwise contains Non-Public Information, the
Administrative Agent reserves the right to post such document or notice solely
on the portion of the Platform that is designated for Lenders that wish to
receive material Non-Public Information with respect to the Company, the
Subsidiaries or their Securities.

9.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Company agrees to pay promptly (a) all the actual costs and
reasonable expenses (including the reasonable fees, expenses and other charges
of counsel) incurred by any Agent, the Arrangers or any of their respective
Affiliates in connection with the structuring, arrangement and syndication of
the credit facilities provided for herein and any credit or similar facility
refinancing or replacing, in whole or in part, the credit facilities provided
herein, including the preparation, execution, delivery and administration of
this Agreement, the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) or any other document or
matter requested by the Company in connection with the Credit Documents, (b) all
the actual costs and reasonable expenses of creating, perfecting, recording,
maintaining and preserving Liens in favor of the Collateral Agent, for the
benefit of Secured Parties, including filing and recording fees, expenses and
taxes, stamp or documentary taxes, search fees, title insurance premiums and
reasonable fees, expenses and other charges of counsel to the Collateral Agent
and of counsel providing any opinions that the Administrative Agent or the
Collateral Agent may reasonably request in respect of the Collateral or the
Liens created pursuant to the Collateral Documents, (c) all the actual costs and
reasonable fees, expenses and other charges of any auditors, accountants,
consultants or appraisers, (d) all the actual costs and reasonable expenses
(including the reasonable fees, out-of-pocket expenses and other documented
charges of any appraisers, consultants, advisors and agents employed or retained
by the Collateral Agent and its counsel) in connection with the custody or
preservation of any of the Collateral, and (e) after the occurrence of a Default
or an Event of Default, all costs and expenses, including reasonable fees,
out-of-pocket expenses and other documented charges of counsel and costs of
settlement, incurred by any Agent, Arranger or Lender in enforcing any
Obligations of or in collecting any payments due from the Company or any other
Credit Party

 

125



--------------------------------------------------------------------------------

hereunder or under the other Credit Documents by reason of such Default or Event
of Default (including in connection with the sale, lease or license of,
collection from, or other realization upon any of the Collateral or the
enforcement of any Obligations Guarantee) or in connection with any refinancing
or restructuring of the credit arrangements provided hereunder in the nature of
a “work-out” or pursuant to any insolvency or bankruptcy cases or proceedings.
All amounts due under this Section 9.2 shall be payable promptly after written
demand therefor.

9.3. Indemnity. (a) In addition to the payment of expenses pursuant to
Section 9.2, the Company agrees to defend (subject to the applicable
Indemnitee’s selection of counsel), indemnify, pay and hold harmless, each Agent
(and each sub-agent thereof), Arranger, Bookrunner and Lender and each of their
respective Related Parties (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities. THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR
NOT SUCH INDEMNIFIED LIABILITIES ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE
OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN
WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY
INDEMNITEE; provided that the Company shall not have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from the gross negligence or willful
misconduct of, or material breach (arising from gross negligence, willful
misconduct or bad faith) of the Credit Documents by, such Indemnitee, in each
case, as determined by a final, non-appealable judgment of a court of competent
jurisdiction. To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 9.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, the Company shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

(b) To the extent permitted by applicable law, neither the Company nor any of
its Subsidiaries shall assert, and the Company hereby waives, any claim against
any Agent, Arranger, Bookrunner or Lender or any Related Party of any of the
foregoing on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any other Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
the Company hereby waives, releases and agrees not to sue, and agrees not to
permit any of its Subsidiaries to sue, upon any such claim or any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

(c) The Company agrees that no Agent, Arranger, Bookrunner or Lender or any
Related Party of any of the foregoing will have any liability to the Company or
any other Credit Party or any Person asserting claims on behalf of or in right
of the Company or any other Credit Party or any other Person in connection with
or as a result of this Agreement or any other Credit Document or any agreement
or instrument contemplated hereby or thereby or referred to herein or therein,
the transactions contemplated hereby or

 

126



--------------------------------------------------------------------------------

thereby, any Loan or the use of the proceeds thereof or any act or omission or
event occurring in connection therewith, in each case, except, subject to
Section 9.3(b), in the case of the Company or any other Credit Party to the
extent that any losses, claims, damages, liabilities or expenses incurred by the
Company or such other Credit Party or its affiliates, shareholders, partners or
other equity holders have been found by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of, or material breach (arising from gross negligence,
willful misconduct or bad faith) of the Credit Documents by, such Agent,
Arranger, Bookrunner or Lender in performing its obligations under this
Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein.

9.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender is
hereby authorized by the Company at any time or from time to time, without
notice to the Company, any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of the
Company against and on account of the obligations and liabilities of the Company
to such Lender hereunder and under the other Credit Documents, including all
claims of any nature or description arising out of or connected hereto or
thereto, irrespective of whether or not (a) such Lender shall have made any
demand hereunder or (b) the principal of or the interest on the Loans or any
other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured. Each Lender agrees to notify the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

9.5. Amendments and Waivers. (a) Requisite Lenders’ Consent. Except as provided
in Section 2.25 or in any Collateral Document, none of this Agreement, any other
Credit Document or any provision hereof or thereof may be waived, amended or
modified, and no consent to any departure by the Company or any other Credit
Party therefrom may be made, except, subject to the additional requirements of
Sections 9.5(b) and 9.5(c) and as otherwise provided in Section 9.5(d), in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Company and the Requisite Lenders and, in the case of any
other Credit Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent or the Collateral Agent, as applicable, and the
Company and the other Credit Party or Credit Parties that are parties thereto,
in each case with the consent of the Requisite Lenders; provided that any
provision of this Agreement or any other Credit Document may be amended by an
agreement in writing entered into by the Company and the Administrative Agent to
cure any ambiguity, omission, defect or inconsistency so long as, in each case,
the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Requisite Lenders stating that the Requisite Lenders object to such
amendment.

 

127



--------------------------------------------------------------------------------

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be directly affected thereby, no waiver, amendment or other modification
of this Agreement or any other Credit Document, or any consent to any departure
by the Company or any other Credit Party therefrom, shall be effective if the
effect thereof would be to:

(i) increase any Commitment or postpone the scheduled expiration date of any
Commitment (it being understood that no waiver, amendment or other modification
of any condition precedent, covenant, Default or Event of Default shall
constitute an increase in any Commitment of any Lender);

(ii) extend the scheduled final maturity date of any Loan;

(iii) [reserved];

(iv) waive, reduce or postpone any scheduled amortization payment (but not any
voluntary or mandatory prepayment) of any Loan;

(v) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.9) or
any fee or any premium payable hereunder, or waive or postpone the time for
payment of any such interest or fees or premiums;

(vi) reduce the principal amount of any Loan;

(vii) waive, amend or otherwise modify any provision of this Section 9.5(b),
Section 9.5(c) or any other provision of this Agreement or any other Credit
Document that expressly provides that the consent of all Lenders (or of all
Lenders of any Class) is required to waive, amend or otherwise modify any rights
thereunder or to make any determination or grant any consent thereunder
(including the provision set forth in Section 9.6(a));

(viii) amend the definition of the term “Requisite Lenders” or the term “Pro
Rata Share”; provided that, with the consent of the Requisite Lenders,
additional extensions of credit pursuant hereto may be included in the
determination of “Requisite Lenders” or “Pro Rata Share” on substantially the
same basis as the Commitments and the Loans are included therein on the Closing
Date; or

(ix) release all or substantially all of the Collateral from the Liens of the
Collateral Documents, or all or substantially all of the Guarantors from the
Obligations Guarantee (or limit liability of all or substantially all of the
Guarantors in respect of the Obligations Guarantee), in each case except as
expressly provided in the Credit Documents (it being understood that (A) an
amendment or other modification of the type of obligations secured by the
Collateral Documents or guaranteed thereunder shall not be deemed to be a
release of the Collateral from the Liens of the Collateral Documents or a
release or limitation of the Obligations Guarantee and (B) an amendment or other
modification of Section 6.6 shall only require the consent of the Requisite
Lenders); or

 

128



--------------------------------------------------------------------------------

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any waiver, amendment or other modification, or
any consent, described in clauses (vii), (viii) and (ix).

(c) Other Consents. No waiver, amendment or other modification of this Agreement
or any other Credit Document, or any consent to any departure by the Company or
any other Credit Party therefrom, shall:

(i) (A) amend or otherwise modify Section 2.14 or any other provisions of any
Credit Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those holding Loans of any other Class, without the consent of Lenders
representing a Majority in Interest of each affected Class (it being understood
that the Requisite Lenders may waive, in whole or in part, any prepayment of
Loans hereunder so long as the application, as between Classes, of any portion
of such prepayment that is still required to be made is not altered) or
(B) amend or otherwise modify this Section 9.5(c)(i) or any other provision of
this Agreement or any other Credit Document that expressly provides that the
consent of all Lenders of any Class or a Majority in Interest of Lenders of any
Class is required to waive, amend or otherwise modify any rights thereunder or
to make any determination or grant any consent thereunder, in each case without
the consent of each Lender of such Class or a Majority in Interest of the
Lenders of such Class, as the case may be;

(ii) amend, modify, extend or otherwise affect the rights or obligations of any
Agent without the prior written consent of such Agent; and

(iii) amend or otherwise modify this Agreement or the Guarantee and Collateral
Agreement so as to alter the ratable treatment of Obligations arising under the
Credit Documents, on the one hand, and the Designated Swap Obligations or
Designated Cash Management Obligations, on the other, or amend or otherwise
modify the definition of the term “Obligations”, “Designated Cash Management
Obligations”, “Designated Swap Obligations” or “Secured Parties” (or any
comparable term used in any Collateral Document), in each case in a manner
adverse to any Secured Party holding Designated Swap Obligations or Designated
Cash Management Obligations then outstanding without the written consent of such
Secured Party (it being understood that an amendment or other modification of
the type of obligations secured by the Collateral Documents or guaranteed
thereunder, so long as such amendment or other modification by its express terms
does not alter the Designated Swap Obligations or Designated Cash Management
Obligations being so secured or guaranteed, shall not be deemed to be adverse to
any Secured Party holding Designated Swap Obligations or Designated Cash
Management Obligations).

(d) Class Amendments. Notwithstanding anything to the contrary in
Section 9.5(a), any waiver, amendment or modification of this Agreement or any
other Credit Document, or any consent to any departure by the Company or any
other Credit Party therefrom, that by its terms affects the rights or duties
under this Agreement of the Lenders of a particular Class or Classes (but not
the Lenders of any other Class), may be effected by an agreement or agreements
in writing entered into by the Company and the requisite

 

129



--------------------------------------------------------------------------------

number or percentage in interest of each affected Class of Lenders that would be
required to consent thereto under this Section 9.5 if such Class of Lenders were
the only Class of Lenders hereunder at the time.

(e) Requisite Execution of Amendments, Etc. The Administrative Agent may, but
shall have no obligation to, with the concurrence of any Lender, execute
waivers, amendments, modifications, waivers or consents on behalf of such
Lender. Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given. No notice to or demand on
the Company or any other Credit Party in any case shall entitle the Company or
any other Credit Party to any other or further notice or demand in similar or
other circumstances. Any amendment, modification, waiver or consent effected in
accordance with this Section 9.5 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.

9.6. Successors and Assigns; Participations. (a) Generally. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby. None of the Company’s rights
or obligations hereunder, nor any interest therein, may be assigned or delegated
by the Company without the prior written consent of the Administrative Agent and
each Lender, and any attempted assignment or delegation without such consent
shall be null and void. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, the participants referred to
in Section 9.6(g) (to the extent provided in clause (iii) of such Section) and,
to the extent expressly contemplated hereby, Affiliates of any Agent or any
Lender and the other Indemnitees) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Register. The Company, the Administrative Agent, the Collateral Agent and
the Lenders shall deem and treat the Persons recorded as Lenders in the Register
as the holders and owners of the corresponding Commitments and Loans recorded
therein for all purposes hereof. No assignment or transfer of any such
Commitment or Loan shall be effective unless and until recorded in the Register,
and following such recording, unless otherwise determined by the Administrative
Agent (such determination to be made in the sole discretion of the
Administrative Agent, which determination may be conditioned on the consent of
the assigning Lender and the assignee), shall be effective notwithstanding any
defect in the Assignment Agreement relating thereto. Each assignment and
transfer shall be recorded in the Register following receipt by the
Administrative Agent of the fully executed Assignment Agreement, together with
the required forms and certificates regarding tax matters and any fees payable
in connection therewith, in each case as provided in Section 9.6(d); provided
that the Administrative Agent shall not be required to accept such Assignment
Agreement or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment Agreement lacks any written
consent required by this Section 9.6 or is otherwise not in proper form, it
being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment Agreement, any such duty and obligation
being solely with the assigning Lender and the assignee. Each assigning Lender
and the assignee, by its execution and delivery of an Assignment Agreement,
shall be deemed to

 

130



--------------------------------------------------------------------------------

have represented to the Administrative Agent that all written consents required
by this Section 9.6 with respect thereto (other than the consent of the
Administrative Agent) have been obtained and that such Assignment Agreement is
otherwise duly completed and in proper form. The date of such recordation of an
assignment and transfer is referred to herein as the “Assignment Effective Date”
with respect thereto. Any request, authority or consent of any Person that, at
the time of making such request or giving such authority or consent, is recorded
in the Register as a Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Commitments or Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations to:

(i) any Eligible Assignee of the type referred to in clause (a) of the
definition of the term “Eligible Assignee” upon the giving of notice to the
Administrative Agent;

(ii) any Eligible Assignee of the type referred to in clause (b) of the
definition of the term “Eligible Assignee” upon the giving of notice to the
Administrative Agent (with notice by the Administrative Agent to the Company of
such assignment to be given promptly after the applicable Assignment Effective
Date);

provided that:

(A) in the case of any such assignment or transfer (other than to any Eligible
Assignee meeting the requirements of clause (i) above), the amount of the
Commitment or Loans of the assigning Lender subject thereto shall not be less
than US$1,000,000 (with concurrent assignments to Eligible Assignees that are
Affiliates or Related Funds thereof to be aggregated for purposes of the
foregoing minimum assignment amount requirements) or, in each case, such lesser
amount as shall be agreed to by the Company and the Administrative Agent or as
shall constitute the aggregate amount of the Commitments or Loans of the
applicable Class of the assigning Lender; and

(B) each partial assignment or transfer shall be of a uniform, and not varying,
percentage of all rights and obligations of the assigning Lender hereunder;
provided that a Lender may assign or transfer all or a portion of its Commitment
or of the Loans owing to it of any Class without assigning or transferring any
portion of its Commitment or of the Loans owing to it, as the case may be, of
any other Class.

(d) Mechanics. Assignments and transfers of Loans and Commitments by Lenders
shall be effected by the execution and delivery to the Administrative Agent of
an Assignment Agreement. In connection with all assignments, there shall be
delivered to the Administrative Agent such forms, certificates or other
evidence, if any, with respect to United States federal income tax withholding
matters as the assignee thereunder may be required to deliver pursuant to
Section 2.19(c), together with payment to the Administrative Agent of a
registration and processing fee of US$3,500 (except that no such registration
and processing fee shall be payable (i) in connection with an assignment by or
to an Arranger or

 

131



--------------------------------------------------------------------------------

any Affiliate thereof or (ii) in the case of an assignee that is already a
Lender or is an Affiliate or Related Fund of a Lender or a Person under common
management with a Lender).

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
applicable Assignment Effective Date, as applicable, that (i) it is an Eligible
Assignee, (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be, and (iii) it will make or invest in, as the case may be, its Commitments
or Loans for its own account in the ordinary course and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other United States federal securities laws (it being
understood that, subject to the provisions of this Section 9.6, the disposition
of such Commitments or Loans or any interests therein shall at all times remain
within its exclusive control).

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 9.6, as of the Assignment Effective Date with respect to any assignment
and transfer of any Commitment or Loan, (i) the assignee thereunder shall have
the rights and obligations of a “Lender” hereunder to the extent of its interest
in such Commitment or Loan as reflected in the Register and shall thereafter be
a party hereto and a “Lender” for all purposes hereof, (ii) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned and transferred to the assignee, relinquish its rights (other than any
rights that survive the termination hereof under Section 9.8) and be released
from its obligations hereunder (and, in the case of an assignment covering all
the remaining rights and obligations of an assigning Lender hereunder, such
Lender shall cease to be a party hereto as a “Lender” (but not, if applicable,
in any other capacity hereunder) on such Assignment Effective Date, provided
that such assigning Lender shall continue to be entitled to the benefit of all
rights that survive the termination hereof under Section 9.8, and (iii) if any
such assignment and transfer occurs after the issuance of any Note hereunder,
the assigning Lender shall, upon the effectiveness thereof or as promptly
thereafter as practicable, surrender its applicable Notes to the Administrative
Agent for cancelation, and thereupon the Company shall issue and deliver new
Notes, if so requested by the assignee and/or assigning Lender, to such assignee
and/or to such assigning Lender, with appropriate insertions, to reflect the new
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Eligible Assignee in all or any part of its Commitments or
Loans or in any other Obligation; provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Company, the other Credit Parties, the Administrative
Agent, the Collateral Agent and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s

 

132



--------------------------------------------------------------------------------

rights and obligations under this Agreement. Each Lender that sells a
participation pursuant to this Section 9.6(g) shall maintain a register on which
it records the name and address of each participant to which it has sold a
participation and the principal amounts (and stated interest) of each such
participant’s interest in the Loans or other rights and obligations of such
Lender under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Loans or other
rights and obligations under any this Agreement) except to the extent that such
disclosure is necessary to establish that such Loan or other right or obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. Unless otherwise required by the Internal Revenue Service, any
disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the Internal Revenue Service. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes under this Agreement,
notwithstanding any notice to the contrary.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder, except that any participation
agreement may provide that the participant’s consent must be obtained with
respect to the consent of such Lender to any waiver, amendment, modification or
consent that is described in Section 9.5(b) that affects such participant or
requires the approval of all the Lenders.

(iii) The Company agrees that each participant shall be entitled to the benefits
of Sections 2.17(c), 2.18 and 2.19 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 9.6(c); provided
that (A) a participant shall not be entitled to receive any greater payment
under Section 2.18 or 2.19 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such participant, unless
the sale of the participation to such participant is made with the Company’s
prior written consent, and (B) a participant that would be a Non-US Lender if it
were a Lender shall not be entitled to the benefits of Section 2.19 unless the
Company is notified of the participation sold to such participant and such
participant agrees, for the benefit of the Company, to comply with and be
subject to Section 2.19 as though it became a Lender pursuant to an Assignment
Agreement; provided further that, except as specifically set forth in clauses
(A) and (B) of this sentence, nothing herein shall require any notice to the
Company or any other Person in connection with the sale of any participation. To
the extent permitted by law, each participant also shall be entitled to the
benefits of Section 9.4 as though it were a Lender, provided that such
participant agrees to be subject to Section 2.16 as though it were a Lender.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 9.6, any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans or the other Obligations owed to such Lender, and its Notes, if any, to
secure obligations of such Lender,

 

133



--------------------------------------------------------------------------------

including to any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors and any operating circular issued by any
Federal Reserve Bank; provided that no Lender, as between the Company and such
Lender, shall be relieved of any of its obligations hereunder as a result of any
such assignment and pledge; and provided further that in no event shall the
applicable Federal Reserve Bank, pledgee or trustee be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.

9.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

9.8. Survival of Representations, Warranties and Agreements. All covenants,
agreements, representations and warranties made by the Company and the other
Credit Parties in the Credit Documents and in the certificates or other
documents delivered in connection with or pursuant to this Agreement or any
other Credit Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Credit
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that any Agent,
Arranger, Bookrunner or Lender may have had notice or knowledge of any Default
or Event of Default or incorrect representation or warranty at the time any
Credit Document is executed and delivered or any credit is extended hereunder,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.17(c), 2.18, 2.19, 8, 9.2,
9.3 and 9.4 shall survive and remain in full force and effect regardless of the
repayment of the Loans or the termination of this Agreement or any provision
hereof.

9.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent, Arranger, Bookrunner or Lender in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver thereof or of any Default or
Event of Default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege, or any abandonment or
discontinuance of steps to enforce such power, right or privilege, preclude any
other or further exercise thereof or the exercise of any other power, right or
privilege. The powers, rights, privileges and remedies of the Agents, the
Arrangers, the Bookrunners and the Lenders hereunder and under the other Credit
Documents are cumulative and shall be in addition to and independent of all
powers, rights, privileges and remedies they would otherwise have. Without
limiting the generality of the foregoing, the execution and delivery of this
Agreement or the making of any Loan hereunder shall not be construed as a waiver
of any Default or Event of Default, regardless of whether any Agent, Arranger,
Bookrunner or Lender may have had notice or knowledge of such Default or Event
of Default at the time.

9.10. Marshalling; Payments Set Aside. None of the Agents, the Arrangers or the
Lenders shall be under any obligation to marshal any assets in favor of the
Company or any

 

134



--------------------------------------------------------------------------------

other Credit Party or any other Person or against or in payment of any or all of
the Obligations. To the extent that the Company or any other Credit Party makes
a payment or payments to any Agent, Arranger or Lender (or to the Administrative
Agent or the Collateral Agent, on behalf of any Agent or Lender), or any Agent,
Arranger or Lender enforces any security interests or exercises any right of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.

9.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

9.12. Independent Nature of Lenders’ Rights. Nothing contained herein or in any
other Credit Document, and no action taken by the Lenders pursuant hereto or
thereto, shall be deemed to constitute the Lenders as a partnership, an
association, a joint venture or any other kind of entity. The amounts payable at
any time hereunder to each Lender shall be a separate and independent debt, and
each Lender shall be entitled to protect and enforce its rights arising
hereunder and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

9.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

9.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

9.15. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) BELOW, ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO ARISING OUT OF OR RELATING HERETO
OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE BOROUGH OF MANHATTAN,
THE CITY OF NEW YORK. BY EXECUTING AND DELIVERING

 

135



--------------------------------------------------------------------------------

THIS AGREEMENT, THE COMPANY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION
AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT IN RESPECT OF ANY RIGHTS UNDER ANY
COLLATERAL DOCUMENT GOVERNED BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW
YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE
OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE COMPANY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 9.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE COMPANY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE AGENTS, THE ARRANGERS, THE
BOOKRUNNERS AND THE LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST THE COMPANY IN THE
COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS
UNDER ANY CREDIT DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

9.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER

 

136



--------------------------------------------------------------------------------

DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

9.17. Confidentiality. Each Agent (which term shall for the purposes of this
Section 9.17 include each Arranger and each Bookrunner), and each Lender shall
hold all Confidential Information (as defined below) obtained by such Agent or
such Lender in accordance with such Agent’s and such Lender’s customary
procedures for handling confidential information of such nature, it being
understood and agreed by the Company that, in any event, the Administrative
Agent may disclose Confidential Information to the Lenders and the other Agents
and that each Agent and each Lender may disclose Confidential Information (a) to
Affiliates of such Agent or Lender and to its and their respective Related
Parties (and to other Persons authorized by a Lender or Agent to organize,
present or disseminate such information in connection with disclosures otherwise
made in accordance with this Section 9.17) who need to know such Confidential
Information and on a confidential basis, (b) to any bona fide or potential
assignee, transferee or participant in connection with the contemplated
assignment, transfer or participation of any Loans or other Obligations or any
participations therein or to any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to the Company, the other Credit Parties and their obligations
(provided that such assignees, transferees, participants, counterparties and
advisors are advised of and agree to be bound by either the provisions of this
Section 9.17 or other provisions at least as restrictive as this Section 9.17),
(c) to any rating agency when required by it, provided that, prior to any
disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any Confidential Information relating to the Company or any
other Credit Party received by it from any Agent or any Lender, (d) in
connection with the exercise of any remedies hereunder or under any other Credit
Document, (e) in customary “tombstone” or similar advertisements, (f) as
necessary for the obtaining of CUSIP numbers and (g) as required or requested by
any Governmental Authority or by the NAIC or any other regulatory authority
(including any self-regulatory organization having jurisdiction or claiming to
have jurisdiction over such Agent or such Lender) or pursuant to legal or
judicial process; provided that unless specifically prohibited by applicable law
or court order, such Agent or such Lender shall make reasonable efforts to
notify the Company of any request by any Governmental Authority (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Agent or such Lender by such Governmental
Authority) for disclosure of any Confidential Information prior to disclosure
thereof. For purposes of the foregoing, “Confidential Information” means, with
respect to any Agent or any Lender, any non-public information regarding the
business, assets, liabilities and operations of the Company and the Subsidiaries
obtained by such Agent or such Lender under the terms of this Agreement or in
connection with its determination to become an Agent or Lender hereunder,
regardless of whether or not identified as confidential by the Company. In
addition, each Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement and the other Credit Documents.

9.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or

 

137



--------------------------------------------------------------------------------

fees in connection therewith deemed in the nature of interest under applicable
law shall not exceed the Highest Lawful Rate. If the rate of interest
(determined without regard to the preceding sentence) under this Agreement at
any time exceeds the Highest Lawful Rate, the outstanding amount of the Loans
made hereunder shall bear interest at the Highest Lawful Rate until the total
amount of interest due hereunder equals the amount of interest that would have
been due hereunder if the stated rates of interest set forth in this Agreement
had at all times been in effect. In addition, if when the Loans made hereunder
are repaid in full the total interest due hereunder (taking into account the
increase provided for above) is less than the total amount of interest that
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect, then to the extent permitted by law,
the Company shall pay to the Administrative Agent an amount equal to the
difference between the amount of interest paid and the amount of interest that
would have been paid if the Highest Lawful Rate had at all times been in effect.
Notwithstanding the foregoing, it is the intention of the Lenders and the
Company to conform strictly to any applicable usury laws. Accordingly, if any
Lender contracts for, charges, or receives any consideration that constitutes
interest in excess of the Highest Lawful Rate, then any such excess shall be
cancelled automatically and, if previously paid, shall at such Lender’s option
be applied to the outstanding amount of the Loans made hereunder or be refunded
to the Company.

9.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

9.20. Effectiveness; Entire Agreement. This Agreement shall become effective
when it shall have been executed by the Administrative Agent and there shall
have been delivered to the Administrative Agent counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (but do
not supersede any provisions of any commitment letter, indemnity letter or fee
letter by or among the Company or any other Credit Party and any Agent, Arranger
or Bookrunner or any Affiliate of any of the foregoing that by the terms of such
documents are stated to survive the effectiveness of this Agreement, all of
which provisions shall remain in full force and effect) and the Agents, the
Arrangers, the Bookrunners and their respective Affiliates shall be released
from all liability in connection therewith, including any claim for injury or
damages, whether consequential, special, direct, indirect, punitive or
otherwise.

9.21. PATRIOT Act. Each Lender, the Administrative Agent and the Collateral
Agent (for itself and not on behalf of any Lender) hereby notifies the Company
and each other Credit Party that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Company and each other Credit Party, which information includes the name and
address of the Company and each other Credit Party and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Company or such other Credit Party in accordance with the PATRIOT Act.

 

138



--------------------------------------------------------------------------------

9.22. Electronic Execution of Assignments. The words “execution”, “signed”,
“signature” and words of like import in any Assignment Agreement shall be deemed
to include electronic signatures or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

9.23. No Fiduciary Duty. Each Agent, each Arranger, each Bookrunner, each Lender
and their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”) may have economic interests that conflict with those
of the Company, the other Credit Parties, their equityholders and/or their
Affiliates. The Company, on behalf of itself and its Subsidiaries, agrees that
nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Company, its Subsidiaries, its
equityholders or its Affiliates, on the other. The Company, on behalf of itself
and its Subsidiaries, acknowledges and agrees that (a) the transactions
contemplated by the Credit Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Company and the other Credit
Parties, on the other, and (b) in connection therewith and with the process
leading thereto, (i) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Company or any other Credit Party, its
equityholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Company or any other Credit Party, its
equityholders or its Affiliates on other matters) or any other obligation to the
Company or any other Credit Party except the obligations expressly set forth in
the Credit Documents and (ii) each Lender is acting solely as principal and not
as the agent or fiduciary of the Company or any other Credit Party, its
management, equityholders, creditors or any other Person. The Company
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. The Company agrees that it will not claim, and will not
permit any of its Affiliates or Related Parties to claim, that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Company or any other Credit Party, in connection with such
transaction or the process leading thereto.

9.24. Judgment Currency. In respect of any judgment or order given or made for
any amount due under this Agreement or any other Credit Document that is
expressed and paid in a currency (the “Judgment Currency”) other than
US Dollars, the Company will indemnify each Agent and Lender against any loss
incurred by it as a result of any variation as between (i) the rate of exchange
at which the US Dollar amount is converted into the Judgment Currency for the
purpose of such judgment or order and (ii) the rate of exchange, as quoted by
the Administrative Agent or by a known dealer in the Judgment Currency that is
designated by the Administrative Agent, at which such Agent or Lender is able to
purchase US Dollars with the amount of the Judgment Currency actually received
by such Agent or Lender. The foregoing indemnity shall constitute a separate and
independent obligation of the Company and shall

 

139



--------------------------------------------------------------------------------

survive any termination of this Agreement and the other Credit Documents, and
shall continue in full force and effect notwithstanding any such judgment or
order as aforesaid. The term “rate of exchange” shall include any premiums and
costs of exchange payable in connection with the purchase of or conversion into
US Dollars.

9.25. Intercreditor Agreements. (a) Each of the Administrative Agent, the
Collateral Agent and the Lenders hereby agrees, for itself and on behalf of any
Secured Party that is a successor, assignee or Related Party of such Person,
that it will be bound by and observe, and will take no actions contrary to, the
provisions of the Second Lien Intercreditor Agreement, and the Administrative
Agent and each Lender hereby authorizes and instructs the Collateral Agent to
enter into the Second Lien Intercreditor Agreement on its behalf and to subject
the Liens securing the Obligations to the provisions thereof. The Collateral
Documents are hereby designated as “First Priority Security Documents” for
purposes of the Second Lien Intercreditor Agreement.

(b) Each of the Administrative Agent, the Collateral Agent and the Lenders
hereby agrees, for itself and on behalf of any Secured Party that is a
successor, assignee or Related Party of such Person, to be bound by and to
observe, and take no actions contrary to, the provisions of the First Lien
Intercreditor Agreement, and the Administrative Agent and each Lender hereby
authorizes and instructs the Collateral Agent to enter into the First Lien
Intercreditor Agreement on its behalf and to subject the Liens securing the
Obligations to the provisions thereof.

(c) Each of the Administrative Agent, the Collateral Agent and the Lenders
hereby agrees, for itself and on behalf of any Secured Party that is a
successor, assignee or Related Party of such Person, to be bound by and to
observe, and take no actions contrary to, the provisions of any Additional
Second Lien Intercreditor Agreement subordinating the Liens on the Collateral
securing any Indebtedness permitted by clause (dd) or (ee) of the definition of
Permitted Indebtedness or any Permitted Refinancing contemplated by clause
(b) or (c) of the definition thereof to the Liens securing the Obligations on
terms substantially similar to the Second Lien Intercreditor Agreement, and the
Administrative Agent and each Lender hereby authorizes and instructs the
Collateral Agent to enter into any such Additional Second Lien Intercreditor
Agreement on its behalf and to subject the Liens securing the Obligations to the
provisions thereof. The Collateral Documents are hereby designated as “First
Priority Security Documents” for purposes of any such Additional Second Lien
Intercreditor Agreement.

(d) Each of the Administrative Agent, the Collateral Agent and the Lenders
hereby agrees, for itself and on behalf of any Secured Party that is a
successor, assignee or Related Party of such Person, to be bound by and to
observe, and take no actions contrary to, the provisions of any Permitted
Additional First Lien Intercreditor Agreement entered into in accordance with
the terms of this Agreement in connection with the incurrence by the Credit
Parties of any Replacement Facility or Permitted Additional First Lien Debt, and
the Administrative Agent and each Lender hereby authorizes and instructs the
Collateral Agent to enter into any such Permitted Additional First Lien
Intercreditor Agreement on its behalf and to subject the Liens securing the
Obligations to the provisions thereof.

 

140



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

CHRYSLER GROUP LLC By:   /s/ Richard K. Palmer   Name: Richard K. Palmer  

Title: Chief Financial Officer and

          Senior Vice President

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent and a
Lender, By:   /s/ Gene R. Riego de Dios   Name: Gene R. Riego de Dios   Title:
Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1A1

Borrowing Base

“Advance Percentage” as defined in Schedule 1.1A to the Disclosure Letter.

“Borrowing Base Amount” means, as of any date of determination:

(a) with respect to any Eligible Collateral other than Eligible Intellectual
Property, the Eligible Value for such Eligible Collateral multiplied by the
Advance Percentage for such Eligible Collateral; and

(b) with respect to Eligible Intellectual Property, the Eligible Intellectual
Property Advance Amount.

“Customary Permitted Liens” means the Permitted Liens described in clauses (a),
(b), (m), (n), (o) (solely with respect to Eligible P&E and Eligible Real
Estate), (p), (s), (v) (solely with respect to Eligible P&E and Eligible Real
Estate), (z), (aa) and (bb) (provided that the aggregate amount of the remaining
obligation in respect of such Permitted Lien shall not exceed US$18,000,000), of
the definition of such term.

“EBITDA” means, with respect to any Foreign Pledgee (a) for the fiscal quarters
ended September 30, 2011 and December 31, 2011, each fiscal quarter of the
fiscal year ended December 31, 2012, and the fiscal quarters ended March 31,
2013 and June 30, 2013, the amount for each such Foreign Pledgee specified on
Schedule A of Schedule 1.1A to the Disclosure Letter and (b) for each fiscal
quarter of such Foreign Pledgee thereafter, (i) consolidated net income for such
period plus (ii) without duplication and to the extent deducted in determining
such consolidated net income, the sum of the following amounts for such period
(1) consolidated interest expense for such period, (2) provision for income tax
expense for such period; (3) the amount of depreciation and amortization expense
deducted in determining net income for such period; (4) the amount of preferred
stock dividends accrued for such period; and (5) the cumulative effect of change
in accounting principles that resulted in a charge for such period, minus
(iii)(1) consolidated interest income for such period, (2) provision for income
tax benefits for such period, and (3) cumulative effect of change in accounting
principles that resulted in a credit for such period; provided, that in the case
of clause (a) and (b), if EBITDA for such Foreign Pledgee for such period as
calculated hereunder is a negative amount for any fiscal period calculated in
accordance with clause (c) of the definition of Eligible Value, then EBITDA for
such Foreign Pledgee for such fiscal period shall be deemed to be zero.

“Eligible Collateral” means Eligible Receivables, Eligible Inventory, Eligible
P&E, Eligible Foreign Pledged Equity, Eligible Real Estate and Eligible
Intellectual Property.

 

 

1  Unless otherwise defined herein, terms used herein and defined in the Credit
Agreement to which this Schedule 1.1A is attached (the “Credit Agreement”) shall
have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

“Eligible Foreign Pledged Equity” means, as of any date of determination, the
Equity Interests of a Foreign Pledgee that constitute Collateral; provided, that
(a) commencing with the date that is 90 days after the Closing Date, Equity
Interests of a Foreign Pledgee shall constitute “Eligible Foreign Pledged
Equity” only if the Collateral Agent has a valid, perfected and enforceable
security interest in such Equity Interests, subject only to Customary Permitted
Liens, and the requirements specified in Sections 5.7(b) and (k) shall have been
satisfied to the extent applicable to the relevant Foreign Pledgee and
(b) Equity Interests of each Foreign Pledgee shall not constitute “Eligible
Foreign Pledged Equity” if and for so long as the financial statements
(containing an income statement and balance sheet only) (the “Foreign Pledgee
Financial Statements”) for such Foreign Pledgee have not been delivered to the
Administrative Agent when and as required by the Credit Documents (it being
understood that such Equity Interests will become “Eligible Foreign Pledged
Equity” at such time as such Foreign Pledgee Financial Statements have been
delivered).

“Eligible Intellectual Property” means, as of any date of determination, the
Registered trademarks listed on Schedule 1.1G to the Credit Agreement hereto
that constitute Collateral and in which the Collateral Agent has a valid,
perfected and enforceable security interest in the United States, subject only
to Customary Permitted Liens.

“Eligible Intellectual Property Advance Amount” as defined in Schedule 1.1A to
the Disclosure Letter.

“Eligible Inventory” means, as of any date of determination, the items
classified by the Company as “inventory” in accordance with GAAP, including raw
materials and manufacturing supplies, work-in-process, service parts and
finished goods, that constitute Collateral and in which the Collateral Agent has
a valid, perfected and enforceable security interest, subject only to Customary
Permitted Liens.

“Eligible P&E” means, as of any date of determination, the items classified by
the Company as “property and equipment” (other than “real property”) in
accordance with GAAP that constitute Collateral and in which the Collateral
Agent has a valid, perfected and enforceable security interest, subject only to
Customary Permitted Liens; provided that any such property and equipment
constituting a fixture (as defined in the UCC), shall constitute “Eligible P&E”
only if a fixture filing has been filed in the appropriate local jurisdiction in
respect thereof.

“Eligible Real Estate” means, as of any date of determination, Mortgaged
Properties in respect of which the Collateral Agent has valid, perfected and
enforceable Mortgages, subject only to Customary Permitted Liens; provided that
(a) no Mortgaged Property shall constitute “Eligible Real Estate” until the
Company has delivered to the Administrative Agent appraisals that comply with
the requirements of the Federal Institutions Reform, Recovery and Enforcement
Act with respect to such Mortgaged Property and (b) commencing with the date
that is 180 days after the Closing Date, any such Mortgaged Property shall
constitute “Eligible Real Estate” only if the Real Estate Deliverables for such
Mortgaged Property have been received and satisfied.

 

2

Credit Agreement Schedule 1.1A



--------------------------------------------------------------------------------

“Eligible Receivables” means, as of any date of determination, the items
classified by the Company as “accounts receivable” in accordance with GAAP and,
to the extent not subject to any contractual right of set-off, trade receivables
from Fiat Group classified by the Company as “other assets” in the financial
records of the Company, in each case (a) that are owing by a Person that is not
a consolidated Affiliate of the Company and (b) that constitute Collateral and
in which the Collateral Agent has a valid, perfected and enforceable security
interest, subject only to Customary Permitted Liens.

“Eligible Value” means, as of any date of determination:

(a) with respect to Eligible Receivables, the Net Book Value of Eligible
Receivables as derived from the general ledger or other financial records of the
Company that is the basis for the most recent Borrowing Base Certificate
delivered to the Administrative Agent in accordance with the Credit Agreement;

(b) with respect to Eligible Inventory, (i) the gross book value of such
Eligible Inventory, as derived from the general ledger or other financial
records of the Company that is the basis for the most recent Borrowing Base
Certificate delivered to the Administrative Agent in accordance with the Credit
Agreement plus (ii) an amount equal to the Company’s unrealized profit (UPI)
adjustment for Eligible Inventory, to the extent deducted in calculating the
gross book value thereof;

(c) with respect to Eligible Foreign Pledged Equity of any Foreign Pledgee, an
amount equal to (A) the applicable Pledged Percentage of such Foreign Pledgee
multiplied by (B) (x) the EBITDA of such Foreign Pledgee calculated as an
annualized average of the eight most recent fiscal quarters of such Foreign
Pledgee for which Foreign Pledgee Financial Statements have been delivered to
the Administrative Agent in accordance with Section 5.2(e) of the Credit
Agreement, multiplied by five, minus (y) the outstanding amount of third-party
debt owed by such Foreign Pledgee and its Subsidiaries, minus (z) the
outstanding amount of intercompany debt owed by such Foreign Pledgee and its
Subsidiaries, other than intercompany debt owing between such Foreign Pledgee
and its Subsidiaries and other than any third party debt that is repaid on or
prior to the Closing Date;

(d) with respect to Eligible P&E, the Net Book Value of the Eligible P&E as
derived from the general ledger or other financial records of the Company that
is the basis for the most recent Borrowing Base Certificate delivered to the
Administrative Agent in accordance with the Credit Agreement; and

(e) with respect to Eligible Real Estate, the Net Book Value of the Eligible
Real Estate as derived from the general ledger or other financial records of the
Company that is the basis for the most recent Borrowing Base Certificate
delivered to the Administrative Agent in accordance with the Credit Agreement.

provided, however, that the Eligible Value for Eligible Collateral shall be
adjusted on a pro forma basis (in each case using the values derived from the
consolidated financial statements that were the basis for the then most recent
Borrowing Base Certificate delivered to the Administrative Agent in accordance
with the Credit Agreement) from time to time as provided in the Credit
Agreement.

 

3

Credit Agreement Schedule 1.1A



--------------------------------------------------------------------------------

“Foreign Pledgee” means a Foreign Subsidiary (other than any Subsidiary
Guarantor) whose Equity Interests constitute Collateral.

“Pledged Percentage” means, with respect to Eligible Foreign Pledged Equity of
any Foreign Pledgee at any time, the percentage of the aggregate economic value
of such Foreign Pledgee represented by such Eligible Foreign Pledged Equity at
such time.

 

4

Credit Agreement Schedule 1.1A



--------------------------------------------------------------------------------

SCHEDULE 1.1B

Disqualified Lenders

 

1. Any original equipment manufacturer (“OEM”) that manufactures passenger cars,
utility vehicles (including sport utility vehicles and crossover vehicles),
minivans, pick-up trucks or medium-duty trucks, or any other products or
components for use in the automotive industry, and any of such OEM’s
Subsidiaries, including any captive finance Subsidiary.

 

2. Any auto parts supplier to the Company (or any of its Subsidiaries).



--------------------------------------------------------------------------------

SCHEDULE 1.1C

Excluded Dispositions

 

1. The sale of the assets of Chrysler Group Global Electric Motorcars LLC and
Chrysler Group NEV Service LLC to Polaris Industries, Inc. in conjunction with
the Asset Purchase Agreement dated April 21, 2011.

 

2. Sale or disposition by Chrysler Group LLC of assets to be acquired from
Beijing Benz Automotive Company Ltd. (“BBAC”). Such assets consist primarily of
vehicle specific tooling and equipment related to the prior licensed production
by BBAC in China of Chrysler 300 and Sebring.

 

3. Sale of real property located at 100 Electronics Blvd, Huntsville, Alabama.

 

4. Sales by Chrysler Group LLC or any of its respective Affiliates or joint
ventures to Fiat Group Automobiles S.p.A. (“FGA”), or any of its respective
Affiliates or joint ventures, of all or substantially all of the assets or
Equity Interests in one or more Chrysler Group National Sales Companies (“NSCs”)
located outside of NAFTA, including but not limited to the NSCs in Europe, so
long as at the time of such sale the NSC has ceased operations and does not have
any material assets other than cash. In advance of any such sale, Chrysler may
contribute the Equity Interests of any NSC into any other NSC and/or merge any
one or more NSCs into any one or more NSCs.

 

5. Any one or more of (i) the conversion of Chrysler de Venezuela LLC to a 956
Subsidiary, (ii) the transfer of substantially all of the assets of Chrysler de
Venezuela LLC to a 956 Subsidiary (with Chrysler de Venezuela LLC becoming a
Transparent Subsidiary or being dissolved), or (iii) the transfer of
substantially all of the Equity Interests in Chrysler de Venezuela LLC to a 956
Subsidiary.



--------------------------------------------------------------------------------

SCHEDULE 1.1D

Initial Subsidiary Guarantors

Autodie LLC

CG Co-Issuer Inc.

Chrysler Group International LLC

Chrysler Group International Services LLC

Chrysler Group Realty Company LLC

Chrysler Group Service Contracts LLC

Chrysler Group Transport LLC

Global Engine Manufacturing Alliance LLC



--------------------------------------------------------------------------------

SCHEDULE 1.1E

Marketing Investment Dealerships

 

Name

  

Jurisdiction

Alhambra Chrysler Jeep Dodge, Inc.

   Delaware

Bessemer Chrysler Jeep Dodge, Inc.

   Delaware

Downriver Dodge, Inc.

   Delaware

Gwinnett Automotive Inc.

   Delaware

La Brea Avenue Motors, Inc.

   Delaware

North Tampa Chrysler Jeep Dodge, Inc.

   Delaware

Superstition Springs Chrysler Jeep, Inc.

   Delaware

Superstition Springs MID LLC

   Delaware



--------------------------------------------------------------------------------

SCHEDULE 1.1F

Mortgaged Property

 

Name of Facility

  

Address

1.

   AZ 0006 – Yucca Proving Grounds   

1 E. Proving Ground Road,

Yucca, Mohave AZ 86438 United States

2.

   GA 0003 – Atlanta PDC   

1149 Citizens Parkway, Distribution Center,

Morrow, Clayton GA 30260-2924

United States

3.

   IL 0003 – Belvidere Assembly Plant   

3000 W. Chrysler Drive, Assembly Plant,

Belvidere, Boone IL 61008-6094

United States

4.

   IL 0011 – Belvidere Sequencing Center   

3142 Chrysler Drive,

Belvidere, Boone IL 67008 United States

5.

   IN 0002 – Kokomo Transmission Plant   

2401 S. Reed Road, Power Train Plant,

Kokomo, Howard IN 46902 United States

6.

   IN 0005 – Indiana Transmission Plant - ITP II   

3660 North U.S. Hwy 31, ITP II,

Kokomo, Howard IN 46904 United States

7.

   IN 0005 – Indiana Transmission Plant (Power Train Plant and excess land)   

3660 North U.S. Hwy 31, Power Train Plant,

Kokomo, Howard IN 46904 United States

8.

   IN 0006 – Kokomo Casting Plant   

1001 East Boulevard, Power Train Plant,

Kokomo, Howard IN 46902-5740

United States

9.

   MA 0003 – Boston PDC (Distribution Center)   

550 Forbes Blvd., Distribution Center,

Mansfield, Bristol MA 02048-2038

United States

10.

   MI 0013 – Conner Avenue Assembly (Viper) Plant   

20000 Conner Avenue, Assembly Plant,

Detroit, Wayne MI 48234 United States

11.

   MI 0016 – Chelsea Proving Grounds   

3700 South M-52, Land & Building, Chelsea,

Washtenaw MI 48118 United States

12.

   MI 0017 – Chrysler Transport (Lynch Road Terminal)   

8555 Lynch Road,

Detroit, Wayne MI 48234-4197 United States



--------------------------------------------------------------------------------

Name of Facility

  

Address

13.

   MI 0018 – Trenton Engine Plant   

2000 Van Horn Road, Power Train Plant,

Trenton, Wayne MI 48183-4299

United States

14.

   MI 0019 – Marysville National PDC   

840 Huron Blvd., Distribution Center,

Marysville, St. Clair MI 48040-1462

United States

15.

   MI 0024 – Warren Truck Assembly Plant (DTE Substation)   

6301 E. 8 Mile Road, DTE Substation,

Warren, Macomb MI 48091 United States

16.

   MI 0024 – Warren Truck Assembly Plant   

21500 Mound Road, Assembly Plant,

Warren, Macomb MI 48091 United States

17.

   MI 0026 – Warren Stamping Plant   

22800 Mound Road, Stamping Plant, Warren,

Macomb MI 48091-2693 United States

18.

   MI 0028 – Mt. Elliott Tool & Die Manufacturing Facility   

3675 E. Outer Drive, Stamping Plant, Detroit,

Wayne MI 48234 United States

19.

   MI 0033 – Jefferson North Assembly Plant   

2101 Conner, Assembly Plant, Detroit,

Wayne MI 48215-2700 United States

20.

   MI 0035 – Mack Avenue Engine Plant   

11801 Mack Avenue, Power Train Plant,

Detroit, Wayne MI 48214-3535 United States

21.

   MI 0037 – Sterling Heights Assembly Plant   

38111 Van Dyke, Assembly Plant,

Sterling Heights, Macomb MI 48312

United States

22.

   MI 0038 – Center Line National PDC (Distribution Center)   

26311 Lawrence Avenue,

Distribution Center, Center Line,

Macomb MI 48015-1201 United States

23.

   MI 0039 – Sterling Stamping Plant   

35777 Van Dyke, Stamping Plant,

Sterling Heights, Macomb MI 48312

United States

24.

   MI 0044 – Detroit Warranty Return Center (DOW)   

12501 Chrysler Drive, Land & Building,

Detroit, Wayne MI 48288 United States



--------------------------------------------------------------------------------

Name of Facility

  

Address

25.

   MI 0089 – Mack Avenue Engine Plant II   

11570 East Warren Avenue,

Power Train Plant, Detroit, Wayne MI 48214

United States

26.

   MI 0100 – Dundee Engine Plant II   

5800 N. Ann Arbor Road,

World Engine Plant II,

Dundee, Monroe MI 48131 United States

27.

   MI 0100 – Dundee Engine Plant I   

5800 N. Ann Arbor Road,

World Engine Plant I,

Dundee, Monroe MI 48131 United States

28.

   MI 0118 – Marysville Axle Plant   

2900 Busha Highway,

Marysville, St. Clair MI 48040-2439

United States

29.

   MI 0125 – Trenton Engine Plant II   

2300 Van Horn Road, Trenton,

Wayne MI 48183-4299 United States

30.

   NY 0004 – New York PDC/Business Center   

108 Route 303,

Distribution Center & Business Center,

Tappan, Rockland NY 10983 United States

31.

   OH 0005 – Toledo Machining Plant   

8000 Chrysler Drive, Component Plant,

Perrysburg, Wood OH 43551 United States

32.

   OH 0007 – Chrysler Transport (Toledo Truck Maintenance Facility)   

5925 Hagman Road,

Toledo, Lucas OH 43612 United States

33.

   OH 0009 – Toledo North Assembly Plant   

4400 Chrysler Drive, Assembly Plant,

Toledo Lucas OH 43657 United States

34.

   OH 0017 – Toledo Supplier Park   

3800 Stickney Avenue, Supplier Park,

Toledo Lucas OH 43608 United States

35.

   WI 0004 – Milwaukee National PDC   

3280 S. Clement Avenue,

Distribution Center,

Milwaukee, Milwaukee WI 53207

United States

36.

   AZ2335 – Superstition Springs CJD    6130 E Auto Park Dr., Mesa, Arizona

37.

   CA2098 – California Superstores Alhambra CDJR    1100 W. Main St., Alhambra,
California

38.

   CA2580 – Motor Village of LA   

2023-2025 South Figueroa Street,

Los Angeles, California



--------------------------------------------------------------------------------

Name of Facility

  

Address

39.

   CA2238 – Stevens Creek CJD   

4100 Stevens Creek Blvd.,

San Jose, California

40.

   CA2957 – California Superstores San Leandro CDJ    1444 Marina Blvd, San
Leandro, California

41.

   CA2987 – California Superstores Van Nuys CDJR   

6110-6114 Van Nuys Blvd,

Van Nuys, California

42.

   CO4121 – Brandon Dodge on Broadway    5600 S. Broadway, Littleton, Colorado

43.

   CO4043 – Pro CJD    1700-1800 W. 104th St., Thornton, Colorado

44.

   GA2465 – Gwinnett CDJR    5054 Highway 78, Stone Mountain, Georgia

45.

   MI2191 – Southfield DCJ    28100 Telegraph Road, Southfield, Michigan

46.

   MS2775 – Roundtree CJDR    5395 I 55 N, Jackson, Mississippi

47.

   NY2564 – Manhattan Jeep Chrysler Dodge, Inc.    678 11th Avenue, New York,
New York

48.

   PA2755 – Barbera’s Autoland   

7800-7810 E. Roosevelt Blvd.,

Philadelphia, Pennsylvania

49.

   PA2946 – Barbera’s Autoland   

8012 E. Roosevelt Blvd.,

Philadelphia, Pennsylvania

50.

   PA2947 – Barbera’s Autoland   

7958 E. Roosevelt Blvd.,

Philadelphia, Pennsylvania

51.

   PA2948 – Barbera’s Autoland   

7950 E. Roosevelt Blvd.,

Philadelphia, Pennsylvania

52.

   SC2643 – Stateline CJD   

800 Gold Hill Road,

Fort Mill, South Carolina

53.

   TX2570 – Dallas DCJ    11550 LBJ Freeway, Dallas, Texas

54.

   TX2705 – Grapevine DCJ   

2601 William D. Tate Ave.,

Grapevine, Texas

55.

   TX2571 – CJD City of McKinney   

700 South Central Expressway,

McKinney, Texas

56.

   VA4026 – Safford FIAT of Tysons Corner    8448 Leesburg Pike, Vienna,
Virginia



--------------------------------------------------------------------------------

Name of Facility

  

Address

57.

   CA2964 – California Superstores Sacramento CDJR    3610 Fulton Avenue,
Sacramento, CA

58.

   IN 0023 – Tipton Transmission Plant   

5880 State Road 28, Cicero Township,

Tipton IN 46072-9116 United States

59.

   FL 0015 – Florida Evaluation Center   

5301 34th Avenue SE,

Naples, Collier FL 34117 United States



--------------------------------------------------------------------------------

SCHEDULE 1.1G

Principal Trade Names

 

Chrysler

Chrysler – Chrysler 200

Chrysler – Chrysler 300

Chrysler – Town & Country

Dodge

Dodge – Challenger

Dodge – Charger

Dodge – Journey

Dodge – Grand Caravan

Jeep

Jeep – Cherokee

Jeep – Grand Cherokee

Jeep – Wrangler

Ram

MOPAR



--------------------------------------------------------------------------------

No.

  

Mark

    

Owner

    

Status

    

App. No.

    

App. Date

     Reg. No.        Reg. Date

1.

  

300S

    

Chrysler Group LLC

    

Registered

     77/948,602      3/2/2010        3,999,105         7/19/2011

2.

  

CHRYSLER 200

    

Chrysler Group LLC

    

Registered

     85/126,997      9/10/2010        4,053,935         11/8/2011

3.

  

CHRYSLER 200S

    

Chrysler Group LLC

    

Registered

     85/126,995      9/10/2010        4,053,936         11/8/2011

4.

  

CHRYSLER 300S

    

Chrysler Group LLC

    

Registered

     77/948,590      3/2/2010        3,999,104         7/19/2011

5.

  

300C

    

Chrysler Group LLC

    

Registered

     78/187,511      11/21/2002        2,861,480         7/6/2004

6.

  

CARAVAN

    

Chrysler Group LLC

    

Registered

     74/155,156      4/4/1991        1,668,437         12/17/1991

7.

  

CHALLENGER

    

Chrysler Group LLC

    

Registered

     78/607,238      4/12/2005        3,538,635         11/25/2008

8.

  

CHARGER

    

Chrysler Group LLC

    

Registered

     76/061,938      6/2/2000        2,985,653         8/16/2005

9.

  

CHRYSLER

    

Chrysler Group LLC

    

Registered

     71/611,402      3/16/1951        570,186         2/10/1953

10.

  

CHRYSLER

    

Chrysler Group LLC

    

Registered

     71/503,550      6/10/1946        428,619         3/25/1947

11.

  

CHRYSLER

    

Chrysler Group LLC

    

Registered

     73/719,175      3/28/1988        1,513,942         11/22/1988

12.

  

CHRYSLER

    

Chrysler Group LLC

    

Registered

     73/335,355      11/2/1981        1,263,266         1/3/1984

13.

  

DODGE

    

Chrysler Group LLC

    

Registered

     73/304,566      4/6/1981        1,189,233         2/9/1982

14.

  

DODGE

    

Chrysler Group LLC

    

Registered

     71/413,110      11/25/1938        364,669         2/7/1939

15.

  

DODGE

    

Chrysler Group LLC

    

Registered

     71/611,404      3/16/1951        569,431         1/20/1953

16.

  

DODGE

    

Chrysler Group LLC

    

Registered

     73/581,093      2/3/1986        1,409,844         9/16/1986

17.

  

GRAND CHEROKEE

    

Chrysler Group LLC

    

Registered

     78/071,056      6/26/2001        2,704,632         4/8/2003

18.

  

JEEP

    

Chrysler Group LLC

    

Registered

     71/458,520      2/13/1943        526,175         6/13/1950

19.

  

JOURNEY

    

Chrysler Group LLC

    

Registered

     77/166,156      4/26/2007        3,521,504         10/21/2008

20.

  

MOPAR

    

Chrysler Group LLC

    

Registered

     78/357,444      1/26/2004        2,994,481         9/13/2005

21.

  

MOPAR

    

Chrysler Group LLC

    

Registered

     78/357,407      1/26/2004        2,983,053         8/9/2005

22.

  

MOPAR

    

Chrysler Group LLC

    

Registered

     71/402,965      2/12/1938        363,794         1/10/1939

23.

  

MOPAR (Stylized)

    

Chrysler Group LLC

    

Registered

     71/430,487      4/8/1940        380,680         8/27/1940

24.

  

MOPAR (Stylized)

    

Chrysler Group LLC

    

Registered

     71/572,722      1/25/1949        538,078         2/20/1951

25.

  

MOPAR (Stylized)

    

Chrysler Group LLC

    

Registered

     71/430,489      4/8/1940        380,217         8/13/1940

26.

  

MOPAR (Stylized)

    

Chrysler Group LLC

    

Registered

     71/414,590      1/7/1939        372,338         10/31/1939

27.

  

MOPAR (Stylized)

    

Chrysler Group LLC

    

Registered

     71/424,993      10/28/1939        383,304         12/3/1940

28.

  

MOPAR (Stylized)

    

Chrysler Group LLC

    

Registered

     71/430,490      4/8/1940        380,681         8/27/1940

29.

  

MOPAR (Stylized)

    

Chrysler Group LLC

    

Registered

     71/430,491      4/8/1940        383,585         12/17/1940

30.

  

MOPAR (Stylized)

    

Chrysler Group LLC

    

Registered

     71/430,488      4/8/1940        383,143         11/26/1940

31.

  

RAM

    

Chrysler Group LLC

    

Registered

     77/875,412      11/18/2009        3,806,969         6/22/2010

32.

  

TOWN AND COUNTRY

    

Chrysler Group LLC

    

Registered

     71/605,145      10/19/1950        547,997         9/11/1951

33.

  

WRANGLER

    

Chrysler Group LLC

    

Registered

     73/548,410      7/6/1985        1,557,843         9/26/1989



--------------------------------------------------------------------------------

SCHEDULE 2.1

Tranche B Term Loan Commitment

 

Lender

   Tranche B Term
Loan Commitment      Pro
Rata Share  

JPMorgan Chase Bank, N.A.

   US$ 1,750,000,000         100 % 

Total

   US$ 1,750,000,000         100 % 



--------------------------------------------------------------------------------

SCHEDULE 4.3

Certain Consents, Authorizations, Filings and Notices

None.



--------------------------------------------------------------------------------

SCHEDULE 4.5

Litigation

None.



--------------------------------------------------------------------------------

SCHEDULE 4.13(a)

Subsidiary Guarantors and Pledged Equity

 

Name of Entity   

Jurisdiction of
Incorporation or
Formation

   Percentage of
Equity Interests
Owned by
Credit Party   Percentage of
Equity Interests
Owned by
Credit Party
that are Pledged  

Owner of Equity Interests

1.   Alhambra Chrysler Jeep Dodge, Inc.    Delaware    100%   100%   Chrysler
Group LLC 2.   Auburn Hills Mezzanine LLC    Delaware    100%   100%  
Chrysler Group Realty Company LLC 3.   Autodie LLC    Delaware    100%   100%  
Chrysler Group LLC 4.   Bessemer Chrysler Jeep Dodge, Inc.    Delaware    100%  
100%   Chrysler Group LLC 5.   CG Co-Issuer Inc.    Delaware    100%   100%  
Chrysler Group LLC 6.   CG EC1 LLC    Delaware    100%   100%   Chrysler Group
LLC 7.   CG EU NSC Limited    UK    100%   65%   Chrysler Group LLC 8.   CG MID
LLC    Delaware    100%   100%   Chrysler Group LLC 9.   Chrysler (Hong Kong)
Automotive Limited    Hong Kong    100%   65%   Chrysler Group LLC 10.  
Chrysler Argentina S.R.L.    Argentina    98%   65%   Chrysler Group LLC 11.  
Chrysler Australia Pty Ltd.    Australia    100%   65%   Chrysler Group LLC 12.
  Chrysler Balkans d.o.o. Beograd    Serbia    100%   65%   Chrysler Group LLC
13.   Chrysler Belgium Luxembourg NV/SA    Belgium    99.998%   65%   Chrysler
Group LLC 14.   Chrysler Canada Cash Services Inc.    Ontario    100%   65%  
Chrysler Group LLC 15.   Chrysler Chile Importadora Limitada    Chile    99.99%
  65%   Chrysler Group LLC 16.   Chrysler Czech Republic s.r.o.   
Czech Republic    99.9642%   65%   Chrysler Group LLC 17.   Chrysler Danmark ApS
   Denmark    100%   65%   Chrysler Group LLC 18.   Chrysler Deutschland GmbH   
Germany    100%   65%   Chrysler Group LLC 19.   Chrysler Espana S.L.    Spain
   100%   65%   Chrysler Group LLC 20.   Chrysler France S.A.S.    France   
100%   65%   Chrysler Group LLC 21.   Chrysler Group Dealer Capital LLC   
Delaware    100%   100%   Chrysler Group LLC



--------------------------------------------------------------------------------

Name of Entity   

Jurisdiction of
Incorporation or
Formation

   Percentage of
Equity Interests
Owned by
Credit Party   Percentage of
Equity Interests
Owned by
Credit Party
that are Pledged  

Owner of Equity Interests

22.   Chrysler Group Auto Transport LLC    Delaware    100%   100%   Chrysler
Group LLC 23.   Chrysler Group do Brasil Comercio de Veiculos Ltda.    Brazil   
99.999997%   65%   Chrysler Group LLC 24.   Chrysler Group Egypt Limited   
Egypt    99%   65%   Chrysler Group LLC 25.   Chrysler Group International LLC
   Delaware    100%   100%   Chrysler Group LLC 26.   Chrysler Group
International Services LLC    Delaware    100%   100%   Chrysler Group LLC 27.  
Chrysler Group Middle East FZ-LLC    Dubai    100%   65%   Chrysler Group
International LLC 28.   Chrysler Group Minority LLC    Delaware    100%   100%  
Chrysler Group LLC 29.   Chrysler Group Realty Company LLC    Delaware    100%  
100%   Chrysler Group LLC 30.   Chrysler Group Service Contracts LLC    Delaware
   100%   100%   Chrysler Group LLC 31.   Chrysler Group Transport LLC   
Delaware    100%   100%   Chrysler Group LLC 32.   Chrysler Group Vans LLC   
Delaware    100%   100%   Chrysler Group LLC 33.   Chrysler International GmbH
   Germany    100%   65%   Chrysler Group LLC 34.   Chrysler Italia S.r.l.   
Italy    100%   65%   Chrysler Group LLC 35.   Chrysler Japan Co., Ltd.    Japan
   100%   65%   Chrysler Group LLC 36.   Chrysler Jeep International S.A.   
Belgium    99.998%   65%   Chrysler Group LLC 37.   Chrysler Jeep Ticaret, A.S.
   Turkey    99.92%   65%   Chrysler Group LLC 38.   Chrysler Korea Limited   
Korea    100%   65%   Chrysler Group LLC 39.   Chrysler Mexico Investment
Holdings Cooperatie U.A.    Netherlands    99.99%   65%   Chrysler Investment
Holdings LLC 40.   Chrysler Nederland B.V.    Netherlands    100%   65%  
Chrysler Group LLC 41.   Chrysler Polska sp.Z.o.o.    Poland    100%   65%  
Chrysler Group LLC 42.   Chrysler Russia SAO    Russia    99.9994%   65%  
Chrysler Group LLC 43.   Chrysler South Africa (Pty) Ltd.    South Africa   
100%   65%   Chrysler Group LLC 44.   Chrysler South East Asia Pte. Ltd.   
Singapore    100%   65%   Chrysler Group LLC 45.   Chrysler Sweden AB    Sweden
   100%   65%   Chrysler Group LLC



--------------------------------------------------------------------------------

Name of Entity   

Jurisdiction of
Incorporation or
Formation

   Percentage of
Equity Interests
Owned by
Credit Party   Percentage of
Equity Interests
Owned by
Credit Party
that are Pledged  

Owner of Equity Interests

46.   Chrysler Switzerland GmbH    Switzerland    100%   65%   Chrysler Group
LLC 47.   CNI CV    Netherlands    99%   65%   Chrysler Group LLC 48.  
Downriver Dodge, Inc.    Delaware    100%   100%   Chrysler Group LLC 49.  
Extended Vehicle Protection LLC    Delaware    100%   100%   Chrysler Group LLC
50.   Global Engine Manufacturing Alliance LLC    Delaware    100%   100%  
Chrysler Group LLC 51.   Gwinnett Automotive Inc.    Delaware    100%   100%  
Chrysler Group LLC 52.   La Brea Avenue Motors, Inc.    Delaware    100%   100%
  Chrysler Group LLC 53.   New CarCo Acquisition Holdings Canada Limited   
Ontario    100%   65%   Chrysler Group LLC 54.   North Tampa Chrysler Jeep
Dodge, Inc.    Delaware    82.25%   100%   Chrysler Group LLC 55.   Superstition
Springs Chrysler Jeep, Inc.    Delaware    40.28%   100%   Chrysler Group LLC
56.   The Chrysler Foundation    Michigan    100%   100%   Chrysler Group LLC



--------------------------------------------------------------------------------

SCHEDULE 4.13(d)

Joint Ventures

 

Name

  

Jurisdiction of
Incorporation or
Formation

  

Joint Venture
Subsidiary

  

Owner (Company or any of
its Subsidiaries) of JV
Subsidiary

Chrysler Group Taiwan Sales Ltd.    Taiwan    Yes    Chrysler Group LLC owns 51%



--------------------------------------------------------------------------------

SCHEDULE 4.14(a)

Financing Statement Filings

 

Credit Party

  

Filing Office

Autodie LLC    Delaware Secretary of State CG Co-Issuer Inc.    Delaware
Secretary of State Chrysler Group International LLC    Delaware Secretary of
State Chrysler Group International Services LLC    Delaware Secretary of State
Chrysler Group LLC    Delaware Secretary of State Chrysler Group Realty Company
LLC    Delaware Secretary of State Chrysler Group Service Contracts LLC   
Delaware Secretary of State Chrysler Group Transport LLC    Delaware Secretary
of State Global Engine Manufacturing Alliance LLC    Delaware Secretary of State
Chrysler Investment Holdings LLC    Delaware Secretary of State



--------------------------------------------------------------------------------

SCHEDULE 4.14(b)(i)

Mortgage Filings

 

Owner and Name

  

State

   County

1.

   Chrysler Group LLC – Yucca Proving Grounds    AZ    Mohave County

2.

   Chrysler Group LLC – Florida Evaluation Center    FL    Collier County

3.

   Chrysler Group LLC – Atlanta PDC    GA    Clayton County

4.

  

Chrysler Group LLC – Belvidere Assembly Plant

Belvidere Sequencing Center

   IL    Boone County

5.

  

Chrysler Group LLC – Kokomo Transmission Plant

Indiana Transmission Plant (Powertrain Plant, Indiana Transmission Plant II and
excess land)

Kokomo Casting Plant

   IN    Howard County

6.

   Chrysler Group LLC – Tipton Transmission Plant    IN    Tipton County

7.

   Chrysler Group LLC – Boston PDC    MA    Bristol County

8.

   Chrysler Group LLC – Chelsea Proving Grounds    MI    Washtenaw County

9.

   Chrysler Group LLC – Chrysler Transport (Lynch Road Terminal)    MI    Wayne
County

10.

  

Chrysler Group LLC – Trenton Engine Plant

Trenton Engine Plant II

   MI    Wayne County

11.

   Chrysler Group LLC – Marysville National PDC    MI    St. Clair County

12.

  

Chrysler Group LLC – Warren Truck Assembly Plant, DTE Substation

Warren Stamping Plant

   MI    Macomb County

13.

   Chrysler Group LLC – Mt. Elliott Tool & Die    MI    Wayne County

14.

   Chrysler Group LLC – Jefferson North Assembly Plant    MI    Wayne County

15.

  

Chrysler Group LLC – Mack Avenue Engine Plant

Mack Avenue Engine Plant II

   MI    Wayne County

16.

   Chrysler Group LLC – Center Line National PDC    MI    Macomb County

17.

  

Chrysler Group LLC – Sterling Stamping Plant

Sterling Heights Assembly Plant

   MI    Macomb County

18.

   Chrysler Group LLC – Conner Avenue Assembly (Viper) Plant    MI    Wayne
County

19.

   Chrysler Group LLC – Detroit Warranty Return Center (DOW)    MI    Wayne
County

20.

   Chrysler Group LLC – Marysville Axle Plant    MI    St. Clair County

21.

   Chrysler Group LLC – New York PDC    NY    Rockland County

22.

   Chrysler Group LLC – Toledo Machining Plant    OH    Wood County

23.

   Chrysler Group LLC – Chrysler Transport (Toledo Truck Maintenance Facility)
   OH    Lucas County

24.

  

Chrysler Group LLC – Toledo North Assembly Plant

Toledo Supplier Park

   OH    Lucas County



--------------------------------------------------------------------------------

Owner and Name

  

State

   County

25.

   Chrysler Group LLC – Milwaukee National PDC    WI    Milwaukee County

26.

   Global Engine Manufacturing Alliance LLC – Dundee Engine Plant I and II    MI
   Monroe County

27.

   Chrysler Group Realty Company LLC – Superstition Springs CJD    AZ   
Maricopa County

28.

   Chrysler Group Realty Company LLC – California Superstores Alhambra CDJR   
CA    Los Angeles County

29.

   Chrysler Group Realty Company LLC – Motor Village of LA    CA    Los Angeles
County

30.

   Chrysler Group Realty Company LLC – Stevens Creek CJD    CA    Santa Clara
County

31.

   Chrysler Group Realty Company LLC – California Superstores San Leandro CDJ   
CA    Alameda County

32.

   Chrysler Group Realty Company LLC – California Superstores Van Nuys CDJR   
CA    Los Angeles County

33.

   Chrysler Group Realty Company LLC – California Superstores Sacramento CDJR   
CA    Sacramento County

34.

   Chrysler Group Realty Company LLC – Brandon Dodge on Broadway    CO   
Arapahoe County

35.

   Chrysler Group Realty Company LLC – Pro CJD    CO    Adams County

36.

   Chrysler Group Realty Company LLC – Gwinnett CDJR    GA    Gwinnett County

37.

   Chrysler Group Realty Company LLC – Southfield DCJ    MI    Oakland County

38.

   Chrysler Group Realty Company LLC – Roundtree CJDR    MS    Hinds County

39.

   Chrysler Group Realty Company LLC – Manhattan Jeep Chrysler Dodge, Inc.    NY
   New York County

40.

   Chrysler Group Realty Company LLC – Barbera’s Autoland    PA    Philadelphia
County

41.

   Chrysler Group Realty Company LLC – Stateline CJD    SC    York County

42.

   Chrysler Group Realty Company LLC – Dallas DCJ    TX    Dallas County

43.

   Chrysler Group Realty Company LLC – Grapevine DCJ    TX    Tarrant County

44.

   Chrysler Group Realty Company LLC – CJD City of McKinney    TX    Collin
County

45.

   Chrysler Group Realty Company LLC – Safford FIAT of Tysons Corner    VA   
Fairfax County



--------------------------------------------------------------------------------

SCHEDULE 4.14(b)(ii)

Real Property

(as of Dec 31, 2013)

 

Name of Property

  

Address

  

Owner

1.

   AZ 0006 – Yucca Proving Grounds   

1 E. Proving Ground Road,

Yucca, Mohave AZ 86438

United States

   Chrysler Group LLC

2.

   GA 0003 – Atlanta PDC   

1149 Citizens Parkway,

Distribution Center,

Morrow, Clayton GA 30260-2924

United States

   Chrysler Group LLC

3.

   IL 0003 – Belvidere Assembly Plant   

3000 W. Chrysler Drive,

Assembly Plant,

Belvidere, Boone IL 61008-6094

United States

   Chrysler Group LLC

4.

   IL 0011 – Belvidere Sequencing Center   

3142 Chrysler Drive,

Belvidere, Boone IL 67008

United States

   Chrysler Group LLC

5.

   IN 0002 – Kokomo Transmission Plant   

2401 S. Reed Road, Power Train Plant,

Kokomo, Howard IN 46902

United States

   Chrysler Group LLC

6.

   IN 0005 – Indiana Transmission Plant – ITP II   

3660 North U.S. Hwy 31, ITP II,

Kokomo, Howard IN 46904

United States

   Chrysler Group LLC

7.

   IN 0005 – Indiana Transmission Plant (Power Train Plant and excess land)   

3660 North U.S. Hwy 31,

Power Train Plant,

Kokomo, Howard IN 46904

United States

   Chrysler Group LLC

8.

   IN 0006 – Kokomo Casting Plant   

1001 East Boulevard,

Power Train Plant,

Kokomo, Howard IN 46902-5740

United States

   Chrysler Group LLC

9.

   MA 0003 – Boston PDC (Distribution Center)   

550 Forbes Blvd., Distribution Center,

Mansfield, Bristol MA 02048-2038

United States

   Chrysler Group LLC

10.

   MI 0013 – Conner Avenue Assembly (Viper) Plant   

20000 Conner Avenue,

Assembly Plant,

Detroit, Wayne MI 48234

United States

   Chrysler Group LLC

11.

   MI 0016 – Chelsea Proving Grounds   

3700 South M-52, Land & Building,

Chelsea, Washtenaw MI 48118

United States

   Chrysler Group LLC

12.

   MI 0018 – Trenton Engine Plant   

2000 Van Horn Road,

Power Train Plant,

Trenton, Wayne MI 48183-4299

United States

   Chrysler Group LLC

13.

   MI 0019 – Marysville National PDC   

840 Huron Blvd., Distribution Center,

Marysville, St. Clair MI 48040-1462

United States

   Chrysler Group LLC

14.

   MI 0024 – Warren Truck Assembly Plant (DTE Substation)   

6301 E. 8 Mile Road, DTE Substation,

Warren, Macomb MI 48091

United States

   Chrysler Group LLC



--------------------------------------------------------------------------------

Name of Property

  

Address

  

Owner

15.

   MI 0024 – Warren Truck Assembly Plant   

21500 Mound Road, Assembly Plant,

Warren, Macomb MI 48091

United States

   Chrysler Group LLC

16.

   MI 0026 – Warren Stamping Plant   

22800 Mound Road, Stamping Plant,

Warren, Macomb MI 48091-2693

United States

   Chrysler Group LLC

17.

   MI 0028 – Mt. Elliott Tool & Die Manufacturing Facility   

3675 E. Outer Drive, Stamping Plant,

Detroit, Wayne MI 48234

United States

   Chrysler Group LLC

18.

   MI 0033 – Jefferson North Assembly Plant   

2101 Conner, Assembly Plant,

Detroit, Wayne MI 48215-2700

United States

   Chrysler Group LLC

19.

   MI 0035 – Mack Avenue Engine Plant   

11801 Mack Avenue,

Power Train Plant,

Detroit, Wayne MI 48214-3535

United States

   Chrysler Group LLC

20.

   MI 0037 – Sterling Heights Assembly Plant   

38111 Van Dyke, Assembly Plant,

Sterling Heights, Macomb MI 48312

United States

   Chrysler Group LLC

21.

   MI 0038 – Center Line National PDC (Distribution Center)   

26311 Lawrence Avenue,

Distribution Center,

Center Line, Macomb MI 48015-1201

United States

   Chrysler Group LLC

22.

   MI 0039 – Sterling Stamping Plant   

35777 Van Dyke, Stamping Plant,

Sterling Heights, Macomb MI 48312

United States

   Chrysler Group LLC

23.

   MI 0044 – Detroit Warranty Return Center (DOW)   

12501 Chrysler Drive,

Land & Building,

Detroit, Wayne MI 48288

United States

   Chrysler Group LLC

24.

   MI 0089 – Mack Avenue Engine Plant II   

11570 East Warren Avenue,

Power Train Plant,

Detroit, Wayne MI 48214

United States

   Chrysler Group LLC

25.

   MI 0100 – Dundee Engine Plant II   

5800 N. Ann Arbor Road,

World Engine Plant II,

Dundee, Monroe MI 48131

United States

  

Global Engine

Manufacturing

Alliance LLC

26.

   MI 0100 – Dundee Engine Plant I   

5800 N. Ann Arbor Road,

World Engine Plant I,

Dundee, Monroe MI 48131

United States

  

Global Engine

Manufacturing

Alliance LLC

27.

   MI 0118 – Marysville Axle Plant   

2900 Busha Highway,

Marysville, St. Clair MI 48040-2439

United States

   Chrysler Group LLC

28.

   MI 0125 – Trenton Engine Plant II   

2300 Van Horn Road,

Trenton, Wayne MI 48183-4299

United States

   Chrysler Group LLC

29.

   NY 0004 – New York PDC/Business Center   

108 Route 303,

Distribution Center & Business Center,

Tappan, Rockland NY 10983

United States

   Chrysler Group LLC



--------------------------------------------------------------------------------

Name of Property

  

Address

  

Owner

30.

   OH 0005 – Toledo Machining Plant   

8000 Chrysler Drive,

Component Plant,

Perrysburg, Wood OH 43551

United States

   Chrysler Group LLC

31.

   OH 0009 – Toledo North Assembly Plant   

4400 Chrysler Drive, Assembly Plant,

Toledo Lucas OH 43657 United States

   Chrysler Group LLC

32.

   OH 0017 – Toledo Supplier Park   

3800 Stickney Avenue, Supplier Park,

Toledo Lucas OH 43608 United States

   Chrysler Group LLC

33.

   WI 0004 – Milwaukee National PDC   

3280 S. Clement Avenue,

Distribution Center,

Milwaukee, Milwaukee WI 53207

United States

   Chrysler Group LLC

34.

   AZ2335 – Superstition Springs CJD    6130 E Auto Park Dr., Mesa, Arizona   

Chrysler Group

Realty Company LLC

35.

   CA2098 – California Superstores Alhambra CDJR   

1100 W. Main St.,

Alhambra, California

  

Chrysler Group

Realty Company LLC

36.

   CA2580 – Motor Village of LA   

2023-2025 South Figueroa Street,

Los Angeles, California

  

Chrysler Group

Realty Company LLC

37.

   CA2238 – Stevens Creek CJD   

4100 Stevens Creek Blvd.,

San Jose, California

  

Chrysler Group

Realty Company LLC

38.

   CA2957 – California Superstores San Leandro CDJ   

1444 Marina Blvd,

San Leandro, California

  

Chrysler Group

Realty Company LLC

39.

   CA2987 – California Superstores Van Nuys CDJR   

6110-6114 Van Nuys Blvd,

Van Nuys, California

  

Chrysler Group

Realty Company LLC

40.

   CO4121 – Brandon Dodge on Broadway    5600 S. Broadway, Littleton, Colorado
  

Chrysler Group

Realty Company LLC

41.

   CO4043 – Pro CJD   

1700-1800 W. 104th St.,

Thornton, Colorado

  

Chrysler Group

Realty Company LLC

42.

   GA2465 – Gwinnett CDJR   

5054 Highway 78,

Stone Mountain, Georgia

  

Chrysler Group

Realty Company LLC

43.

   MI2191 – Southfield DCJ   

28100 Telegraph Road,

Southfield, Michigan

  

Chrysler Group

Realty Company LLC

44.

   MS2775 – Roundtree CJDR    5395 I 55 N, Jackson, Mississippi   

Chrysler Group

Realty Company LLC

45.

   NY2564 – Manhattan Jeep Chrysler Dodge, Inc.   

678 11th Avenue,

New York, New York

  

Chrysler Group

Realty Company LLC

46.

   PA2755 – Barbera’s Autoland   

7800-7810 E. Roosevelt Blvd.,

Philadelphia, Pennsylvania

  

Chrysler Group

Realty Company LLC

47.

   PA2946 – Barbera’s Autoland   

8012 E. Roosevelt Blvd.,

Philadelphia, Pennsylvania

  

Chrysler Group

Realty Company LLC

48.

   PA2947 – Barbera’s Autoland   

7958 E. Roosevelt Blvd.,

Philadelphia, Pennsylvania

  

Chrysler Group

Realty Company LLC

49.

   PA2948 – Barbera’s Autoland   

7950 E. Roosevelt Blvd.,

Philadelphia, Pennsylvania

  

Chrysler Group

Realty Company LLC

50.

   SC2643 – Stateline CJD   

800 Gold Hill Road,

Fort Mill, South Carolina

  

Chrysler Group

Realty Company LLC

51.

   TX2570 – Dallas DCJ    11550 LBJ Freeway, Dallas, Texas   

Chrysler Group

Realty Company LLC



--------------------------------------------------------------------------------

Name of Property

  

Address

  

Owner

52.

   TX2705 – Grapevine DCJ   

2601 William D. Tate Ave.,

Grapevine, Texas

  

Chrysler Group

Realty Company LLC

53.

   TX2571 – CJD City of McKinney   

700 South Central Expressway,

McKinney, Texas

  

Chrysler Group

Realty Company LLC

54.

   VA4026 – Safford FIAT of Tysons Corner    8448 Leesburg Pike, Vienna,
Virginia   

Chrysler Group

Realty Company LLC

55.

   CA2964 – California Superstores Sacramento CDJR    3610 Fulton Avenue,
Sacramento, CA   

Chrysler Group

Realty Company LLC

56.

   IN 0023 – Tipton Transmission Plant   

5880 State Road 28, Cicero Township,

Tipton IN 46072-9116 United States

   Chrysler Group LLC

57.

   FL 0015 – Florida Evaluation Center   

5301 34th Avenue SE,

Naples, Collier FL 34117 United States

   Chrysler Group LLC



--------------------------------------------------------------------------------

SCHEDULE 4.17

Tax Matters

 

Federal and State and Local Current, Pending, Threatened Audits, Examinations or
Claims

Entity

  

Tax

   Jurisdiction   

Year

Chrysler Group LLC

   U.S. Partnership Income Tax Return    U.S.    Calendar Years 2011-2012

There are no Company state and local income tax current, pending, threatened
audits, or claims.

 

Indirect Tax Current, Pending, Threatened Audits, Examinations or Claims

Entity

  

Tax

  

Jurisdiction

Global Engine Manufacturing Alliance LLC

   Sales & Use Tax    Michigan

Chrysler Group LLC

   Sales & Use Tax    Florida

Chrysler Group LLC

   Sales & Use Tax    Michigan

Chrysler Group LLC

   Sales & Use Tax    Minnesota

Chrysler Group LLC

   Sales & Use Tax    New York

Chrysler Group LLC

   Sales & Use Tax    Washington

Chrysler Group LLC

   Personal Property/ Real Property    Sterling Heights, MI

Chrysler Group LLC

   Unemployment Claims    Massachusetts

Chrysler Group LLC

   Unemployment Claims    Missouri

Chrysler Group LLC

   Unemployment Claims    Michigan

Chrysler Group LLC

   Unemployment Claims    Illinois

Chrysler Group LLC

   Unemployment Claims    Indiana

Chrysler Group Service Contracts LLC

   Sales & Use Tax    New Mexico

Chrysler Group Realty Company LLC

   Real Property    San Jose, CA

Chrysler Group Realty Company LLC

   Real Property    Hayward, CA

Chrysler Group Realty Company LLC

   Real Property    San Leandro, CA

Chrysler Group Realty Company LLC

   Real Property    Huntington Beach, CA

Chrysler Group Realty Company LLC

   Real Property    San Rafael, CA

Chrysler Group Realty Company LLC

   Real Property    Ventura, CA

Chrysler Group Realty Company LLC

   Real Property    New York, NY



--------------------------------------------------------------------------------

International Current, Pending, Threatened Audits, Examinations or Claims

Entity

  

Tax

   Jurisdiction    Year(s)

Chrysler de Venezuela LLC

   VAT    Venezuela    2006-2008

Chrysler Canada Inc.

   Real Property    Canada   

Chrysler Canada Inc.

   Income Tax    Canada    December 2009 -December 2011

Chrysler Canada Inc.

   Employer Compliance – Taxable Benefits    Canada   
December 2010 -December 2011

Chrysler Group Transport LLC

   Income Tax    Canada    December 2009 -July 20, 2011

Chrysler de Mexico S.A. de C.V.

   Asset Tax    Mexico    1996-1998

Chrysler de Venezuela LLC

   Income Tax    Venezuela    2006-2007

Chrysler India Automotive Private Limited

   Income Tax    India    2013

Chrysler International GmbH

   Wage Tax    Germany    2009-2012

Chrysler Korea Limited

   Income Tax    Korea    2005-2009

Chrysler Management Austria GmbH

   Income Tax    Austria    2006

Chrysler Russia SAO

   VAT    Russia    2012



--------------------------------------------------------------------------------

SCHEDULE 5.7(k)

Post-Closing Deliverables

Delivery of required counterpart signature pages of Chrysler Group LLC and
certain of its Subsidiaries to (a) the Intercompany Note and (b) the related
allonge, to be delivered to Citibank, N.A., as collateral agent under the
Existing Credit Agreement within 30 days after the Closing Date (or such later
date as shall be reasonably acceptable to the Administrative Agent).

Completion of PPSA filings in Ontario and Quebec to perfect the Collateral
Agent’s security interest in any tangible personal property of Chrysler Group
LLC or any other Grantor in the Provinces of Ontario or Quebec and delivery of a
Quebec movable hypothec, if necessary, delivery of a written legal opinion of
McCarthy Tetrault LLP, Canadian counsel to the Company, or such other Canadian
counsel to the Company as may be reasonably acceptable to the Administrative
Agent, and taking of such other actions (other than in respect of Control
Agreements (which are addressed below), Key Foreign Patents, and Key Foreign
Trademarks) to create or perfect the Collateral Agent’s security interest in
Canada in any assets of Chrysler Group LLC or any other Grantor to the extent
equivalent actions have been taken to create or perfect the security interest of
Citibank, N.A., as collateral agent under the Existing Credit Agreement,
therein, in each case to be delivered within 30 days after the Closing Date (or
such later date as shall be reasonably acceptable to the Administrative Agent).

Completion of UCC-1 fixture filings with respect to each Mortgaged Property, to
the extent equivalent filings have been made to record the security interest of
Citibank, N.A., as collateral agent under the Existing Credit Agreement, to be
completed within 30 days after the Closing Date (or such later date as shall be
reasonably acceptable to the Administrative Agent).

With respect to any Deposit Account or securities account maintained by any
Credit Party that is required to be subject to a Control Agreement pursuant to
clause (g) of the definition of “Collateral and Guarantee Requirement”,
(a) execution and delivery of an amendment to or restatement of any control
agreement with respect to such Deposit Account or securities account that is in
effect on the Closing Date among any Credit Party, Citibank, N.A., as collateral
agent under the Existing Credit Agreement, and Citibank, N.A., as collateral
agent under the Senior Second Lien Notes Indenture, to cause such control
agreement to become a Control Agreement (or replacement of such control
agreement with a Control Agreement) and (b) in the case of any Deposit Account
or securities account maintained by any Credit Party that is required to be
subject to a Control Agreement pursuant to clause (g) of the definition of
“Collateral and Guarantee Requirement” with respect to which no control
agreement among such Credit Party, Citibank, N.A., as collateral agent under the
Existing Credit Agreement, and Citibank, N.A., as collateral agent under the
Senior Second Lien Notes Indenture, is in effect on the Closing Date, use of
commercially reasonable efforts to execute and deliver one or more Control
Agreements with respect thereto, in each case in form and substance reasonably
satisfactory to the Collateral Agent, to be delivered within 90 days after the
Closing Date (or such later date as shall be reasonably acceptable to the
Administrative Agent).



--------------------------------------------------------------------------------

With respect to the Equity Interests in each Foreign Pledgee pledged under the
Existing Credit Agreement Documents that are subject to a foreign pledge
agreement constituting an Existing Credit Agreement Document as of the Closing
Date (each, an “Existing Pledge Agreement”), execution and delivery of a Foreign
Pledge Agreement (or an amendment, restatement, supplement or other modification
to such Existing Pledge Agreement), together with all documents ancillary
thereto, including any registrations or filings related thereto, and delivery of
a favorable written legal opinion of local counsel, in each case in form and
substance reasonably satisfactory to the Collateral Agent, to be delivered
within 90 days after the Closing Date (or such later date as shall be reasonably
acceptable to the Administrative Agent); provided, however, should such Existing
Pledge Agreement be terminated in accordance with the terms of the Existing
Credit Agreement Documents within 90 days after the Closing Date and the
applicable Equity Interests are no longer required to be pledged under the terms
of the Existing Credit Agreement and the Credit Agreement, then no action shall
be required with respect to such Existing Pledge Agreement.

With respect to each Mortgaged Property, delivery of the Real Estate
Deliverables in respect thereof required by Section 5.7(j) of the Credit
Agreement, in each case to be delivered within 180 days after the Closing Date
(or such later date as shall be reasonably acceptable to the Administrative
Agent).

It is understood and agreed that any obligation to deliver any Collateral in
respect of foreign assets held by any Credit Party shall be qualified by
reference to a commercially reasonable efforts standard, and such obligation
shall be deemed to have been complied with if the relevant Subsidiary of
Chrysler Group LLC, as at the end of the permitted period, cannot date or
deliver a document or do any act to further progress the relevant post-closing
deliverable without the action or co-operation of a third party and is using and
continues to use commercially reasonable efforts to have that third party do
that action or co-operate.



--------------------------------------------------------------------------------

SCHEDULE 6.6

Fundamental Changes

Sales by Chrysler Group LLC or any of its respective Affiliates or joint
ventures to Fiat Group Automobiles S.p.A. (“FGA”), or any of its respective
Affiliates or joint ventures, of all or substantially all of the assets or
Equity Interests in one or more Chrysler Group National Sales Companies (“NSCs”)
located outside of NAFTA, including but not limited to the NSCs in Europe, so
long as at the time of such sale the NSC has ceased operations and does not have
any material assets other than cash. In advance of any such sale, Chrysler may
contribute the Equity Interests of any NSC into any other NSC and/or merge any
one or more NSCs into any one or more NSCs.

Any one or more of (i) the conversion of Chrysler de Venezuela LLC to a 956
Subsidiary, (ii) the transfer of substantially all of the assets of Chrysler de
Venezuela LLC to a 956 Subsidiary (with Chrysler de Venezuela LLC becoming a
Transparent Subsidiary or being dissolved), or (iii) the transfer of
substantially all of the Equity Interests in Chrysler de Venezuela LLC to a 956
Subsidiary.



--------------------------------------------------------------------------------

SCHEDULE 9.1

Notices

 

Credit Parties:

  

Chrysler Group LLC

1000 Chrysler Drive

CIMS 485-14-96

Auburn Hills, MI 48326

Attention: General Counsel

Telecopy: 248-512-1772

  

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attention: Scott D. Miller/Christopher L. Mann

Telecopy: +1-650-461-5777

Telephone: +1-212-558-4000

  

Administrative Agent:

   Collateral Agent:

JPMorgan Chase Bank, National Association

Loan and Agency Services Group

500 Stanton Christiana Road, Ops 2

Newark, DE 19713-2107

Mailcode DE3-2720

Attention of Nelson De Roca

Phone: 302-634-2025

Fax: 302-634-4250

Email: nelson.de.roca@jpmorgan.com

  

JPMorgan Chase

Doc Workflow Management

10 S. Dearborn, 7th floor

Chicago, IL 60603

Mailcode IL1-1145

Attention of Clarence Lowe

Phone: 312-732-2480

Fax: 877-242-0410

Email: IB.Collateral.Services@jpmorgan.com

with a copy to:

JPMorgan Chase Bank, National Association

383 Madison Avenue, 24th floor

New York, NY 10179

Mailcode NY1-M111

Attention of Richard Duker

Phone: 212-270-3057

Fax: 212-270-5100

Email: richard.duker@jpmorgan.com

  

with a copy to:

JPMorgan Chase Bank, National Association

383 Madison Avenue, 24th floor

New York, NY 10179

Mailcode NY1-M111

Attention of Richard Duker

Phone: 212-270-3057

Fax: 212-270-5100

Email: richard.duker@jpmorgan.com